Exhibit 10.1

EXECUTION VERSION

 

 

 

REVOLVING CREDIT AGREEMENT

DATED AS OF SEPTEMBER 1, 2017

AMONG

THE J. M. SMUCKER COMPANY,

AS U.S. BORROWER,

SMUCKER FOODS OF CANADA CORP.,

AS CANADIAN BORROWER,

BANK OF AMERICA, N.A.,

AS ADMINISTRATIVE AGENT

AND

THE LENDERS FROM TIME TO TIME PARTIES HERETO

 

 

 

MERRILL LYNCH, PIERCE, FENNER & SMITH INCORPORATED,

JPMORGAN CHASE BANK, N.A., BMO CAPITAL MARKETS AND

PNC BANK, NATIONAL ASSOCIATION,

AS JOINT LEAD ARRANGERS AND JOINT BOOKRUNNERS

BANK OF MONTREAL, JPMORGAN CHASE BANK, N.A., AND

PNC BANK, NATIONAL ASSOCIATION,

AS SYNDICATION AGENTS

AND

FIFTH THIRD BANK AND

WELLS FARGO BANK, NATIONAL ASSOCIATION,

AS DOCUMENTATION AGENTS



--------------------------------------------------------------------------------

TABLE OF CONTENTS

 

SECTION   HEADING    PAGE   SECTION 1. The Credit Facilities      1     Section
1.1.   Revolving Credit Commitments      1     Section 1.2.   Increase in
Revolving Credit Commitments      2     Section 1.3.   Letters of Credit      3
    Section 1.4.   Applicable Interest Rates      9     Section 1.5.   Minimum
Borrowing Amounts; Maximum LIBOR Loans      12     Section 1.6.   Manner of
Borrowing Loans and Designating Applicable Interest Rates      13     Section
1.7.   Swing Loans      16     Section 1.8.   Maturity of Loans      18    
Section 1.9.   Prepayments      20     Section 1.10.   Default Rate      22    
Section 1.11.   Evidence of Indebtedness      23     Section 1.12.   Funding
Indemnity      23     Section 1.13.   Commitment Terminations      24    
Section 1.14.   Substitution of Lenders      25     Section 1.15.   Defaulting
Lenders      25   SECTION 2. Fees      27     Section 2.1.   Fees      27  
SECTION 3. Place and Application of Payments      28     Section 3.1.   Place
and Application of Payments      28   SECTION 4. Guaranty      30   SECTION 5.
Definitions; Interpretation      30     Section 5.1.   Definitions      30    
Section 5.2.   Interpretation      50     Section 5.3.   Change in Accounting
Principles      51     Section 5.4.   Letter of Credit Amounts      51   SECTION
6. Representations and Warranties      51     Section 6.1.   Organization and
Qualification      52     Section 6.2.   [Reserved]      52     Section 6.3.  
Authority and Validity of Obligations      52     Section 6.4.   Use of
Proceeds; Margin Stock      52     Section 6.5.   Financial Reports      52    
Section 6.6.   No Material Adverse Change      53     Section 6.7.   Full
Disclosure      53     Section 6.8.   [Reserved]      53     Section 6.9.  
Governmental Authority and Licensing      53     Section 6.10.   Good Title     
53  

 

- PAGE i -



--------------------------------------------------------------------------------

  Section 6.11.   Litigation and Other Controversies      54     Section 6.12.  
Taxes      54     Section 6.13.   Approvals      54     Section 6.14.  
Investment Company      54     Section 6.15.   [Reserved]      54     Section
6.16.   Compliance with Laws      54     Section 6.17.   OFAC      54    
Section 6.18.   FCPA; USA Patriot Act      55   SECTION 7. Conditions Precedent
     55     Section 7.1.   All Credit Events      55     Section 7.2.  
Conditions to Effectiveness      56   SECTION 8. Covenants      57     Section
8.1.   Maintenance of Business      57     Section 8.2.   Maintenance of
Properties      58     Section 8.3.   Taxes and Assessments      58     Section
8.4.   Insurance      58     Section 8.5.   Financial Reports      58    
Section 8.6.   Inspection      60     Section 8.7.   Debt      61     Section
8.8.   Liens      62     Section 8.9.   [Reserved]      63     Section 8.10.  
Mergers, Consolidations and Sales      63     Section 8.11.   [Reserved]      64
    Section 8.12.   [Reserved]      64     Section 8.13.   Compliance with Laws
     64     Section 8.14.   Compliance with Sanctions and the FCPA      65    
Section 8.15.   [Reserved]      65     Section 8.16.   [Reserved]      65    
Section 8.17.   [Reserved]      65     Section 8.18.   Use of Proceeds      65  
  Section 8.19.   [Reserved]      66     Section 8.20.   Financial Covenants   
  66   SECTION 9. Events of Default and Remedies      66     Section 9.1.  
Events of Default      66     Section 9.2.   Non-Bankruptcy Defaults      68    
Section 9.3.   Bankruptcy Defaults      68     Section 9.4.   Collateral for
Undrawn Letters of Credit      69   SECTION 10. Change in Circumstances      70
    Section 10.1.   Change of Law      70  

 

ii



--------------------------------------------------------------------------------

  Section 10.2.   Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CAD CDOR Rate      70     Section 10.3.   Increased Cost
and Reduced Return      71     Section 10.4.   Lending Offices      73    
Section 10.5.   Discretion of Lender as to Manner of Funding      73   SECTION
11. The Administrative Agent      73     Section 11.1.   Appointment and
Authorization of Administrative Agent      73     Section 11.2.   Administrative
Agent and its Affiliates      74     Section 11.3.   Action by Administrative
Agent      74     Section 11.4.   Consultation with Experts      74     Section
11.5.   Liability of Administrative Agent; Credit Decision      75     Section
11.6.   Indemnity      75     Section 11.7.   Resignation of Administrative
Agent and Successor Administrative Agent      76     Section 11.8.   L/C Issuer
and Swing Line Lender      77     Section 11.9.   Designation of Additional
Agents      77     Section 11.10.   [Reserved]      78     Section 11.11.  
Administrative Agent May File Proofs of Claim      78   SECTION 12. The
Guarantee      78     Section 12.1.   The Guarantee      78     Section 12.2.  
Guarantee Unconditional      79     Section 12.3.   Discharge Only upon Payment
in Full; Reinstatement in Certain Circumstances      80     Section 12.4.  
Subrogation      80     Section 12.5.   Waivers      80     Section 12.6.  
Limit on Recovery      81     Section 12.7.   Stay of Acceleration      81    
Section 12.8.   Benefit to Guarantor      81     Section 12.9.   No Liability of
Canadian Borrower for U.S. Borrower Obligations      81   SECTION 13.
Miscellaneous      81     Section 13.1.   Taxes      81     Section 13.2.   No
Waiver, Cumulative Remedies      86     Section 13.3.   Non-Business Days     
87     Section 13.4.   [Reserved]      87     Section 13.5.   Survival of
Representations      87     Section 13.6.   Survival of Indemnities      87    
Section 13.7.   Sharing of Set-Off      88     Section 13.8.   Notices      88  
  Section 13.9.   Counterparts      90     Section 13.10.   Successors and
Assigns      90     Section 13.11.   Participants      90  

 

iii



--------------------------------------------------------------------------------

  Section 13.12.   Assignments      91     Section 13.13.   Amendments      94  
  Section 13.14.   Headings      95     Section 13.15.   Costs and Expenses;
Indemnification      95     Section 13.16.   Set-off      97     Section 13.17.
  Entire Agreement      97     Section 13.18.   Governing Law      97    
Section 13.19.   Severability of Provisions      97     Section 13.20.   Excess
Interest      97     Section 13.21.   Construction      99     Section 13.22.  
Lender’s and L/C Issuer’s Obligations Several      99     Section 13.23.  
Currency      99     SECTION 13.24.   Submission to Jurisdiction; Waiver of Jury
Trial      99     Section 13.25.   USA Patriot Act; Proceeds of Crime (Money
Laundering) and Terrorist Financing Act (Canada)      100     Section 13.26.  
Confidentiality      101     Section 13.27.   Acknowledgement and Consent to
Bail-In of EEA Financial Institutions      102     Section 13.28.   No Fiduciary
Duty      102  

 

EXHIBIT A    —    Form of Notice of Payment Request EXHIBIT B    —    Form of
Notice of Borrowing EXHIBIT C    —    Form of Notice of Continuation/Conversion
EXHIBIT D-1    —    Form of Revolving Note EXHIBIT D-2    —    Form of Swing
Note EXHIBIT E    —    Form of Compliance Certificate EXHIBIT F    —    Form of
Letter of Credit Report EXHIBIT G    —    Form of Assignment and Acceptance
EXHIBIT H    —    Form of Commitment Amount Increase Request EXHIBIT I-1 – I-4
   —    Forms of U.S. Tax Compliance Certificates SCHEDULE 1    —    Commitments
SCHEDULE 8.7    —    Existing Indebtedness and Guaranties

 

iv



--------------------------------------------------------------------------------

REVOLVING CREDIT AGREEMENT

This Revolving Credit Agreement is entered into as of September 1, 2017, by and
among The J. M. Smucker Company, an Ohio corporation (together with any
successor thereto in accordance with Section 8.10 hereof, the “U.S. Borrower”),
Smucker Foods of Canada Corp., a federally incorporated Canadian corporation
(the “Canadian Borrower” and, together with the U.S. Borrower, each a “Borrower”
and together, the “Borrowers”), Bank of America, N.A. (“Bank of America”), as
Administrative Agent and the several financial institutions from time to time
party to this Agreement, as Lenders. All capitalized terms used herein without
definition shall have the same meanings herein as such terms are defined in
Section 5.1 hereof.

PRELIMINARY STATEMENT

The Borrowers have requested that the Lenders make available to them the
Revolving Credit Commitments and Revolving Loans, and the Lenders have indicated
their willingness to provide the Revolving Credit Commitments and Revolving
Loans, in each case on the terms and conditions set forth herein.

NOW, THEREFORE, in consideration of the mutual agreements contained herein, and
other good and valuable consideration, the receipt and sufficiency of which are
hereby acknowledged, the parties hereto hereby agree as follows:

SECTION 1. THE CREDIT FACILITIES.

Section 1.1. Revolving Credit Commitments. Subject to the terms and conditions
hereof, each Lender, by its acceptance hereof, severally agrees to make a loan
or loans (individually a “Revolving Loan” and collectively for all the Lenders
the “Revolving Loans”) in U.S. Dollars and Euros to the U.S. Borrower and in
Canadian Dollars to the Canadian Borrower from time to time on a revolving basis
in an aggregate outstanding Original Dollar Amount up to the amount of such
Lender’s Revolving Credit Commitment, subject to any reductions thereof pursuant
to the terms hereof, before the Revolving Credit Termination Date; provided,
that immediately after giving effect to such Borrowing, (i) the sum of the
aggregate Original Dollar Amount of Revolving Loans, the aggregate Original
Dollar Amount of Swing Loans, and the aggregate Original Dollar Amount of all
L/C Obligations outstanding does not exceed the Revolving Credit Commitments in
effect at such time, and (ii) the sum of the aggregate Original Dollar Amount of
Revolving Loans of each Lender, the aggregate Original Dollar Amount of all
interests in Swing Loans of each Lender and the aggregate Original Dollar Amount
of all interests in L/C Obligations of each Lender does not exceed such Lender’s
Revolving Credit Commitments in effect at such time. Each Borrowing of Revolving
Loans shall be made ratably by the Lenders in proportion to their respective
Revolver Percentages. As provided in Section 1.6(a) hereof, the U.S. Borrower
may elect that each Borrowing of Revolving Loans be either U.S. Base Rate Loans
or LIBOR Loans and the Canadian Borrower shall borrow Revolving Loans that are
CAD CDOR Loans. Revolving Loans may be repaid and the principal amount thereof
reborrowed before the Revolving Credit Termination Date, subject to the terms
and conditions hereof.

 

1



--------------------------------------------------------------------------------

Section 1.2. Increase in Revolving Credit Commitments. Any Borrower may, on any
Business Day prior to the Revolving Credit Termination Date, (i) request one or
more term loans as a separate tranche under this Agreement (each an “Incremental
Term Loan” and, collectively, the “Incremental Term Loans”) and/or (ii) increase
the aggregate amount of the Revolving Credit Commitments by delivering a
Commitment Amount Increase Request substantially in the form attached hereto as
Exhibit H or in such other form reasonably acceptable to the Administrative
Agent prior to the desired effective date of such increase (the “Commitment
Amount Increase”; together with any Incremental Term Loans, each an “Incremental
Loan Facility”) identifying one or more additional Lenders (or additional
Revolving Credit Commitments for existing Lender(s)) and the amount of its
Revolving Credit Commitment (or additional amount of its Revolving Credit
Commitment(s)); provided, however, that (a) any increase of the aggregate amount
of the Revolving Credit Commitments to an amount (or incurrence of Incremental
Term Loans the aggregate principal amount of which, when taken together with the
outstanding Revolving Credit Commitments, would be) in excess of $2,625,000,000
will require the approval of the Required Lenders, (b) any increase of the
aggregate amount of the Revolving Credit Commitments (or incurrence of
Incremental Term Loans) shall be in an amount not less than $25,000,000, (c) no
Event of Default shall have occurred and be continuing at the time of the
request or on the effective date of the Incremental Loan Facility, and (d) all
representations and warranties contained in Section 6 hereof shall be true and
correct in all material respects at the effective date of such Incremental Loan
Facility (except to the extent the same expressly relate to an earlier date,
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects). The effective date of the Incremental Loan Facility
shall be designated by the Borrowers in consultation with the Administrative
Agent. Upon the effectiveness thereof, the new Lender(s) (or, if applicable,
existing Lender(s)) shall advance Revolving Loans in an amount sufficient such
that after giving effect to its advance each Lender shall have outstanding its
Revolver Percentage of Revolving Loans. The U.S. Borrower agrees to pay any
reasonable expenses of the Administrative Agent relating to any Incremental Loan
Facility. The Borrowers may request one or more persons reasonably acceptable to
the L/C Issuers, the Swing Line Lender and the Administrative Agent to provide
such Commitment Amount Increase or one or more persons reasonably acceptable to
the Administrative Agent to provide such Incremental Term Loans. Notwithstanding
anything herein to the contrary, no Lender shall have any obligation to increase
its Revolving Credit Commitment or to participate as a Lender in an Incremental
Term Loan and no Lender’s Revolving Credit Commitment shall be increased without
its consent thereto, and each Lender may at its option, unconditionally and
without cause, decline to increase its Revolving Credit Commitment. In the case
of the Incremental Term Loans, (i) such Incremental Term Loans shall be subject
to the same terms and conditions as the Revolving Credit Loans (subject to
clauses (ii) and (iv) below), as and to the extent applicable to a term loan
facility; provided that the interest rate margins and other economic terms,
amortization schedule, prepayment terms, and currency applicable to any
Incremental Term Loan shall be determined by the Borrowers and the Lenders
thereunder; (ii) the maturity date for such Incremental Term Loans shall not be
earlier than the Revolving Credit Termination Date; (iii) such Incremental Term
Loans shall rank pari passu in right of payment with the Revolving Credit Loans;
(iv) the applicable Borrower shall deliver or cause to be delivered any
customary legal opinions or other documents of the applicable Borrower

 

2



--------------------------------------------------------------------------------

authorizing the Incremental Term Loans as may be reasonably requested by the
Administrative Agent; and (v) each Incremental Term Loan shall be effected
pursuant to one or more agreements in form and substance satisfactory to the
Administrative Agent and the applicable Borrower executed and delivered by the
applicable Borrower, the Administrative Agent and the applicable Lenders (which
agreement or agreements may, without the consent of any other Lenders effect
such amendments to this Agreement and the other Loan Documents as may be
necessary or appropriate, in the opinion of the Administrative Agent, to effect
the provisions of this Section 1.2). For the avoidance of doubt, nothing in this
Section 1.2 shall limit the Borrower’s ability otherwise to issue, incur,
assume, create or have outstanding Debt to the extent otherwise permitted hereby
or to amend this Agreement in the manner provided in Section 13.13, including to
provide for additional incurrence of Debt hereunder on the terms described in
this paragraph or on other terms.

Section 1.3. Letters of Credit. (a) General Terms. Subject to the terms and
conditions hereof, as part of the Revolving Credit, each Borrower may request
from an L/C Issuer standby and commercial letters of credit (each a “Letter of
Credit”) for its account or for the account of one or more of its Subsidiaries
in U.S. Dollars or Canadian Dollars in the Original Dollar Amount of an
aggregate undrawn face amount up to the L/C Sublimit; provided that after giving
effect to any Credit Event with respect to any Letter of Credit, (w) the
aggregate outstanding principal amount of Loans and L/C Obligations shall not
exceed the Revolving Credit Commitments, (x) the aggregate outstanding principal
amount of Revolving Loans, interests in Swing Loans and interests in L/C
Obligations of any Lender shall not exceed the Revolving Credit Commitments of
such Lender, (y) the aggregate amount of the L/C Obligations shall not exceed
the L/C Sublimit and (z) the aggregate amount of the L/C Obligations with
respect to Letters of Credit issued by any L/C Issuer shall not exceed such L/C
Issuer’s Letter of Credit Sublimit. The Lenders severally agree to participate
in Letters of Credit issued for the account of a Borrower or its Subsidiaries
and any drawings thereunder. Each Letter of Credit shall be issued by the
applicable L/C Issuer, but each Lender shall be obligated to reimburse such L/C
Issuer for such Lender’s Revolver Percentage of the amount of each drawing
thereunder to the extent not reimbursed by the Borrowers and, accordingly, each
Letter of Credit shall constitute usage on a dollar-for-dollar basis of the
Revolving Credit Commitment of each Lender pro rata in an amount equal to its
Revolver Percentage of the L/C Obligations then outstanding. Notwithstanding
that a Letter of Credit issued or outstanding hereunder is in support of any
obligations of, or is for the account of, a Subsidiary, the Borrower requesting
such Letter of Credit shall be obligated to reimburse the applicable L/C Issuer
hereunder for any and all drawings under such Letter of Credit. Each Borrower
hereby acknowledges that the issuance of Letters of Credit requested by it for
the account of Subsidiaries inures to the benefit of such Borrower, and that the
Borrowers’ business derives substantial benefits from the businesses of such
Subsidiaries.

(b) Applications for Letters of Credit; Issuing Letters of Credit. At any time
before the Revolving Credit Termination Date, the applicable L/C Issuer shall,
at the request of either Borrower, issue one or more Letters of Credit (i) in
U.S. Dollars for the account of the U.S. Borrower and its Subsidiaries or in
Canadian Dollars for the account of the Canadian Borrower and its Subsidiaries;
(ii) in a form satisfactory to such L/C Issuer; (iii) with expiration dates of
no

 

3



--------------------------------------------------------------------------------

later than the earlier of (A) 12 months from the date of issuance or from the
date of any renewal (or which are cancelable not later than 12 months from the
date of issuance or from the date of any renewal) and (B) five (5) Business Days
prior to the Revolving Credit Termination Date, unless the applicable Borrower
has arranged for the Letter of Credit to be cash collateralized before such
fifth Business Day prior to the Revolving Credit Termination Date, in an
aggregate face amount as set forth above, upon the receipt of an application
duly executed by such Borrower and, if such Letter of Credit is for the account
of one of its Subsidiaries, such Subsidiary for the relevant Letter of Credit in
the form then customarily prescribed by the applicable L/C Issuer for the Letter
of Credit requested (each an “Application”). Promptly after receipt of any
Application, the applicable L/C Issuer will confirm with the Administrative
Agent in writing that the Administrative Agent has received a copy of such
Application from the applicable Borrower and, if not, such L/C Issuer will
provide the Administrative Agent with a copy thereof. Unless one or more
applicable conditions contained in Section 7.1 shall not then be satisfied,
then, subject to the terms and conditions hereof, such L/C Issuer shall, on the
requested date, issue a Letter of Credit for the account of the applicable
Borrower (or the applicable Subsidiary) or enter into the applicable amendment,
as the case may be, in each case in accordance with such L/C Issuer’s customary
procedures. Promptly after its delivery of any Letter of Credit or any amendment
to a Letter of Credit to an advising bank with respect thereto or to the
beneficiary thereof, the applicable L/C Issuer will also deliver to the U.S.
Borrower and the Administrative Agent a true and complete copy of such Letter of
Credit or amendment. Notwithstanding anything contained in any Application to
the contrary: (i) the relevant Borrower shall pay fees in connection with each
Letter of Credit as set forth in Section 2.1 hereof, (ii) except as otherwise
provided in Section 1.9 or Section 1.15 hereof, unless an Event of Default
exists, the applicable L/C Issuer will not call for the funding by any Borrower
of any amount under a Letter of Credit before being presented with a drawing
thereunder, and (iii) if such L/C Issuer is not timely reimbursed for the amount
of any drawing under a Letter of Credit on the date such drawing is paid, the
obligation of the U.S. Borrower to reimburse such L/C Issuer for the amount of
such drawing (which amount, in the case of a Letter of Credit denominated in
Canadian Dollars shall be converted to and based on the U.S. Dollar Equivalent
amount thereof) shall bear interest (which the relevant Borrower hereby promises
to pay) from and after the date such drawing is paid at a rate per annum equal
to the sum of the U.S. Base Rate from time to time in effect (computed on the
basis of a year of 365 or 366 days, as the case may be, and the actual number of
days elapsed) plus the Applicable Margin for U.S. Base Rate Loans, subject to
Section 1.10 hereof. If an L/C Issuer issues any Letter of Credit with an
expiration date that is automatically extended unless such L/C Issuer gives
notice that the expiration date will not so extend beyond its then scheduled
expiration date, and unless the Administrative Agent or the Required Lenders
instruct such L/C Issuer otherwise, the applicable L/C Issuer will give notice
of non-renewal before the time necessary to prevent such automatic extension if:
(i) the expiration date of such Letter of Credit if so extended would be after
the Revolving Credit Termination Date, (ii) the Revolving Credit Commitments
have been terminated before such required notice date, or (iii) an Event of
Default exists as of such required notice date and either the Administrative
Agent or the Required Lenders (with notice to the Administrative Agent) have
given such L/C Issuer instructions not to so permit the extension of the
expiration date of such Letter of Credit. Each L/C Issuer agrees to issue
amendments to its Letters of Credit increasing the amount, or extending the
expiration date, thereof at the request of

 

4



--------------------------------------------------------------------------------

the Borrower that requested such Letter of Credit subject to the conditions of
Section 7.1 hereof and the other terms of this Section 1.3. Notwithstanding
anything contained herein to the contrary, no L/C Issuer shall be under an
obligation to issue, extend or amend any Letter of Credit if (A) a default of
any Lender’s obligations to fund under Section 1.3(c) exists or any Lender is at
such time a Defaulting Lender hereunder, unless such L/C Issuer has entered into
arrangements with the Borrowers or such Lender satisfactory to such L/C Issuer
to eliminate such L/C Issuer’s risk with respect to such Lender (B) any order,
judgment or decree of any Governmental Authority or arbitrator shall by its
terms enjoin or restrain such L/C Issuer from issuing the Letter of Credit, or
any law applicable to such L/C Issuer shall prohibit the issuance of letters of
credit generally or the Letter of Credit in particular; (C) the issuance of the
Letter of Credit would violate one or more policies of such L/C Issuer
applicable to letters of credit generally; (D) except as otherwise agreed by the
Administrative Agent and the applicable L/C Issuer, the Letter of Credit is in
an initial stated amount less than $100,000, in the case of a commercial Letter
of Credit, or $500,000, in the case of a standby Letter of Credit; or (E) except
as otherwise agreed by the Administrative Agent and the applicable L/C Issuer,
the Letter of Credit is to be denominated in a currency other than Dollars or
Canadian Dollars.

(c) The Reimbursement Obligations. Subject to Section 1.3(b) hereof, the
obligation of a Borrower to reimburse an L/C Issuer for all drawings under a
Letter of Credit originally requested by such Borrower (a “Reimbursement
Obligation”) shall be governed by the Application related to such Letter of
Credit, except that reimbursement shall be made by no later than 3:00 p.m. (New
York City time) on the date when each drawing is to be paid if the applicable
Borrower has been informed of such drawing by the applicable L/C Issuer on or
before 12:00 Noon (New York City time) on the date when such drawing is to be
paid or, if notice of such drawing is given to the Borrower that originally
requested such Letter of Credit after 12:00 Noon (New York City time) on the
date when such drawing is to be paid, by no later than 3:00 p.m. (New York City
time) on the following Business Day, in immediately available funds at the
Administrative Agent’s principal office in Charlotte, North Carolina, or such
other office as the Administrative Agent may designate in writing to the
applicable Borrower (who shall thereafter cause to be distributed to such
L/C Issuer such amount(s) in like funds); provided that such Borrower may,
subject to the conditions to borrowing set forth in Section 7.1 hereof, request
in accordance with Section 1.6 hereof (but without regard to the minimum
borrowing amounts and increments in Section 1.5 hereof) that such reimbursement
be financed with a Borrowing that is comprised of Base Rate Loans in an
equivalent amount and, to the extent so financed, such Borrower’s obligation to
make such payment shall be discharged and replaced by the resulting Borrowing.
In the case of a Letter of Credit denominated in Canadian Dollars, the relevant
Borrower shall reimburse the applicable L/C Issuer in Canadian Dollars, unless
(A) such L/C Issuer (at its option) shall have specified in such notice that it
will require reimbursement in U.S. Dollars, or (B) in the absence of any such
requirement for reimbursement in U.S. Dollars, the relevant Borrower shall have
notified such L/C Issuer promptly following receipt of the notice of drawing
that such Borrower will reimburse such L/C Issuer in U.S. Dollars. In the case
of any such reimbursement in U.S. Dollars of a drawing under a Letter of Credit
denominated in Canadian Dollars, such L/C Issuer shall notify the relevant
Borrower of the U.S. Dollar Equivalent of the amount of the drawing promptly
following the determination thereof. In the event that (A) a drawing denominated
in Canadian Dollars is to be reimbursed in U.S. Dollars

 

5



--------------------------------------------------------------------------------

pursuant to the foregoing sentence and (B) the U.S. Dollar amount paid by the
relevant Borrower, whether on or after the date of drawing, shall not be
adequate on the date of that payment to purchase in accordance with normal
banking procedures a sum denominated in Canadian Dollars equal to the drawing,
such Borrower agrees, as a separate and independent obligation, to indemnify
such L/C Issuer for the loss resulting from its inability on that date to
purchase Canadian Dollars in the full amount of the drawing. If a Borrower does
not make any such reimbursement payment on the date due and the Participating
Lenders fund their participations therein in the manner set forth in
Section 1.3(e) below, then all payments thereafter received by the
Administrative Agent in discharge of any of the relevant Reimbursement
Obligations shall be distributed in accordance with Section 1.3(e) below.

(d) Obligations Absolute. Each Borrower’s obligation to reimburse its L/C
Obligations as provided in subsection (c) of this Section shall be absolute,
unconditional and irrevocable, and shall be performed strictly in accordance
with the terms of this Agreement and the relevant Application under any and all
circumstances whatsoever and irrespective of (i) any lack of validity or
enforceability of any Letter of Credit or this Agreement, or any term or
provision therein, (ii) any draft or other document presented under a Letter of
Credit proving to be forged, fraudulent or invalid in any respect or any
statement therein being untrue or inaccurate in any respect, (iii) payment by an
L/C Issuer under a Letter of Credit against presentation of a draft or other
document that does not strictly comply with the terms of such Letter of Credit,
or (iv) any other event or circumstance whatsoever, whether or not similar to
any of the foregoing, that might, but for the provisions of this Section 1.3,
constitute a legal or equitable discharge of, or provide a right of setoff
against, any Borrower’s obligations hereunder. None of the Administrative Agent,
the Lenders, or the L/C Issuers shall have any liability or responsibility by
reason of or in connection with the issuance or transfer of any Letter of Credit
or any payment or failure to make any payment thereunder (irrespective of any of
the circumstances referred to in the preceding sentence), or any error,
omission, interruption, loss or delay in transmission or delivery of any draft,
notice or other communication under or relating to any Letter of Credit
(including any document required to make a drawing thereunder), any error in
interpretation of technical terms or any consequence arising from causes beyond
the control of the applicable L/C Issuer; provided that the foregoing shall not
be construed to excuse an L/C Issuer from liability to the relevant Borrower to
the extent of any direct damages (as opposed to consequential damages, claims in
respect of which are hereby waived by each Borrower to the extent permitted by
applicable law) suffered by any Borrower that are caused such the L/C Issuer’s
failure to exercise care when determining whether drafts and other documents
presented under a Letter of Credit comply with the terms thereof. The parties
hereto expressly agree that, in the absence of gross negligence or willful
misconduct on the part of an L/C Issuer (as finally determined by a court of
competent jurisdiction), the applicable L/C Issuer shall be deemed to have
exercised care in each such determination. In furtherance of the foregoing and
without limiting the generality thereof, the parties agree that, with respect to
documents presented which appear on their face to be in substantial compliance
with the terms of a Letter of Credit, an L/C Issuer may, in its sole discretion,
either accept and make payment upon such documents without responsibility for
further investigation, regardless of any notice or information to the contrary,
or refuse to accept and make payment upon such documents if such documents are
not in strict compliance with the terms of such Letter of Credit.

 

6



--------------------------------------------------------------------------------

(e) The Participating Interests. Each Lender (other than the Lender acting as an
L/C Issuer in issuing the relevant Letter of Credit) (a “Participating Lender”),
by its acceptance hereof, severally agrees to purchase from each L/C Issuer, and
each L/C Issuer hereby agrees to sell to each such Participating Lender, an
undivided percentage participating interest (a “Participating Interest”), to the
extent of its Revolver Percentage, in each Letter of Credit issued by, and each
Reimbursement Obligation owed to, such L/C Issuer. Upon any failure by a
Borrower to pay any Reimbursement Obligation at the time required on the date
the related drawing is to be paid, as set forth in Section 1.3(c) above, or if
an L/C Issuer is required at any time to return to a Borrower or to a trustee,
receiver, liquidator, custodian or other Person any portion of any payment of
any Reimbursement Obligation, each Participating Lender shall, not later than
the Business Day it receives a certificate in the form of Exhibit A (Notice of
Payment Request) hereto from such L/C Issuer (with a copy to the Administrative
Agent) or from the Administrative Agent on behalf of such L/C Issuer to such
effect, if such certificate is received before 3:00 p.m. (New York City time),
or not later than 3:00 p.m. (New York City time) the following Business Day, if
such certificate is received after such time, pay to the Administrative Agent
for the account of such L/C Issuer an amount in U.S. Dollars equal to (or, in
the case of Letters of Credit denominated in Canadian Dollars, an amount equal
to the U.S. Dollar Equivalent of) such Participating Lender’s Revolver
Percentage of such unpaid or recaptured Reimbursement Obligation together with
interest on such amount accrued from the date the related payment was made by
such L/C Issuer to the date of such payment by such Participating Lender at a
rate per annum equal to: (i) from the date the related payment was made by such
L/C Issuer to the date two (2) Business Days after payment by such Participating
Lender is due hereunder, the Federal Funds Rate for each such day, and (ii) from
the date two (2) Business Days after the date such payment is due from such
Participating Lender to the date such payment is made by such Participating
Lender, the U.S. Base Rate in effect for each such day. Each such Participating
Lender shall thereafter be entitled to receive its Revolver Percentage of each
payment received in respect of the relevant Reimbursement Obligation and of
interest paid thereon, with such L/C Issuer retaining its Revolver Percentage
thereof as a Lender hereunder. The several obligations of the Participating
Lenders to each L/C Issuer under this Section 1.3(e) shall be absolute,
irrevocable, and unconditional under any and all circumstances whatsoever and
shall not be subject to any set-off, counterclaim or defense to payment which
any Participating Lender may have or have had against any Borrower, any
L/C Issuer, the Administrative Agent, any Lender or any other Person whatsoever.
Without limiting the generality of the foregoing, such obligations shall not be
affected by any Default or Event of Default or by any reduction or termination
of any Revolving Credit Commitment of any Lender, and each payment by a
Participating Lender under this Section 1.3 shall be made without any offset,
abatement, withholding or reduction whatsoever. Until each Lender funds its Loan
or funded risk participation to reimburse the applicable L/C Issuer for any
amount drawn under the applicable Letter of Credit, interest in respect of such
Lender’s Revolver Percentage of such amount shall be solely for the account of
such L/C Issuer. If any Lender fails to make available to the Administrative
Agent for the account of such L/C Issuer any amount required to be paid by such
Lender pursuant to the foregoing provisions of this Section 1.3(e) by the time
specified, then, without limiting the other provisions of this Agreement, such
L/C Issuer shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which

 

7



--------------------------------------------------------------------------------

such payment is immediately available to such L/C Issuer at a rate per annum
equal to the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by such
L/C Issuer in connection with the foregoing. If such Lender pays such amount
(with interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan or funded risk participation, as the case may be. A certificate of
such L/C Issuer submitted to any Lender (through the Administrative Agent) with
respect to any amounts owing under this clause (e) shall be conclusive absent
manifest error.

(f) Indemnification. The Participating Lenders shall, to the extent of their
respective Revolver Percentages, indemnify the L/C Issuers (to the extent not
reimbursed by the Borrowers) against any cost, expense (including reasonable
counsel fees and disbursements), claim, demand, action, loss or liability
(except such as result from the applicable L/C Issuer’s gross negligence or
willful misconduct as determined by a court of competent jurisdiction in a final
non-appealable judgment) that an L/C Issuer may suffer or incur in connection
with any Letter of Credit issued by it. The obligations of the Participating
Lenders under this Section 1.3(f) and all other parts of this Section 1.3 shall
survive termination of this Agreement and of all Applications, Letters of
Credit, and all drafts and other documents presented in connection with drawings
thereunder.

(g) Manner of Requesting a Letter of Credit. A Borrower shall provide at least
three (3) Business Days’ advance written notice to the Administrative Agent of
each request for the issuance of a Letter of Credit for its account, such notice
in each case to be accompanied by an Application for such Letter of Credit
properly completed and executed by such Borrower and, in the case of an
extension or amendment or an increase in the amount of a Letter of Credit, a
written request therefor, in a form reasonably acceptable to the Administrative
Agent and the applicable L/C Issuer in each case, together with the fees called
for by this Agreement. The Administrative Agent shall promptly notify the
applicable L/C Issuer of the Administrative Agent’s receipt of each such notice
(and such L/C Issuer shall be entitled to assume that the conditions precedent
to any such issuance, extension, amendment or increase have been satisfied
unless notified to the contrary by the Administrative Agent or the Required
Lenders) and such L/C Issuer shall promptly notify the Administrative Agent and
the Lenders of the issuance of the Letter of Credit so requested.

(h) Removal or Replacement of an L/C Issuer. An L/C Issuer may be removed as an
L/C Issuer or replaced at any time by written agreement among the Borrowers,
such L/C Issuer, the Administrative Agent and (if applicable) any successor
L/C Issuer. The Administrative Agent shall notify the Lenders of any such
removal or replacement of an L/C Issuer. At the time any such removal or
replacement shall become effective, the Borrower that requested a Letter of
Credit shall pay all unpaid fees accrued for the account of the applicable
L/C Issuer with respect to such Letter of Credit. From and after the effective
date of any such replacement, (i) each successor L/C Issuer shall have all the
rights and obligations of its predecessor L/C Issuer under this Agreement with
respect to Letters of Credit to be issued thereafter and (ii) references herein
to the term “L/C Issuer” shall be deemed to refer to such successor or to any
previous L/C Issuer, or to such successor and all previous L/C Issuers, as the
context shall require. After the removal or replacement of an L/C Issuer
hereunder, the removed or replaced L/C Issuer shall remain a party hereto and
shall continue to have all the rights and obligations of an L/C Issuer under
this

 

8



--------------------------------------------------------------------------------

Agreement with respect to Letters of Credit issued by it prior to such removal
or replacement, but shall not be required to issue additional Letters of Credit.

(i) Applicability of ISP and UCP; Limitation of Liability. Unless otherwise
expressly agreed by an L/C Issuer and the applicable Borrower when a Letter of
Credit is issued (including any such agreement applicable to an Existing Letter
of Credit), (i) the rules of the International Standby Practices (1998) (the
“ISP”) shall apply to each standby Letter of Credit, and (ii) the rules of the
Uniform Customs and Practice for Documentary Credits, as most recently published
by the International Chamber of Commerce at the time of issuance (the “UCP”)
shall apply to each commercial Letter of Credit.

(j) L/C Issuer Reports to the Administrative Agent. Unless otherwise agreed by
the Administrative Agent, each L/C Issuer shall, in addition to its notification
obligations set forth elsewhere in this Section 1.3, provide the Administrative
Agent a Letter of Credit Report, as follows: (i) reasonably prior to the time
that such L/C Issuer issues, amends, renews, increases or extends a Letter of
Credit, the date of such issuance, amendment, renewal, increase or extension and
the stated amount of the Letters of Credit issued by such L/C Issuer after
giving effect to such issuance, amendment, renewal or extension (and whether the
amounts thereof shall have changed); (ii) on each Business Day on which such L/C
Issuer makes a payment pursuant to a Letter of Credit, the date and amount of
such payment; (iii) on any Business Day on which the applicable Borrower fails
to reimburse a payment made pursuant to a Letter of Credit required to be
reimbursed to such L/C Issuer on such day, the date of such failure and the
amount of such payment; (iv) on any Business Day, such other information as the
Administrative Agent shall reasonably request as to the Letters of Credit issued
by such L/C Issuer; and (v) for so long as any Letter of Credit issued by such
L/C Issuer is outstanding, such L/C Issuer shall deliver to the Administrative
Agent (A) on the last Business Day of each calendar month, (B) at all other
times a Letter of Credit Report is required to be delivered pursuant to this
Agreement, and (C) on each date that (1) a Letter of Credit is issued, or
(2) there is any expiration, cancellation and/or disbursement, in each case,
with respect to any such Letter of Credit, a Letter of Credit Report
appropriately completed with the information for every outstanding Letter of
Credit issued by such L/C Issuer.

Section 1.4. Applicable Interest Rates. (a) U.S. Base Rate Loans. Each U.S. Base
Rate Loan made or maintained by a Lender shall be denominated in U.S. Dollars
and shall bear interest (computed on the basis of a year of 365 or 366 days, as
the case may be, and the actual days elapsed) on the unpaid principal amount
thereof from the date such Loan is advanced or created by conversion from a
LIBOR Loan until maturity (whether by acceleration or otherwise) at a rate per
annum equal to the sum of the Applicable Margin plus the U.S. Base Rate from
time to time in effect, payable by the relevant Borrower on each Interest
Payment Date and at maturity (whether by acceleration or otherwise), provided
that interest shall not accrue on any Loan (or portion thereof) for the day such
Loan (or portion thereof) is paid as provided in Section 3.1.

“U.S. Base Rate” means, for any day, the rate per annum equal to the greatest
of: (a) the rate of interest publicly announced by the Administrative Agent from
time to time as its “prime

 

9



--------------------------------------------------------------------------------

rate”, or its equivalent, for U.S. Dollar loans to borrowers located in the
United States as in effect on such day, with any change in the U.S. Base Rate
resulting from a change in said prime rate to be effective as of opening of
business on the date specified in the public announcement of the relevant change
in said prime rate (it being acknowledged and agreed that such rate may not be
the Administrative Agent’s best or lowest rate, and the “prime rate” is a rate
set by Bank of America based upon various factors including Bank of America’s
costs and desired return, general economic conditions and other factors, and is
used as a reference point for pricing some loans, which may be priced at, above,
or below such announced rate), (b) the sum of (i) the rate per annum equal to
the weighted average of the rates on overnight federal funds transactions with
members of the Federal Reserve System on such day, as published by the Federal
Reserve Bank of New York on the Business Day next succeeding such day (the
“Federal Funds Rate”); provided that (A) if such day is not a Business Day, such
rate for such day shall be such rate on such transactions on the next preceding
Business Day as so published on the next succeeding Business Day, and (B) if no
such rate is so published on such next succeeding Business Day, such rate for
such day shall be the average rate (rounded upward, if necessary, to the nearest
1/100 of 1%) charged to Bank of America on such day on such transactions as
determined by the Administrative Agent, acting reasonably, plus (ii) 1/2 of 1%,
and (c) the LIBOR Quoted Rate for such day plus 1.00%; provided that if the U.S.
Base Rate shall be less than zero, such rate shall be deemed zero for purposes
of this Agreement. As used herein, the term “LIBOR Quoted Rate” means, for any
day, the rate per annum equal to the quotient of (x) the LIBOR Index Rate for a
one-month Interest Period on such day (or, if such day is not a Business Day, on
the immediately preceding Business Day) divided by (y) one (1) minus the
Eurocurrency Reserve Percentage.

(b) LIBOR Loans. Each LIBOR Loan made or maintained by a Lender may be
denominated in U.S. Dollars or in Euros and shall bear interest during each
Interest Period it is outstanding (computed on the basis of a year of 360 days
and actual days elapsed) on the unpaid principal amount thereof from the date
such Loan is advanced or continued, or, in the case of a U.S. Dollar-denominated
LIBOR Loan, created by conversion from a U.S. Base Rate Loan, until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the Applicable Margin plus the Adjusted LIBOR applicable for such Interest
Period, payable by the relevant Borrower on each Interest Payment Date and at
maturity (whether by acceleration or otherwise), provided that interest shall
not accrue on any Loan (or portion thereof) for the day such Loan (or portion)
is paid as provided in Section 3.1.

“Adjusted LIBOR” means, for any Borrowing of Eurodollar Loans, a rate per annum
determined in accordance with the following formula:

 

Adjusted LIBOR=  

LIBOR

     1-Eurocurrency Reserve Percentage   

“Eurocurrency Reserve Percentage” means the maximum reserve percentage,
expressed as a decimal, at which reserves (including, without limitation, any
emergency, marginal, special, and supplemental reserves) are imposed by the
Board of Governors of the Federal Reserve System (or any successor) on
“eurocurrency liabilities”, as defined in such Board’s Regulation D (or any
successor thereto), subject to any amendments of such reserve requirement

 

10



--------------------------------------------------------------------------------

by such Board or its successor, taking into account any transitional adjustments
thereto. For purposes of this definition, the relevant Loans shall be deemed to
be “eurocurrency liabilities” as defined in Regulation D without benefit or
credit for any prorations, exemptions or offsets under Regulation D. The
Eurocurrency Reserve Percentage shall be adjusted automatically on and as of the
effective date of any change in any such reserve percentage. As of the Closing
Date, the Eurocurrency Reserve Percentage is zero.

“LIBOR” means, for an Interest Period for a Borrowing of LIBOR Loans, (a) the
LIBOR Index Rate for such Interest Period, if such rate is available, and (b) if
the LIBOR Index Rate cannot be determined, the arithmetic average of the rates
of interest per annum (rounded upwards, if necessary, to the nearest 1/100 of
1%) at which deposits in U.S. Dollars or Euros, as applicable, in immediately
available funds are offered to the Administrative Agent at 11:00 a.m. (London,
England time) two (2) Business Days before the beginning of such Interest Period
by three (3) or more major banks in the interbank eurodollar market selected by
the Administrative Agent, acting reasonably, for delivery on the first day of
and for a period equal to such Interest Period and in an amount equal or
comparable to the principal amount of the LIBOR Loan scheduled to be made as
part of such Borrowing; provided that if the LIBOR shall be less than zero, such
rate shall be deemed zero for purposes of this Agreement.

“LIBOR Index Rate” means, for any Interest Period, the rate per annum (rounded
upwards, if necessary, to the nearest 1/100 of 1%) equal to the London Interbank
Offered Rate or a comparable or successor rate which rate is approved by the
Administrative Agent, acting reasonably, as published on the applicable
Bloomberg screen page (or such other page as may replace that page on that
service or such other commercially available source providing such quotations as
may be designated by the Administrative Agent from time to time in its
reasonable discretion) for deposits in U.S. Dollars or Euros, as applicable, for
a period equal to such Interest Period as of 11:00 a.m. (London, England time)
on the day two (2) Business Days before the commencement of such Interest
Period; provided that to the extent a comparable or successor rate is approved
by the Administrative Agent in connection herewith, the approved rate shall be
chosen and applied in a manner consistent with market practice.

(c) [Reserved]

(d) CAD CDOR Loans. Each CAD CDOR Loan made or maintained by a Lender shall be
denominated in Canadian Dollars and shall bear interest during each Interest
Period it is outstanding (computed on the basis of a year of 365/366 days and
actual days elapsed) on the unpaid principal amount thereof from the date such
Loan is advanced or continued, until maturity (whether by acceleration or
otherwise) at a rate per annum equal to the sum of the Applicable Margin plus
the CAD CDOR Rate applicable for such Interest Period, payable by the Canadian
Borrower on each Interest Payment Date and at maturity (whether by acceleration
or otherwise), provided that interest shall not accrue on any Loan (or portion
thereof) for the day such Loan (or portion thereof) is paid as provided in
Section 3.1.

“CAD CDOR Rate” means, for any Interest Period, the rate per annum equal to the
Canadian Dealer Offered Rate (“CDOR”), or a comparable or successor rate which
rate is approved by the Administrative Agent, Bloomberg screen page (or such
other commercially

 

11



--------------------------------------------------------------------------------

available source providing such quotations as may be designated by the
Administrative Agent from time to time) at or about 10:00 a.m. (Toronto, Ontario
time) on the first day of such Interest Period (or such other day as is
generally treated as the rate fixing day by market practice in such interbank
market, as determined by the Administrative Agent) or if such day is not a
Business Day, then on the immediately preceding Business Day prior to the
commencement of such Interest Period (or such other day as is generally treated
as the rate fixing day by market practice in such interbank market, as
determined by the Administrative Agent, acting reasonably); provided that to the
extent a comparable or successor rate is approved by the Administrative Agent in
connection with any rate set forth in this definition, the approved rate shall
be applied in a manner consistent with market practice; provided, further that
to the extent such market practice is not administratively feasible for the
Administrative Agent, such approved rate shall be applied in a manner as
otherwise reasonably determined by the Administrative Agent; and if the CAD CDOR
Rate shall be less than zero, such rate shall be deemed zero for purposes of
this Agreement. No adjustment shall be made to account for the difference
between the number of days in a year on which the rates referred to in this
definition are based and the number of days in a year on the basis of which
interest is calculated in this Agreement.

(e) Rate Determinations; Determinations of Original Dollar Amount. The
Administrative Agent shall determine each interest rate applicable to the Loans
and the Reimbursement Obligations hereunder based on the foregoing, and its
determination thereof shall be conclusive and binding except in the case of
manifest error. The Spot Rate and the Original Dollar Amount of each Loan or L/C
Obligation denominated in Canadian Dollars or Euros shall be determined or
redetermined, as applicable, on each Revaluation Date.

(f) Interest Act (Canada). For purposes of disclosure pursuant to the Interest
Act (Canada), the annual rates of interest or fees to which the rates of
interest or fees provided in this Agreement and the other Loan Documents (and
stated herein or therein, as applicable, to be computed on the basis of a three
hundred sixty (360) day year or any other period of time less than a calendar
year) are equivalent to the rates so determined multiplied by the actual number
of days in the applicable calendar year and divided by three hundred sixty
(360) or such other period of time, respectively.

Section 1.5. Minimum Borrowing Amounts; Maximum LIBOR Loans. Each Borrowing of
U.S. Base Rate Loans shall be in an amount not less than $1,000,000 or such
greater amount which is an integral multiple of $100,000. Each Borrowing of CAD
CDOR Loans shall be in an amount not less than CAD $5,000,000 or such greater
amount which is an integral multiple of $1,000,000. Each Borrowing of
U.S. Dollar-denominated LIBOR Loans advanced, continued or converted shall be in
an amount equal to $5,000,000 or such greater amount which is an integral
multiple of $1,000,000. Each Borrowing of Euro-denominated LIBOR Loans advanced,
continued or converted shall be in an amount equal to €5,000,000 or such greater
amount which is an integral multiple of €1,000,000. Without the Administrative
Agent’s consent, there shall not be more than ten (10) Borrowings of LIBOR Loans
outstanding hereunder and ten (10) Borrowings of CAD CDOR Loans.

 

12



--------------------------------------------------------------------------------

Section 1.6. Manner of Borrowing Loans and Designating Applicable Interest
Rates. (a) Notice to the Administrative Agent. Any Borrower requesting a
Borrowing of Loans shall give notice to the Administrative Agent by no later
than 11:00 a.m. (New York City time): (i) at least three (3) Business Days
before the date on which such Borrower requests the Lenders to advance a
Borrowing of LIBOR Loans denominated in U.S. Dollars (ii) on the date such
Borrower requests the Lenders to advance a Borrowing of U.S. Base Rate Loans,
(iii) at least three (3) Business Days before the date on which such Borrower
requests the Lenders to advance a Borrowing of CAD CDOR Loans and (iv) at least
four (4) Business Days before the date on which such Borrower requests the
Lenders to advance a Borrowing of LIBOR Loans denominated in Euros. The Loans
included in each Borrowing shall bear interest initially at the type of rate
specified in such notice of a new Borrowing. Thereafter, subject to the terms
and conditions hereof, the relevant Borrower may from time to time elect to
change or continue the type of interest rate borne by each Borrowing obtained by
it hereunder or, subject to the minimum amount requirement for each outstanding
Borrowing set forth in Section 1.5 hereof, a portion thereof, as follows: (i) if
such Borrowing is of U.S. Dollar-denominated LIBOR Loans, on the last day of the
Interest Period applicable thereto, such Borrower may continue part or all of
such Borrowing as U.S. Dollar-denominated LIBOR Loans or convert part or all of
such Borrowing into U.S. Base Rate Loans, (ii) if such Borrowing is of U.S. Base
Rate Loans, on any Business Day, such Borrower may convert all or part of such
Borrowing into U.S. Dollar-denominated LIBOR Loans for an Interest Period or
Interest Periods specified by such Borrower, (iii) if such Borrowing is of
Euro-denominated LIBOR Loans, on the last day of the Interest Period applicable
thereto, such Borrower may continue all of such Borrowing as Euro-denominated
LIBOR Loans, (iv) if such Borrowing is of CAD CDOR Loans, on the last day of the
Interest Period applicable thereto, such Borrower may continue part or all of
such Borrowing as CAD CDOR Loans. The relevant Borrower shall give all such
notices requesting the advance, continuation or conversion of a Borrowing to the
Administrative Agent by telephone, telecopy or other telecommunication device
acceptable to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, acting reasonably) (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
Exhibit C (Notice of Continuation/Conversion), as applicable, or in such other
form acceptable to the Administrative Agent (including any form on an electronic
platform or electronic transmission system as shall be approved by the
Administrative Agent, acting reasonably), appropriately completed and signed by
an Authorized Representative of the relevant Borrower. Notice of the
continuation of a Borrowing of LIBOR Loans for an additional Interest Period or
of the conversion of part or all of a Borrowing of U.S. Base Rate Loans into
LIBOR Loans must be given by no later than 11:00 a.m. (New York City time) at
least three (3) Business Days before the date of the requested continuation or
conversion. Notice of the continuation of a Borrowing of CAD CDOR Loans for an
additional Interest Period must be given by no later than 11:00 a.m. (New York
City time) at least three (3) Business Days before the date of the requested
continuation or conversion. All such notices concerning the advance,
continuation or conversion of a Borrowing shall specify the date of the
requested advance, continuation or conversion of a Borrowing (which shall be a
Business Day), the amount of the requested Borrowing to be advanced, continued
or converted, the type of Loans to comprise such new, continued or converted
Borrowing and, if such Borrowing is to be comprised

 

13



--------------------------------------------------------------------------------

of LIBOR Loans, the Interest Period applicable thereto. Upon written notice to
the Borrowers by the Administrative Agent or the Required Lenders (or, in the
case of an Event of Default under Section 9.1(j) or 9.1(k) hereof with respect
to any Borrower or any Principal Payment Default, without notice), no Borrowing
of LIBOR Loans or CAD CDOR Loans shall be advanced or created by conversion, and
no Borrowing of U.S. Dollar-denominated LIBOR Loans or CAD CDOR Loans shall be
continued, if any Event of Default then exists. Each Borrower agrees that the
Administrative Agent may rely on any such telephonic, telecopy, or other
telecommunication notice given by any person the Administrative Agent in good
faith believes is an Authorized Representative without the necessity of
independent investigation, and in the event any such notice by telephone
conflicts with any written confirmation such telephonic notice shall govern if
the Administrative Agent has acted in good faith reliance thereon.

(b) Notice to the Lenders. The Administrative Agent shall give prompt
telephonic, telecopy or other telecommunication notice to each Lender of any
notice from a Borrower received pursuant to Section 1.6(a) above and, if such
notice requests the Lenders to make LIBOR Loans, the Administrative Agent shall
give notice to such Borrower and each Lender by like means of the interest rate
applicable thereto promptly after the Administrative Agent has made such
determination and, if such Borrowing is denominated in Canadian Dollars or
Euros, shall give notice by such means to the Borrowers and each Lender of the
Original Dollar Amount thereof.

(c) Borrower’s Failure to Notify. If the U.S. Borrower fails to give notice
pursuant to Section 1.6(a) above of the continuation or conversion of any
outstanding principal amount of a Borrowing of LIBOR Loans before the last day
of its then current Interest Period within the period required by Section 1.6(a)
and such Borrowing is not prepaid in accordance with Section 1.9(a), such
Borrowing shall automatically (i) be converted into a Borrowing of U.S. Base
Rate Loans if for a U.S. Dollar-denominated LIBOR Loan and (ii) continue as a
LIBOR Loan for an Interest Period of one month if for a Euro-denominated LIBOR
Loan. If the Canadian Borrower fails to give notice pursuant to Section 1.6(a)
above of the continuation of any outstanding principal amount of a Borrowing of
CAD CDOR Loans before the last day of its then current Interest Period within
the period required by Section 1.6(a) and such Borrowing is not prepaid in
accordance with Section 1.9(a), such Borrowing shall automatically continue as a
CAD CDOR Loan for an Interest Period of one month. In the event a Borrower fails
to give notice pursuant to Section 1.6(a) above of a Borrowing equal to the
amount of a Reimbursement Obligation owed by it and has not notified the
Administrative Agent by 1:00 p.m. (New York City time) on the day such
Reimbursement Obligation becomes due that it intends to repay such Reimbursement
Obligation through funds not borrowed under this Agreement, such Borrower shall
be deemed to have requested (A) in the case of the U.S. Borrower, a Borrowing of
U.S. Base Rate Loans under the Revolving Credit (or, at the option of the Swing
Line Lender, under the Swing Line) on such day in the amount of the
Reimbursement Obligation then due, which Borrowing shall be applied to pay the
Reimbursement Obligation then due, and (B) in the case of the Canadian Borrower,
a Borrowing of the U.S. Dollar Equivalent amount thereof in U.S. Base Rate Loans
under the Revolving Credit (or, at the option of the Swing Line Lender, under
the Swing Line) on such day in the amount of the Reimbursement Obligation then
due.

 

14



--------------------------------------------------------------------------------

(d) Disbursement of Loans. Not later than 2:00 p.m. (New York City time) on the
date of any requested advance of a new Borrowing, subject to Section 7.1 hereof,
each Lender shall make available its Loan comprising part of such Borrowing in
funds immediately available at the principal office of the Administrative Agent
in Charlotte, North Carolina (or at such other location as the Administrative
Agent shall designate). The Administrative Agent shall make the proceeds of each
new Borrowing available to the relevant Borrower at the Administrative Agent’s
principal office in Charlotte, North Carolina (or at such other location as the
Administrative Agent shall designate), by depositing or wire transferring such
proceeds to the credit of such Borrower’s Designated Disbursement Account or as
the relevant Borrower may otherwise designate to the Administrative Agent.

(e) Administrative Agent Reliance on Lender Funding. Unless the Administrative
Agent shall have been notified by a Lender prior to (or, in the case of a
Borrowing of U.S. Base Rate Loans requested on a same day basis, by 2:00 p.m.
(New York City time) on) the date on which such Lender is scheduled to make
payment to the Administrative Agent of the proceeds of a Loan (which notice
shall be effective upon receipt) that such Lender does not intend to make such
payment, the Administrative Agent may assume that such Lender has made such
payment when due and the Administrative Agent may in reliance upon such
assumption (but shall not be required to) make available to the relevant
Borrower the proceeds of the Loan to be made by such Lender and, if any Lender
has not in fact made such payment to the Administrative Agent, such Lender
shall, on demand, pay to the Administrative Agent the amount made available to
the relevant Borrower attributable to such Lender together with interest thereon
in respect of each day during the period commencing on the date such amount was
made available to the relevant Borrower and ending on (but excluding) the date
such Lender pays such amount to the Administrative Agent at a rate per annum
equal to: (i) from the date the related advance was made by the Administrative
Agent to the date two (2) Business Days after payment by such Lender is due
hereunder, the Federal Funds Rate for each such day or, in the case of a Loan
denominated in Canadian Dollars or Euros, the cost to the Administrative Agent
of funding the amount it advanced to fund such Lender’s Loan, as determined by
the Administrative Agent, and (ii) from the date two (2) Business Days after the
date such payment is due from such Lender to the date such payment is made by
such Lender, (x) in the case of a Loan denominated in U.S. Dollars, the U.S.
Base Rate in effect for each such day, (y) in the case of a Loan denominated in
Euros, the cost to the Administrative Agent of funding the amount it advanced to
fund such Lender’s Loan, or (z) in the case of a Loan denominated in Canadian
Dollars, the U.S. Base Rate (to be calculated on the U.S. Dollar Equivalent
amount of such Loan and paid in U.S. Dollars) in effect for each such day. If
such amount is not received from such Lender by the Administrative Agent
immediately upon demand, the Borrower that received the proceeds of such Loan
will, on demand, repay to the Administrative Agent the proceeds of the Loan
attributable to such Lender with interest thereon at a rate per annum equal to
the interest rate applicable to the relevant Loan, but without such payment
being considered a payment or prepayment of a Loan under Section 1.12 hereof so
that such Borrower will have no liability under such Section with respect to
such payment.

(f) Failure to Satisfy Conditions Precedent. If any Lender makes available to
the Administrative Agent funds for any Loan to be made by such Lender as
provided in the

 

15



--------------------------------------------------------------------------------

foregoing provisions of this Section 1.6, and such funds are not made available
to the applicable Borrower by the Administrative Agent because the conditions
precedent set forth in Section 7.1 hereof are not satisfied or waived in
accordance with the terms hereof, the Administrative Agent shall return such
funds (in like funds as received from such Lender) to such Lender, without
interest.

Section 1.7. Swing Loans. (a) Generally. Subject to the terms and conditions
hereof, as part of the Revolving Credit, the U.S. Borrower may request from the
Swing Line Lender loans in U.S. Dollars (each individually a “Swing Loan” and
collectively the “Swing Loans”), and the Swing Line Lender shall make a Swing
Loan to the U.S. Borrower under the Swing Line upon such request; provided that
(x) the Swing Line Lender shall not be obligated to make a Swing Loan if (i) at
such time, the conditions precedent set forth in Section 7.1 hereof have not
been satisfied or waived in accordance with the terms hereof, (ii) after giving
effect to any such Swing Loan, the aggregate dollar amount of all Swing Loans
then outstanding exceeds the Swing Line Sublimit, (iii) after giving effect
thereto, the aggregate outstanding principal amount of Loans and L/C Obligations
would exceed the Revolving Credit Commitments and (iv) after giving effect
thereto, the aggregate outstanding principal amount of Revolving Loans,
interests in Swing Loans and interests in L/C Obligations of any Lender would
exceed the Revolving Credit Commitments of such Lender and (y) the U.S. Borrower
shall not use the proceeds of any Swing Loan to refinance any outstanding Swing
Loans. Subject to the foregoing, Swing Loans may be availed of from time to time
and borrowings thereunder may be repaid and used again during the period ending
on the Revolving Credit Termination Date. Each Swing Loan issued shall
constitute a dollar-for-dollar usage by the U.S. Borrower of the aggregate
Revolving Credit Commitments of all Lenders. Each Swing Loan requested by a
Borrower shall be in a minimum amount of $250,000 or such greater amount which
is an integral multiple of $50,000. Immediately upon the making of a Swing Loan,
each Lender shall be deemed to, and hereby irrevocably and unconditionally
agrees to, purchase from the Swing Line Lender a risk participation in such
Swing Loan in an amount equal to the product of such Lender’s Revolver
Percentage times the amount of such Swing Loan. Notwithstanding anything
contained herein to the contrary, the Swing Line Lender shall not be under an
obligation to make a Swing Loan if a default of any Lender’s obligations to fund
under (d) or (e) below exists or any Lender is at such time a Defaulting Lender
hereunder, unless the Swing Line Lender has entered into arrangements with the
U.S. Borrower or such Lender satisfactory to the Swing Line Lender to eliminate
the Swing Line Lender’s risk with respect to such Lender.

(b) Interest on Swing Loans. Each Swing Loan shall bear interest until maturity
(whether by acceleration or otherwise) at a rate per annum equal to the sum of
the U.S. Base Rate plus the Applicable Margin for U.S. Base Rate Loans under the
Revolving Credit as from time to time in effect (computed on the basis of a year
of 365 or 366 days, as the case may be, for the actual number of days elapsed).
Interest on each Swing Loan shall be due and payable by the applicable Borrower
on each Interest Payment Date and at maturity (whether by acceleration or
otherwise).

(c) Requests for Swing Loans. The U.S. Borrower shall give the Administrative
Agent prior notice by telephone, telecopy or other telecommunication device
reasonably

 

16



--------------------------------------------------------------------------------

acceptable to the Administrative Agent (which notice shall be irrevocable once
given and, if by telephone, shall be promptly confirmed in writing),
substantially in the form attached hereto as Exhibit B (Notice of Borrowing) or
in such other form reasonably acceptable to the Administrative Agent (including
any form on an electronic platform or electronic transmission system as shall be
approved by the Administrative Agent), appropriately completed and signed (if
applicable) by an Authorized Representative of a U.S. Borrower no later than
2:00 p.m. (New York City time) on the date upon which the U.S. Borrower requests
that any Swing Loan be made to it, of the amount and date of such Swing Loan.
Subject to the terms and conditions hereof, the proceeds of each Swing Loan
extended to the U.S. Borrower shall be deposited or otherwise wire transferred
to the U.S. Borrower’s Designated Disbursement Account or as the U.S. Borrower,
the Administrative Agent, and the Swing Line Lender may otherwise agree.
Anything contained in the foregoing to the contrary notwithstanding, the
undertaking of the Swing Line Lender to make Swing Loans shall be subject to all
of the terms and conditions of this Agreement (provided that the Swing Line
Lender shall be entitled to assume that the conditions precedent to an advance
of any Swing Loan have been satisfied unless notified to the contrary by the
Administrative Agent or the Required Lenders).

(d) Refunding Loans. In its sole and absolute discretion, the Swing Line Lender
may at any time, on behalf of the U.S. Borrower (and the U.S. Borrower hereby
irrevocably authorizes the Swing Line Lender to act on its behalf for such
purpose) and with notice to the U.S. Borrower and the Administrative Agent,
request each Lender to make a Revolving Loan in the form of a U.S. Base Rate
Loan in an amount equal to such Lender’s Revolver Percentage of the amount of
the Swing Loans outstanding on the date such notice is given. Unless an Event of
Default exists or the conditions set forth in Section 7.1 cannot then be
satisfied, each Lender shall make the proceeds of its requested Revolving Loan
available to the Administrative Agent for the account of the Swing Line Lender,
in immediately available funds in U.S. Dollars, at the Administrative Agent’s
office in Charlotte, North Carolina (or such other location designated by the
Administrative Agent), before 1:00 p.m. (New York City time) on the Business Day
following the day such notice is given. The Administrative Agent shall promptly
remit the proceeds of such Borrowing to the Swing Line Lender to repay the
outstanding Swing Loans.

(e) Participations. If any Lender refuses or otherwise fails to make a Revolving
Loan when requested by the Swing Line Lender pursuant to Section 1.7(d) above
for any reason, such Lender will, by the time and in the manner such Revolving
Loan was to have been funded to the Swing Line Lender, purchase from the Swing
Line Lender an undivided participating interest in the outstanding Swing Loan in
an amount equal to its Revolver Percentage of the aggregate principal amount of
such Swing Loan that was to have been repaid with such Revolving Loan. Each
Lender that so purchases a participation in a Swing Loan shall thereafter be
entitled to receive its Revolver Percentage of each payment of principal
received on the Swing Loan and of interest received thereon accruing from the
date such Lender funded to the Swing Line Lender its participation in such Loan.
The several obligations of the Lenders under this Section 1.7(e) shall be
absolute, irrevocable, and unconditional under any and all circumstances
whatsoever and shall not be subject to any set-off, counterclaim or defense to
payment which any Lender may have or have had against any Borrower, any other
Lender, or any other Person whatsoever. Without limiting the generality of the
foregoing, such obligations

 

17



--------------------------------------------------------------------------------

shall not be affected by any Default or Event of Default or by any reduction or
termination of the Revolving Credit Commitments of any Lender, and each payment
made by a Lender under this Section 1.7(e) shall be made without any offset,
abatement, withholding, or reduction whatsoever. If any Lender fails to make
available to the Administrative Agent for the account of the Swing Line Lender
any amount required to be paid by such Lender pursuant to the foregoing
provisions of this Section 1.7 by the time specified herein, the Swing Line
Lender shall be entitled to recover from such Lender (acting through the
Administrative Agent), on demand, such amount with interest thereon for the
period from the date such payment is required to the date on which such payment
is immediately available to the Swing Line Lender at a rate per annum equal to
the applicable Overnight Rate from time to time in effect, plus any
administrative, processing or similar fees customarily charged by the Swing Line
Lender in connection with the foregoing. If such Lender pays such amount (with
interest and fees as aforesaid), the amount so paid shall constitute such
Lender’s Loan or funded participation in the relevant Swing Loan, as the case
may be. A certificate of the Swing Line Lender submitted to any Lender (through
the Administrative Agent) with respect to any amounts owing under this clause
shall be conclusive absent manifest error.

(f) Payments Directly to Swing Line Lender. The U.S. Borrower shall make all
payments of principal and interest in respect of the Swing Loans directly to the
Swing Line Lender.

Section 1.8. Maturity of Loans. (a) Scheduled Payments of Revolving Loans. Each
Revolving Loan, both for principal and interest not sooner paid, shall mature
and be due and payable by the Borrower that borrowed such Loan on the Revolving
Credit Termination Date.

(b) Requests for Extension. (i) The U.S. Borrower may, on up to two occasions,
by notice to the Administrative Agent (who shall promptly notify the Lenders)
not earlier than 60 days and not later than 30 days prior to any anniversary of
the Closing Date, request that each Lender extend such Lender’s Revolving Credit
Termination Date for an additional one year from the then-current Revolving
Credit Termination Date, provided that in no event shall the Revolving Credit
Termination Date as so extended be a date that is more than five years after the
applicable Extension Effective Date.

(ii) Lender Elections to Extend. Each Lender, acting in its sole and individual
discretion, shall, by notice to the Administrative Agent given not less than 20
days prior to such anniversary of the Closing Date (the “Notice Date”), advise
the Administrative Agent whether or not such Lender agrees to such extension
(and each Lender that determines not to so extend its Revolving Credit
Termination Date (a “Non-Extending Lender”) shall notify the Administrative
Agent of such fact promptly after such determination (but in any event no later
than the Notice Date)) and any Lender that does not so advise the Administrative
Agent on or before the Notice Date shall be deemed to be a Non-Extending Lender.
The election of any Lender to agree to such extension shall not obligate any
other Lender to so agree.

 

18



--------------------------------------------------------------------------------

(iii) Notification by Administrative Agent. The Administrative Agent shall
notify the U.S. Borrower of each Lender’s determination under this Section no
later than the date 15 days prior to such anniversary of the Closing Date (or,
if such date is not a Business Day, on the immediately preceding Business Day).

(iv) Additional Commitment Lenders. The U.S. Borrower shall have the right at
any time prior to the existing Revolving Credit Termination Date applicable to a
Non-Extending Lender to replace such Non-Extending Lender with, and add as
“Lenders” under this Agreement in place thereof, one or more Eligible Assignees
(each, an “Additional Commitment Lender”) as provided in Section 1.14; provided
that each of such Additional Commitment Lenders shall enter into an Assignment
and Acceptance pursuant to which such Additional Commitment Lender shall
undertake a Revolving Credit Commitment (and, if any such Additional Commitment
Lender is already a Lender, its Revolving Credit Commitment shall be in addition
to such Lender’s Revolving Credit Commitment hereunder on such date) and shall
agree, with respect to such undertaken Revolving Credit Commitment, to such
extension. At the existing Revolving Credit Termination Date in effect prior to
such extension, (1) the commitments of Non-Extending Lenders that are not
otherwise replaced with an Additional Commitment Lender will be terminated and
the Loans of and other amounts due and payable to such Lenders will be repaid
(it being understood that the commitments of the Non-Extending Lenders not
consenting to such extension will remain in effect until the Revolving Credit
Termination Date originally applicable to such Lenders), and (2) the U.S.
Borrower shall make such additional prepayments as shall be necessary in order
that the Loans and L/C Obligations hereunder immediately after such existing
Revolving Credit Termination Date will not exceed the Revolving Credit
Commitments.

(v) Minimum Extension Requirement. If the total of the Revolving Credit
Commitments of the Lenders that have agreed to so extend their Revolving Credit
Termination Date (each, an “Extending Lender”) shall be more than 50% of the
aggregate amount of the Revolving Credit Commitments in effect immediately prior
to such anniversary of the Closing Date, and the conditions in clause (vi) below
are met, then, effective as of such anniversary of the Closing Date (the
“Extension Effective Date”), the Revolving Credit Termination Date of each
Extending Lender and of each Additional Commitment Lender shall be extended to
the date falling one year after the then current Revolving Credit Termination
Date (except that, if such date is not a Business Day, such Revolving Credit
Termination Date as so extended shall be the immediately preceding Business Day)
and each Additional Commitment Lender shall thereupon become a “Lender” for all
purposes of this Agreement.

(vi) Conditions to Effectiveness of Extensions. As a condition precedent to such
extension, the U.S. Borrower shall deliver to the Administrative Agent a
certificate dated the Extension Effective Date signed by an Authorized
Representative of the U.S. Borrower certifying (i) no Default or Event of
Default shall have occurred and be continuing on or as of the Extension
Effective Date or would occur as a result thereof, (ii) each of the
representations and warranties set forth in this Agreement and in the other

 

19



--------------------------------------------------------------------------------

Loan Documents shall be true and correct in all material respects as if made on
and as of the Extension Effective Date (except to the extent the same expressly
relate to an earlier date, in which case the same shall be true and correct as
of such earlier date; provided that any representation and warranty that is
qualified as to “materiality”, “Material Adverse Effect” or similar language
shall be true and correct in all respects) and (iii) the U.S. Borrower shall
have paid to the Administrative Agent all fees, invoiced expenses and other
amounts due and payable to the Administrative Agent pursuant to this Agreement
and the other Loan Documents on or prior to Extension Effective Date.

(vii) Conflicting Provisions. This Section shall supersede any provisions in
Section 13.13 or 13.7 to the contrary.

(c) Swing Loans. The U.S. Borrower shall repay each Swing Loan on the earlier to
occur of (i) the date ten Business Days after such Loan is made and (ii) the
Revolving Credit Termination Date.

Section 1.9. Prepayments. (a) Optional. Any Borrower may prepay in whole or in
part (but, if in part, then: (i) if such Borrowing is of U.S. Base Rate Loans,
in an amount not less than $1,000,000 or such greater amount which is an
integral multiple of $100,000, (ii) if such Borrowing is of
U.S. Dollar-denominated LIBOR Loans, in an amount not less than $5,000,000 or
such greater amount which is an integral multiple of $1,000,000, (iii) if such
Borrowing is of Euro-denominated LIBOR Loans, in an amount not less than
€5,000,000 or such greater amount which is an integral multiple of €1,000,000,
(iv) [reserved], (v) if such Borrowing is of CAD CDOR Loans, in Canadian Dollars
in an amount not less than CAD $5,000,000 or such greater amount which is an
integral multiple of CAD $1,000,000, and (vi) in each case, in an amount such
that the minimum amount required for a Borrowing pursuant to Section 1.5 and 1.7
hereof remains outstanding) any Borrowing on the last day of the Interest Period
therefor and at any other time upon (A) in the case of a Borrowing of
U.S. Dollar-denominated LIBOR Loans, three (3) Business Days prior notice by
such Borrower to the Administrative Agent, (B) in the case of a Borrowing of
U.S. Base Rate Loans, notice delivered by such Borrower to the Administrative
Agent no later than 11:00 a.m. (New York City time) on the date of prepayment,
(C) in the case of any Borrowing of CAD CDOR Loans, on the last day of the
Interest Period therefore and at any other time upon three (3) Business Days
prior notice by such Borrower to the Administrative Agent, (D) [reserved] or
(E) in the case of a Borrowing of Euro-denominated LIBOR Loans, four
(4) Business Days prior notice by such Borrower to the Administrative Agent (or,
in any case of clauses (A) through (E) above, notice delivered upon such shorter
period of time then agreed to by the Administrative Agent), such prepayment to
be made by (x) payment of the principal amount to be prepaid, (y) payment of
accrued interest and fees thereon to the date fixed for prepayment and (z) in
the case of any LIBOR Loans, CAD CDOR Loans or Swing Loans, payment of any
amounts due the Lenders under Section 1.12 hereof. A notice of prepayment
delivered by a Borrower may state that the prepayment contemplated thereby is
subject to the effectiveness or funding of other credit facilities, the
completion of any debt or equity offering or the completion of any other
corporate transaction or event that will provide the proceeds for such repayment
or otherwise result in such prepayment being required hereunder.

 

20



--------------------------------------------------------------------------------

(b) Mandatory. (i) Each Borrower shall, on each date the Revolving Credit
Commitments are terminated in whole or in part pursuant to Section 1.13 hereof,
prepay its own Revolving Loans, Swing Loans, and, if necessary, prefund its own
L/C Obligations by the aggregate amount, if any, necessary (after giving effect
to such termination) to reduce the sum of the aggregate principal amount of
Revolving Loans, Swing Loans, and L/C Obligations then outstanding to the amount
to which the Revolving Credit Commitments have been so reduced.

(ii) If at any time (A) for any reason other than fluctuations in currency
exchange rates, the sum of the aggregate Original Dollar Amount of Revolving
Loans, the aggregate Original Dollar Amount of Swing Loans, and the aggregate
Original Dollar Amount of all L/C Obligations then outstanding shall be in
excess of the Revolving Credit Commitments then in effect, and (B) solely as a
result of fluctuations in currency exchange rates, the sum of the aggregate
Original Dollar Amount of Revolving Loans, the aggregate Original Dollar Amount
of Swing Loans, and the aggregate Original Dollar Amount of all L/C Obligations
then outstanding shall be in excess of 105% of the Revolving Credit Commitments
then in effect, the U.S. Borrower shall (1) immediately without notice or demand
in the circumstances described in clause (A) and (2) within 3 Business Days
after notice from the Administrative Agent in the circumstances described in
clause (B), prepay and/or cause the Canadian Borrower to prepay in an aggregate
amount equal to such excess over the aggregate Revolving Credit Commitments to
the Administrative Agent for the account of the Lenders as and for a mandatory
prepayment on such Obligations.

(iii) Prepayments under this Section 1.9(b) shall first to be applied to each
prepaying Borrower’s applicable Revolving Loans and Swing Loans until paid in
full, with any remaining balance to be held by the Administrative Agent in the
Collateral Account as security for each Borrower’s Obligations owing with
respect to such Borrower’s Letters of Credit. Unless the applicable Borrower
otherwise directs, such prepayments of Loans under this Section 1.9(b) (A) in
U.S. Dollars shall be applied first to Borrowings of U.S. Base Rate Loans made
to such Borrower until payment in full thereof, with any remaining balance
applied to LIBOR Loans made to such Borrower in the order in which each
respective Interest Period expires, (B) in Euros shall be applied to LIBOR Loans
made to such Borrower in the order in which their Interest Periods expire, and
(C) in Canadian Dollars shall be applied to Borrowings of CAD CDOR Loans made to
such Borrower in the order in which their Interest Periods expire. Each
prepayment of Loans under this Section 1.9(b) shall be made by the payment of
(x) the principal amount to be prepaid, (y) accrued interest and fees thereon to
the date fixed for prepayment and (z) in the case of any LIBOR Loans, CAD CDOR
Loans or Swing Loans, any amounts due the Lenders under Section 1.12 hereof.
Each prefunding of L/C Obligations shall be made in accordance with Section 9.4
hereof.

(c) Any amount of Revolving Loans and Swing Loans paid or prepaid before the
Revolving Credit Termination Date may, subject to the terms and conditions of
this Agreement, be borrowed, repaid and borrowed again.

 

21



--------------------------------------------------------------------------------

Section 1.10. Default Rate. Notwithstanding anything to the contrary contained
herein, while any Event of Default exists, each Borrower shall pay, after
written notice from the Administrative Agent sent at the direction of the
Required Lenders (provided no such notice or Required Lender direction to send
such notice shall be required in the case of an Event of Default under
Section 9.1(j) or (k) or a Principal Payment Default (as defined below)),
interest (after as well as before entry of judgment thereon to the extent
permitted by law) on the principal amount of all Loans, Reimbursement
Obligations and other amounts owed by such Borrower under the Loan Documents,
from the date of such written notice (or, in the case of an Event of Default
under Section 9.1(j) or (k) or a Principal Payment Default, the date of such
Event of Default) at a rate per annum equal to (the “Default Rate”):

(a) for any U.S. Base Rate Loan or any Swing Loan bearing interest based on the
U.S. Base Rate, the sum of 2.0% plus the Applicable Margin plus the U.S. Base
Rate from time to time in effect;

(b) for any LIBOR Loan denominated in U.S. Dollars, the sum of 2.0% plus the
rate of interest in effect thereon at the time of such default until the end of
the Interest Period applicable thereto and, thereafter, at a rate per annum
equal to the sum of 2.0% plus the Applicable Margin for U.S. Base Rate Loans
plus the U.S. Base Rate from time to time in effect;

(c) for any LIBOR Loan denominated in Euros, (x) the sum of 2.0% plus the rate
of interest in effect thereon at the time of such default until the end of the
Interest Period applicable thereto and (y) thereafter, the sum of 2.0% plus the
Applicable Margin for LIBOR Loans plus Adjusted LIBOR for the applicable
Interest Period;

(d) for any Reimbursement Obligation, the sum of 2.0% plus the amounts due under
Section 1.3 with respect to such Reimbursement Obligation;

(e) for any Letter of Credit, the sum of 2.0% plus the letter of credit fee due
under Section 2.1 with respect to such Letter of Credit;

(f) [reserved]; and

(g) for any CAD CDOR Loan, the sum of 2.0% plus the rate of interest in effect
thereon at the time of such default until the end of the Interest Period
applicable thereto and, thereafter, at a rate per annum equal to the sum of 2.0%
plus the Applicable Margin for U.S. Base Rate Loans plus the U.S. Base Rate
(with such amount to be converted to and calculated on the U.S. Dollar
Equivalent amount of such Loan and paid in U.S. Dollars) from time to time in
effect.

If any principal amount of any Loan or Reimbursement Obligation is not paid when
due (a “Principal Payment Default”) such principal amount shall bear interest at
the rates specified in subsections (a) through (g) above until paid in full.
While any Event of Default exists, interest as adjusted under this Section 1.10
shall be paid on demand of the Administrative Agent at the request or with the
consent of the Required Lenders.

 

22



--------------------------------------------------------------------------------

Section 1.11. Evidence of Indebtedness. (a) Each Lender shall maintain in
accordance with its usual practice an account or accounts evidencing the
indebtedness of each Borrower to such Lender resulting from each Loan made to
such Borrower by such Lender from time to time, including the amounts of
principal and interest payable and paid to such Lender from time to time
hereunder.

(b) The Administrative Agent shall also maintain accounts in which it will
record (i) the amount of each Loan made hereunder, the type thereof and the
Interest Period with respect thereto, (ii) the amount of any principal or
interest due and payable or to become due and payable from each Borrower to each
Lender hereunder and (iii) the amount of any sum received by the Administrative
Agent hereunder from each Borrower and each Lender’s share thereof.

(c) The entries maintained in the accounts maintained pursuant to paragraphs (a)
and (b) above shall be prima facie evidence of the existence and amounts of the
Obligations therein recorded; provided, however, that the failure of the
Administrative Agent or any Lender to maintain such accounts or any error
therein shall not in any manner affect the obligation of any Borrower to repay
its Obligations in accordance with their terms. In the event of any conflict
between the accounts and records maintained by any Lender and the accounts and
records of the Administrative Agent in respect of such matters, the accounts and
records of the Administrative Agent shall control in the absence of manifest
error.

(d) Any Lender may request that its Loans to each Borrower be evidenced by a
promissory note or notes of such Borrower in the forms of Exhibit D-1 (in the
case of its Revolving Loans and referred to herein as a “Revolving Note”), or
Exhibit D-2 (in the case of its Swing Loans and referred to herein as a “Swing
Note”), as applicable (the Revolving Notes and Swing Notes being hereinafter
referred to collectively as the “Notes” and individually as a “Note”). In such
event, each Borrower shall prepare, execute and deliver to such Lender a Note
payable to such Lender or its registered assigns. Thereafter, the Loans
evidenced by such Note or Notes and interest thereon shall at all times
(including after any assignment pursuant to Section 13.12) be represented by one
or more Notes of the relevant Borrower payable to the order of the payee named
therein or any assignee pursuant to Section 13.12, except to the extent that any
such Lender or assignee subsequently returns any such Note to the relevant
Borrower for cancellation and requests that such Loans once again be evidenced
as described in subsections (a) and (b) above.

Section 1.12. Funding Indemnity. If any Lender shall incur any loss, cost or
expense (including, without limitation, any loss, cost or expense incurred by
reason of the liquidation or re-employment of deposits or other funds acquired
by such Lender to fund or maintain any LIBOR Loan or CAD CDOR Loan or the
relending or reinvesting of such deposits or amounts paid or prepaid to such
Lender) as a result of:

(a) any payment, prepayment or conversion of a LIBOR Loan or CAD CDOR Loan on a
date other than the last day of its Interest Period (whether voluntary,
mandatory, automatic, by reason of acceleration, or otherwise, but excluding any
prepayment or conversion required pursuant to Section 10.1 hereof),

 

23



--------------------------------------------------------------------------------

(b) any failure (other than due to a Lender failing to fund or convert a
properly requested Loan when the applicable Borrower has met the conditions of
Section 7.1 herein) by a Borrower to borrow or continue a LIBOR Loan or CAD CDOR
Loan, or to convert a U.S. Base Rate Loan into a LIBOR Loan on the date
specified in a notice given pursuant to Section 1.6(a) hereof (including any
notice that is subsequently revoked), or

(c) any failure by a Borrower to make any payment of principal on any LIBOR Loan
or CAD CDOR Loan when due (whether by acceleration or otherwise, including when
specified in a notice given pursuant to Section 1.9 hereof),

then, upon the demand of such Lender, the relevant Borrower shall pay to such
Lender such amount as will reimburse such Lender for such loss, cost or expense.
If any Lender makes such a claim for compensation, it shall provide to the
relevant Borrower, with a copy to the Administrative Agent, a certificate
setting forth the amount of such loss, cost or expense in reasonable detail and
the amounts shown on such certificate shall be conclusive if reasonably deemed
prime facie correct.

Section 1.13. Commitment Terminations. (a) Optional Revolving Credit
Terminations. The Borrowers shall have the right at any time and from time to
time, upon five (5) Business Days prior written notice (which shall be received
no later than 12:00 Noon (New York City time) and which notice may be
conditioned on the occurrence of one or more events specified therein) to the
Administrative Agent (or such shorter period of time agreed to by the
Administrative Agent), to terminate the Revolving Credit Commitments without
premium or penalty and in whole or in part, any partial termination to be (i) in
an amount not less than U.S.$10,000,000 and (ii) allocated ratably among the
Lenders in proportion to their respective Revolver Percentages, provided that
the Revolving Credit Commitments may not be reduced to an amount less than the
sum of (x) the Original Dollar Amount of Revolving Loans and Swing Loans then
outstanding and (y) the Original Dollar Amount of all L/C Obligations then
outstanding and shall be accompanied by payments under Section 1.9(b) as
applicable. Any termination of Revolving Credit Commitments that results in the
aggregate principal amount of all Revolving Credit Commitments being below the
L/C Sublimit or the Swing Line Sublimit then in effect shall reduce the
L/C Sublimit and Swing Line Sublimit, as applicable, to an amount equal to such
reduced aggregate principal amount of Revolving Credit Commitments. The
Administrative Agent shall give prompt notice to each Lender of any such
termination of the Revolving Credit Commitments. A notice of commitment
termination delivered by a Borrower may state that the prepayment contemplated
thereby is subject to the effectiveness or funding of other credit facilities,
the completion of any debt or equity offering or the completion of any other
corporate transaction or event.

(b) Mandatory Commitment Terminations. Any then outstanding Revolving Credit
Commitments shall automatically terminate on the Revolving Credit Termination
Date applicable thereto.

(c) Any termination of the Revolving Credit Commitments pursuant to this
Section 1.13 may not be reinstated.

 

24



--------------------------------------------------------------------------------

Section 1.14. Substitution of Lenders. In the event (a) any Lender becomes
entitled to compensation under Section 10.3 or 13.1 hereof and such Lender has
declined or is unable to designate a different Lending Office in accordance with
Section 10.4 or Section 13.1 that eliminates its current entitlement to
compensation under Section 10.3 or 13.1, as applicable, (b) any Borrower
receives notice from any Lender of any illegality pursuant to Section 10.1
hereof, (c) any Lender is then a Defaulting Lender or such Lender is a
Subsidiary or Affiliate of a Person who has been deemed insolvent or becomes the
subject of a bankruptcy or insolvency proceeding or a receiver or conservator or
like Person has been appointed for any such Person, (d) a Lender is a
Non-Extending Lender or (e) a Lender fails to consent to an amendment or waiver
requested under Section 13.13 hereof at a time when the Required Lenders have
approved such amendment or waiver (any such Lender referred to in clause (a),
(b), (c), (d) or (e) above being hereinafter referred to as an “Affected
Lender”), the Borrowers may, in addition to any other rights the Borrowers may
have hereunder or under applicable law, require, at the Borrowers’ expense, any
such Affected Lender to assign, at par (plus any accrued and unpaid fees and
interest), without recourse, all of its interest, rights, and obligations
hereunder (including all of its Revolving Credit Commitments, Loans and
participation interests in Letters of Credit and Swing Loans and other amounts
at any time owing to it hereunder and under the other Loan Documents) to an
Eligible Assignee specified by the Borrowers, provided that (i) such assignment
is not prohibited by any law, rule or regulation or order of any court or other
Governmental Authority applicable to such Affected Lender, (ii) the Borrowers
shall have paid to the Affected Lender all monies (together with amounts due
such Affected Lender under Section 1.12 hereof as if the Loans owing to it were
prepaid rather than assigned and any amounts due such Lender under Sections 10.3
and 13.1 hereof) other than such principal and accrued and unpaid fees and
interest owing to it hereunder, (iii) in the case of any such assignment
resulting from an entitlement to compensation under Section 10.3 or 13.1 hereof,
the Eligible Assignee will be entitled to less compensation under such
Section 10.3 or 13.1 than the Affected Lender, (iv) the assignment is entered
into in accordance with, and subject to the consents required by, Section 13.12
hereof (provided that any assignment fees and reimbursable expenses due
thereunder shall be paid by the Borrowers) and (v) in the case of any such
assignment by a Non-Extending Lender, such assignee shall have consented to the
applicable Revolving Credit Termination Date extension.

Section 1.15. Defaulting Lenders. Anything contained herein to the contrary
notwithstanding, in the event that any Lender at any time is a Defaulting
Lender, then:

(a) during any Defaulting Lender Period with respect to such Defaulting Lender,
such Defaulting Lender shall be deemed not to be a “Lender” for purposes of
voting on any matters (including the granting of any consents or waivers) with
respect to any of the Loan Documents and such Defaulting Lender’s Revolving
Credit Commitments shall be excluded for purposes of determining “Required
Lenders” (provided that the foregoing shall not permit an increase in, or
extension of, such Lender’s Revolving Credit Commitments or an extension of the
Revolving Credit Termination Date with respect to such Lender’s Loans or
postponement of the date for any scheduled payment of any principal of such
Lender’s Loans or other Obligations without such Lender’s consent);

 

25



--------------------------------------------------------------------------------

(b) any payment of principal, interest, fees or other amounts received by the
Administrative Agent for the account of that Defaulting Lender (whether
voluntary or mandatory, at maturity, pursuant to Section 9 or otherwise), shall
be applied at such time or times as may be determined by the Administrative
Agent as follows: first, to the payment of any amounts owing by that Defaulting
Lender to the Administrative Agent hereunder; second, to the payment on a pro
rata basis of any amounts owing by that Defaulting Lender to the L/C Issuers or
Swing Line Lender hereunder; third, to be held as cash collateral for future
funding obligations of that Defaulting Lender of any participation in any Letter
of Credit or Swing Loan; fourth, as the Borrower may request (so long as no
Default or Event of Default exists), to the funding of any Loan in respect of
which that Defaulting Lender has failed to fund its portion thereof as required
by this Agreement, as determined by the Administrative Agent; fifth, if so
determined by the Administrative Agent and the U.S. Borrower, to be held in a
non-interest bearing deposit account and released in order to satisfy
obligations of that Defaulting Lender to fund Loans under this Agreement; sixth,
to the payment of any amounts owing to the Lenders or any applicable L/C Issuer
as a result of any judgment of a court of competent jurisdiction obtained by any
Lender or any applicable L/C Issuer against that Defaulting Lender as a result
of that Defaulting Lender’s breach of its obligations under this Agreement;
seventh, so long as no Default or Event of Default exists, to the payment of any
amounts owing to the Borrowers as a result of any judgment of a court of
competent jurisdiction obtained by such Borrower against that Defaulting Lender
as a result of that Defaulting Lender’s breach of its obligations under this
Agreement; and eighth, to that Defaulting Lender or as otherwise directed by a
court of competent jurisdiction; provided that if (x) such payment is a payment
of the principal amount of any Loans or L/C Borrowings in respect of which that
Defaulting Lender has not fully funded its appropriate share and (y) such Loans
or L/C Obligations were made at a time when the conditions set forth in
Section 7.1 were satisfied or waived, such payment shall be applied solely to
pay the Loans of, and L/C Obligations owed to, all non-Defaulting Lenders on a
pro rata basis prior to being applied to the payment of any Loans of, or L/C
Obligations owed to, that Defaulting Lender. Any payments, prepayments or other
amounts paid or payable to a Defaulting Lender that are applied (or held) to pay
amounts owed by a Defaulting Lender or to post cash collateral pursuant to this
Section 1.15(b) shall be deemed paid to and redirected by that Defaulting
Lender, and each Lender irrevocably consents hereto;

(c) such Defaulting Lender’s Revolving Credit Commitments and outstanding Loans
shall be excluded for purposes of calculating any facility fee payable to
Lenders pursuant to Section 2.1 in respect of any day during any Defaulting
Lender Period with respect to such Defaulting Lender, and such Defaulting Lender
shall not be entitled to receive any fee pursuant to Section 2.1 with respect to
such Defaulting Lender’s Revolving Credit Commitment in respect of any
Defaulting Lender Period with respect to such Defaulting Lender (and any Letter
of Credit fee otherwise payable to a Lender who is a Defaulting Lender shall
instead be paid to the L/C Issuers for their use and benefit);

(d) all or any part of such Defaulting Lender’s participation in L/C Obligations
and Swing Loans shall be reallocated among the Non-Defaulting Lenders in
accordance with their respective Revolver Percentage (calculated without regard
to such Defaulting Lender’s Revolving Credit Commitment) but only to the extent
that such reallocation does not cause the

 

26



--------------------------------------------------------------------------------

sum of the aggregate Original Dollar Amount of Revolving Loans of each Lender,
the aggregate Original Dollar Amount of all interests in Swing Loans of each
Lender and the aggregate Original Dollar Amount of all interests in
L/C Obligations of each Lender to exceed such Lender’s Revolving Credit
Commitments in effect at such time; and

(e) if the reallocation described in clause (d) above cannot, or can only
partially, be effected, without prejudice to any right or remedy available to
the Borrowers hereunder or under applicable law, (x) first, the U.S. Borrower
shall prepay Swing Loans in an amount equal to the Defaulting Lender’s
participation in Swing Loans and (y) second, if so requested by an L/C Issuer,
the applicable Borrower shall provide cash collateral in an amount not to exceed
any Defaulting Lender’s Revolver Percentage of L/C Obligations owed by such
Borrower that are then outstanding (to be held by the Administrative Agent as
set forth in Section 9.4 hereof).

No Revolving Credit Commitment of any Lender shall be increased or otherwise
affected, and, except as otherwise expressly provided in this Section 1.15,
performance by any Borrower of its obligations hereunder and under the other
Loan Documents shall not be excused or otherwise modified as a result of the
operation of this Section 1.15. The rights and remedies against a Defaulting
Lender under this Section 1.15 are in addition to other rights and remedies
which any Borrower may have against such Defaulting Lender and which the
Administrative Agent or any Lender may have against such Defaulting Lender.
Subject to Section 13.27, no reallocation under clause (d) above shall
constitute a waiver or release of any claim of any party hereunder against a
Defaulting Lender arising from that Lender having become a Defaulting Lender,
including any claim of a Non-Defaulting Lender as a result of such
Non-Defaulting Lender’s increased exposure following such reallocation.

SECTION 2. FEES.

Section 2.1. Fees. (a) Revolving Credit Facility Fee. The U.S. Borrower shall
pay or cause the relevant Loan Party to pay to the Administrative Agent for the
ratable account of the Lenders in accordance with their Revolver Percentages a
facility fee at the rate per annum equal to the Applicable Margin for the
facility fee (computed on the basis of a year of 365 or 366 days, as the case
may be, and the actual number of days elapsed) on the average daily Revolving
Credit Commitments, whether or not in use. Such facility fee shall be payable
quarterly in arrears on the last day of each January, April, July and October in
each year (commencing on the first such date occurring after the date hereof)
and on the Revolving Credit Termination Date, unless the Revolving Credit
Commitments are terminated in whole on an earlier date, in which event the
facility fee for the period to the date of such termination in whole shall be
paid on the date of such termination.

(b) Letter of Credit Fees. For each issuance or extension, or increase in the
amount, of any Letter of Credit pursuant to Section 1.3 hereof, the Borrower
that originally requested such Letter of Credit shall pay to the applicable
L/C Issuer for its own account a fronting fee (i) for Letters of Credit issued
by Bank of America in its capacity as an L/C Issuer, at the rate per annum (and
computation thereof) specified in the fee letter dated July 18, 2017, between
Bank of America, MLPFS and the U.S. Borrower (the “BAML Fee Letter”) and
(ii) for Letters of Credit

 

27



--------------------------------------------------------------------------------

issued by any L/C Issuer other than Bank of America, at the rate per annum (and
computation thereof) specified in each applicable fee letter between the U.S.
Borrower and such L/C Issuer, in each case of the average daily face amount
available to be drawn under each such Letter of Credit and payable as specified
in each applicable fee letter. For each Letter of Credit, each Borrower shall
pay to the Administrative Agent, for the ratable benefit of the Lenders in
accordance with their Revolver Percentages, a letter of credit fee at a rate per
annum equal to the Applicable Margin (computed on the basis of a year of 365 or
366 days, as the case may be, and the actual number of days elapsed) in effect
during each day of such quarter applied to the daily average face amount of
Letters of Credit issued at such Borrower’s request that were outstanding during
such quarter, payable quarterly in arrears on the last day of each January,
April, July and October in each year and on the Revolving Credit Termination
Date. In the event of any conflict between the applicable fee letter between the
U.S. Borrower and an L/C Issuer and the preceding sentence with respect to the
times when such fronting fee shall be due and payable, the preceding sentence
shall control. In addition, each Borrower shall pay to each applicable
L/C Issuer for its own account such L/C Issuer’s standard issuance, drawing,
negotiation, amendment, assignment, and other administrative fees for each
Letter of Credit issued at its request as established by such L/C Issuer from
time to time. All fees payable pursuant to this Section 2.1(b) shall be paid in
the currency in which the relevant Letter of Credit is issued.

(c) Administrative Agent Fees. The U.S. Borrower shall pay to the Administrative
Agent, for its own use and benefit, the fees agreed to between the
Administrative Agent and the U.S. Borrower in the BAML Fee Letter, or as
otherwise agreed to in writing between them.

SECTION 3. PLACE AND APPLICATION OF PAYMENTS.

Section 3.1. Place and Application of Payments. All payments of principal of and
interest on the Loans and the Reimbursement Obligations, and of all other
Obligations payable by each Borrower under this Agreement and the other Loan
Documents, shall be made by each Borrower to the Administrative Agent by no
later than 11:00 a.m. (New York City time) on the due date thereof at the office
of the Administrative Agent in Charlotte, North Carolina (or such other location
as the Administrative Agent may designate to the Borrowers), for the benefit of
the Lender(s) or L/C Issuer entitled thereto. Any payments received after such
time shall be deemed to have been received by the Administrative Agent on the
next Business Day. All such payments shall be made in U.S. Dollars, in the case
of Obligations denominated in U.S. Dollars, Canadian Dollars, in the case of
Obligations denominated in Canadian Dollars, or Euros, in the case of
Obligations denominated in Euros, in immediately available funds at the place of
payment, in each case without set-off or counterclaim. The Administrative Agent
will promptly thereafter cause to be distributed like funds relating to the
payment of any amount payable to any Lender to such Lender, in each case to be
applied in accordance with the terms of this Agreement. If the Administrative
Agent causes amounts to be distributed to the Lenders in reliance upon the
assumption that a Borrower will make a scheduled payment and such scheduled
payment is not so made, each Lender shall, on demand, repay to the
Administrative Agent the amount distributed to such Lender together with
interest thereon in respect of each day during the period commencing on the date
such amount was distributed to such Lender and ending on (but excluding) the
date such Lender repays such amount to the Administrative Agent, at a rate per

 

28



--------------------------------------------------------------------------------

annum equal to: (i) from the date the distribution was made to the date two
(2) Business Days after payment by such Lender is due hereunder, (x) if such
scheduled payment was to be made in U.S. Dollars, the Federal Funds Rate for
each such day, and (y) if such scheduled payment was to be made in Canadian
Dollars or Euros, the cost to the Administrative Agent of funding such amount,
and (ii) from the date two (2) Business Days after the date such payment is due
from such Lender to the date such payment is made by such Lender, (x) if such
scheduled payment was to be made in U.S. Dollars or Canadian Dollars, the U.S.
Base Rate for each such day (which, with respect to such scheduled payments in
Canadian Dollars, shall be on the U.S. Dollar Equivalent amount thereof and paid
in U.S. Dollars), and (y) if such scheduled payment was to be made in Euros, the
cost to the Administrative Agent of funding such amount.

Anything contained herein to the contrary notwithstanding (including, without
limitation, Section 1.9(b) hereof), all payments and collections received in
respect of the Obligations of a Borrower by the Administrative Agent or any of
the Lenders after acceleration or the final maturity of the Obligations or
termination of the Revolving Credit Commitments as a result of an Event of
Default shall be remitted to the Administrative Agent and distributed as
follows:

(a) first, to the payment of any outstanding costs and expenses incurred by the
Administrative Agent, in protecting, preserving or enforcing rights under the
Loan Documents, and in any event including all costs and expenses of a character
which such Borrower has agreed to pay the Administrative Agent under
Section 13.15 hereof (such funds to be retained by the Administrative Agent for
its own account unless it has previously been reimbursed for such costs and
expenses by the Lenders, in which event such amounts shall be remitted to the
Lenders to reimburse them for payments theretofore made to the Administrative
Agent);

(b) second, to the payment of the Swing Loans owed by such Borrower, both for
principal and accrued but unpaid interest;

(c) third, to the payment of any outstanding interest and fees due from such
Borrower under the Loan Documents to be allocated pro rata in accordance with
the aggregate unpaid amounts owing to each holder thereof;

(d) fourth, to the payment of principal on such Borrower’s Loans (other than
Swing Loans), unpaid Reimbursement Obligations, together with amounts, to be
held by the Administrative Agent as collateral security for any outstanding
L/C Obligations of such Borrower pursuant to Section 9.4 hereof (until the
Administrative Agent is holding an amount of cash equal to the then outstanding
amount of all such L/C Obligations), it being understood that the aggregate
amount paid to, or held as collateral security for, the Lenders and L/C Issuer
shall be allocated pro rata in accordance with the aggregate unpaid amounts
owing to each holder thereof;

(e) fifth, to the payment of all other unpaid Obligations of such Borrower to be
allocated pro rata in accordance with the aggregate unpaid amounts owing to each
holder thereof; and

 

29



--------------------------------------------------------------------------------

(f) finally, to the relevant Borrower or whoever else may be lawfully entitled
thereto.

SECTION 4. GUARANTY.

The payment and performance of the Obligations of the Canadian Borrower shall at
all times be guaranteed by the U.S. Borrower pursuant to Section 12 hereof (the
“Guaranty”).

SECTION 5. DEFINITIONS; INTERPRETATION.

Section 5.1. Definitions. The following terms when used herein shall have the
following meanings:

“Acquisition” means any transaction or series of related transactions for the
purpose of or resulting, directly or indirectly, in (a) the acquisition of all
or substantially all of the assets of a Person, or of any business or division
of a Person, (b) the acquisition of in excess of 50% of the capital stock,
partnership interests, membership interests or equity of any Person (other than
a Person that is a Subsidiary), or otherwise causing any Person to become a
Subsidiary, or (c) a merger or consolidation or any other combination with
another Person (other than a Person that is a Subsidiary) provided that a
Borrower or a Subsidiary (or a Person that becomes a Subsidiary as a result of
such transaction) is the surviving entity.

“Acquisition Indebtedness” means any indebtedness of the U.S. Borrower or any of
its Subsidiaries that has been issued for the purpose of financing, in whole or
in part, a Material Acquisition and any related transactions (including for the
purpose of refinancing or replacing all or a portion of any pre-existing
indebtedness of the U.S. Borrower, any of its subsidiaries or the person(s) or
assets to be acquired); provided that (a) the release of the proceeds thereof to
the U.S. Borrower and its Subsidiaries is contingent upon the consummation of
such Material Acquisition and, pending such release, such proceeds are held in
escrow (and, if the definitive agreement (or, in the case of a tender offer or
similar transaction, the definitive offer document) for such acquisition is
terminated prior to the consummation of such Material Acquisition or if such
Material Acquisition is otherwise not consummated by the date specified in the
definitive documentation relating to such indebtedness, such proceeds shall be
promptly applied to satisfy and discharge all obligations of the U.S. Borrower
and its Subsidiaries in respect of such indebtedness) or (b) such indebtedness
contains a “special mandatory redemption” provision (or other similar provision)
or otherwise permits such indebtedness to be redeemed or prepaid if such
Material Acquisition is not consummated by the date specified in the definitive
documentation relating to such indebtedness (and if the definitive agreement
(or, in the case of a tender offer or similar transaction, the definitive offer
document) for such Material Acquisition is terminated in accordance with its
terms prior to the consummation of such Material Acquisition or such Material
Acquisition is otherwise not consummated by the date specified in the definitive
documentation relating to such indebtedness, such indebtedness is so redeemed or
prepaid within 90 days of such termination or such specified date, as the case
may be).

“Adjusted LIBOR” is defined in Section 1.4(b) hereof.

 

30



--------------------------------------------------------------------------------

“Administrative Agent” means Bank of America, N.A., in its capacity as
Administrative Agent hereunder, and any successor in such capacity pursuant to
Section 11.7 hereof.

“Administrative Questionnaire” means an Administrative Questionnaire in a form
supplied by the Administrative Agent.

“Affected Lender” is defined in Section 1.14 hereof.

“Affiliate” means any Person directly or indirectly controlling or controlled
by, or under direct or indirect common control with, another Person. A Person
shall be deemed to control another Person for purposes of this definition if
such Person possesses, directly or indirectly, the power to direct, or cause the
direction of, the management and policies of the other Person, whether through
the ownership of voting securities, common directors, trustees or officers, by
contract or otherwise.

“Agreement” means this Revolving Credit Agreement, as the same may be amended,
modified, amended and restated or supplemented from time to time pursuant to the
terms hereof.

“Applicable Margin” means, with respect to Loans, Reimbursement Obligations, and
the facility fees and letter of credit fees payable under Section 2.1 hereof,
the Applicable Margin shall mean the rates per annum determined in accordance
with the following schedule:

 

LEVEL    RATINGS
(S&P/MOODY’S)    APPLICABLE
MARGIN FOR U.S.
BASE RATE LOANS
UNDER  REVOLVING
CREDIT AND
REIMBURSEMENT
OBLIGATIONS
SHALL BE:     APPLICABLE
MARGIN FOR
LIBOR LOANS
UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
CAD CDOR
LOANS UNDER
REVOLVING
CREDIT AND
LETTER OF
CREDIT FEE
SHALL BE:     APPLICABLE
MARGIN FOR
FACILITY FEE
SHALL BE:  

I

   Greater than or equal to A/A2      0.000 %      0.805 %      0.805 %     
0.070 % 

II

   A-/A3      0.000 %      0.910 %      0.910 %      0.090 % 

III

   BBB+/Baa1      0.015 %      1.015 %      1.015 %      0.110 % 

IV

   BBB/Baa2      0.125 %      1.125 %      1.125 %      0.125 % 

V

   BBB-/Baa3      0.325 %      1.325 %      1.325 %      0.175 % 

VI

   Less than BBB-/Baa3      0.525 %      1.525 %      1.525 %      0.225 % 

For purposes hereof, (a) the term “Rating” means the rating assigned by S&P or
Moody’s to the U.S. Borrower’s long-term unsecured senior Debt without
third-party credit enhancement, (b) the term “Pricing Date” means any date after
the Closing Date on which any Rating is changed,

 

31



--------------------------------------------------------------------------------

withdrawn, suspended or otherwise unavailable for any reason, and (c) the term
“Level” means the roman numeral set forth in the left-most column of the table
above that corresponds to the Rating and rates per annum in the adjoining
columns (with Level I being the highest and Level VI being the lowest). The
Applicable Margin shall be established based on the Ratings in effect from time
to time, and the Applicable Margin established on a Pricing Date shall remain in
effect until the next Pricing Date, provided, however, that (i) if both S&P and
Moody’s establish a Rating and the Ratings are in adjoining Levels, the Rating
in the higher Level will apply, (ii) if both S&P and Moody’s establish a Rating
and the Ratings differ by more than one Level, the Rating that is one Level
higher than the lowest Level will apply, (iii) if there is only one Rating, the
Rating that is one Level lower than such Rating will apply, and (iv) if there
are no Ratings, Level VI shall apply. Any change in the Applicable Margin
resulting from a change, withdrawal, suspension or unavailability of a Rating
shall be and become effective as of and on the date of the announcement by S&P
or Moody’s, as the case may be, of the change, withdrawal, suspension or
unavailability of such Rating. Each determination of the Applicable Margin made
by the Administrative Agent in accordance with the foregoing shall be conclusive
and binding on the Borrowers and the Lenders absent demonstrable error.

“Application” is defined in Section 1.3(b) hereof.

“Approved Fund” means any Fund that is administered or managed by (a) a Lender,
(b) an Affiliate of a Lender or (c) an entity or an Affiliate of an entity that
administers or manages a Lender.

“Assignment and Acceptance” means an assignment and acceptance entered into by a
Lender and an Eligible Assignee (with the consent of any party whose consent is
required by Section 13.12 hereof), and accepted by the Administrative Agent, in
substantially the form of Exhibit G or any other form approved by the
Administrative Agent.

“Authorized Representative” means those persons shown on the list of officers
provided by each Borrower pursuant to Section 7.2(f) hereof or on any update of
any such list provided by any Borrower to the Administrative Agent, or any
further or different officers of any Borrower so named by any previously named
Authorized Representative of such Borrower in a written notice to the
Administrative Agent.

“Bail-In Action” means the exercise of any Write-Down and Conversion Powers by
the applicable EEA Resolution Authority in respect of any liability of an EEA
Financial Institution.

“Bail-In Legislation” means, with respect to any EEA Member Country implementing
Article 55 of Directive 2014/59/EU of the European Parliament and of the Council
of the European Union, the implementing law for such EEA Member Country from
time to time which is described in the EU Bail-In Legislation Schedule.

“BAML Fee Letter” is defined in Section 2.1(b).

“Bank of America” is defined in the introductory paragraph of this Agreement.

 

32



--------------------------------------------------------------------------------

“Basel III Rules” is defined in Section 10.1 hereof.

“Borrower” and “Borrowers” are defined in the introductory paragraph of this
Agreement.

“Borrowing” means the total of Loans of a single type advanced, continued for an
additional Interest Period, or converted from a different type into such type by
the Lenders on a single date and, in the case of LIBOR Loans, for a single
Interest Period. Borrowings of Loans are made and maintained ratably from each
of the Lenders according to their Revolver Percentages. A Borrowing is
“advanced” on the day Lenders advance funds comprising such Borrowing to a
Borrower, is “continued” on the date a new Interest Period for the same type of
Loans commences for such Borrowing, and is “converted” when such Borrowing is
changed from one type of Loans to the other, all as determined pursuant to
Section 1.6 hereof. Borrowings of Swing Loans are made by the Swing Line Lender
in accordance with the procedures set forth in Section 1.7 hereof.

“Business Day” means any day (other than a Saturday or Sunday) on which banks
are not authorized or required to close in New York City, New York and (a) if
the applicable Business Day relates to the advance or continuation of, or
conversion into, or payment of a U.S. Dollar-denominated LIBOR Loan, on which
banks dealing in U.S. Dollar deposits in the interbank eurodollar market are not
authorized or required to close in London, England, (b) if the applicable
Business Day relates to the advance or continuation of, or conversion into, or
payment of a Euro-denominated LIBOR Loan, any fundings, disbursements,
settlements and payments in Euro in respect of any such Euro-denominated LIBOR
Loan, or any other dealings in Euro to be carried out pursuant to this Agreement
in respect of any such Euro-denominated LIBOR Loan, on which TARGET2 (or, if
such payment system ceases to be operative, such other payment system, if any,
determined by the Administrative Agent to be a suitable replacement) is open for
the settlement of payments in Euro and (c) if the applicable Business Day
relates to a CAD CDOR Loan or any other matter relating to the Canadian
Borrower, on which Canadian banks are not authorized or required to close in
Toronto, Ontario, Canada.

“CAD”, “CAD $” or “Canadian Dollar” means lawful money of Canada.

“CAD CDOR Loan” means a Loan bearing interest at a rate specified in
Section 1.4(d) hereof.

“CAD CDOR Rate” is defined in Section 1.4(d).

“Canadian Borrower” is defined in the introductory paragraph of this Agreement.

“Canadian Pension Plan” means a pension plan required to be registered under
Canadian federal or provincial law that is maintained or contributed to by any
Borrower or one of its Subsidiaries for their employees or former employees, or
that any Borrower or one of its Subsidiaries have any liability or contingent
liability, but does not include the Canada Pension Plan or the Quebec Pension
Plan as maintained by the Government of Canada or the Province of Quebec,
respectively.

 

33



--------------------------------------------------------------------------------

“Capital Lease” means any lease of Property which in accordance with GAAP is
required to be capitalized on the balance sheet of the lessee.

“Capitalized Lease Obligation” means, for any Person, the amount of the
liability shown on the balance sheet of such Person in respect of a Capital
Lease determined in accordance with GAAP.

“Change of Control” means

(a) the acquisition of ownership or voting control, directly or indirectly,
beneficially or of record, on or after the Closing Date, by any Person or group
(within the meaning of Rule 13d-3 of the Securities and Exchange Commission
under the Securities Exchange Act of 1934 (the “1934 Act”), as then in effect)
of shares representing more than fifty percent (50%) of the aggregate Ordinary
Voting Power represented by the issued and outstanding capital stock of the U.S.
Borrower; provided that the foregoing restriction shall not apply to
acquisitions of capital stock by the Smucker Family so long as the acquisition
by the Smucker Family of such Voting Power shall not result, directly or
indirectly, in a “going private transaction” within the meaning of the 1934 Act;

(b) the occupation of a majority of the seats (other than vacant seats) on the
board of directors of the U.S. Borrower by Persons who were neither
(i) nominated by the board of directors of the U.S. Borrower nor (ii) appointed
by directors so nominated;

(c) the sale or transfer of all or substantially all of the assets of the U.S.
Borrower and its Subsidiaries taken as a whole, in a single transaction or a
series of related transactions, to any person (within the meaning of Rule 13d-3
of the Securities Exchange Commission under the 1934 Act, as in effect on the
Closing Date) or related persons constituting a group (within the meaning of
Rule 13d-3 of the Securities Exchange Commission under the 1934 Act, as in
effect on the Closing Date) in each case other than to the U.S. Borrower or any
of its Subsidiaries; or

(d) the occurrence of a change in control, or other similar provision, as
defined in any agreement or indenture relating to any issue of Material
Indebtedness of the U.S. Borrower, the result of which is to cause such Material
Indebtedness to become due prior to its stated maturity.

For purposes of this definition, “Ordinary Voting Power” means the aggregate
voting power attributable to all shares of Voting Stock of the U.S. Borrower for
purposes of electing directors of the U.S. Borrower; “Voting Stock” means shares
of capital stock of any class or classes of a Person the holders of which are
ordinarily, in the absence of contingencies, entitled to elect corporate
directors (or Persons performing similar functions); and “Smucker Family” means
Timothy P. Smucker, Richard K. Smucker, Susan Smucker Wagstaff and Marcella
Smucker Clark, and any member of their immediate families, heirs, legatees,
descendants and blood relatives to the fifth degree of consanguinity of such
individual, or any trustees or trusts (or other entity created for estate
planning purposes) established for their benefit or the benefit of the members
of their immediate families and lineal descendants.

 

34



--------------------------------------------------------------------------------

“Closing Date” means the date on which each condition described in Section 7.2
was first satisfied or waived, such date being September 1, 2017.

“Code” means the Internal Revenue Code of 1986, as amended, and any successor
statute thereto.

“Collateral Account” is defined in Section 9.4(b) hereof.

“Commitment Amount Increase” is defined in Section 1.2 hereof.

“Consolidated Funded Debt” means the aggregate outstanding amount of all Debt of
the U.S. Borrower and its Subsidiaries which by its terms matures, or which is
otherwise payable or unpaid, one year or more from, or is directly or indirectly
renewable or extendible at the option of the obligor to a date one year or more
from the date of the creation thereof, after eliminating all offsetting debits
and credits between the U.S. Borrower and its Subsidiaries and all other items
required to be eliminated in the preparation of consolidated financial
statements of the U.S. Borrower and its Subsidiaries in accordance with GAAP.

“Consolidated Net Worth” means, at any time

(a) the sum of (i) the par value (or value stated on the books of the
corporation) of the capital stock (but excluding treasury stock, capital stock
subscribed and unissued and Preferred Stock redeemable prior to the Revolving
Credit Termination Date) of the U.S. Borrower and its Subsidiaries, plus
(ii) the amount of the paid-in capital and retained earnings of the U.S.
Borrower and its Subsidiaries, in each case as such amounts would be shown on a
consolidated balance sheet of the U.S. Borrower and its Subsidiaries as of such
time prepared in accordance with GAAP, minus

(b) to the extent included in clause (a), all amounts properly attributable to
minority interests, if any, in the stock and surplus of Subsidiaries.

“Consolidated Total Capitalization” means the sum of Consolidated Net Worth and
Consolidated Funded Debt.

“Credit Event” means the advancing of any Loan, or the issuance of, or extension
of the expiration date or increase in the amount of, any Letter of Credit.

“Debt” means for any Person (without duplication) (a) all obligations of such
Person for money borrowed (including by the issuance of debt securities),
(b) all obligations of such Person for the deferred purchase price of property
or services (other than trade accounts payable arising in the ordinary course of
business), (c) all obligations of the types described in the foregoing clauses
(a) and (b) of others secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such obligations, and (d) all
Capitalized Lease Obligations of such Person.

“Default” means any event or condition the occurrence of which would, with the
passage of time or the giving of notice, or both, constitute an Event of
Default.

 

35



--------------------------------------------------------------------------------

“Default Rate” is defined in Section 1.10 hereof.

“Defaulting Lender” means any Lender that (a) has failed to fund any portion of
the Loans, participations in L/C Obligations or participations in Swing Loans
required to be funded by it hereunder on the date required to be funded by it
hereunder, (b) has otherwise failed to pay over to the Administrative Agent or
any other Lender any other amount required to be paid by it hereunder within
two (2) Business Days of the date when due, unless the subject of a good faith
dispute or unless such failure has been cured, (c) has notified the U.S.
Borrower or the Administrative Agent in writing that it does not intend to
comply with its funding obligations hereunder, or generally under other
agreements in which it commits to extend credit, unless such notification or
public statement relates to such Lender’s obligation to fund a Loan hereunder
when a condition precedent to funding has not been satisfied, (d) has failed,
within three (3) Business Days after written request of the Administrative Agent
or the Borrower, to confirm in a manner reasonably satisfactory to the
Administrative Agent or the Borrower, as applicable, that it will comply with
its funding obligations hereunder, which request was made because of a
reasonable concern by the Administrative Agent or the U.S. Borrower that such
Lender may not be able to comply with its funding obligations hereunder;
provided that such Lender shall cease to be a Defaulting Lender pursuant to this
clause (d) upon receipt of such written confirmation by the Administrative Agent
or the Borrower, as applicable, or (e) has, or has a direct or indirect parent
that has, (i) been deemed insolvent or become the subject of a bankruptcy or
insolvency proceeding, (ii) a receiver or conservator has been appointed for
such Lender or its direct or indirect parent company, or (iii) become subject of
a Bail-In Action; provided that a Lender shall not be a Defaulting Lender solely
by virtue of the ownership or acquisition of any equity interest in that Lender
or any direct or indirect parent company thereof by a Governmental Authority so
long as such ownership interest does not result in or provide such Lender with
immunity from the jurisdiction of courts within the United States or from the
enforcement of judgments or writs of attachment on its assets or permit such
Lender (or such Governmental Authority) to reject, repudiate, disavow or
disaffirm any contracts or agreements made with such Lender. Any determination
by the Administrative Agent that a Lender is a Defaulting Lender under any one
or more of clauses (a) through (e) above, and of the effective date of such
status, shall be conclusive and binding absent manifest error, and such Lender
shall be deemed to be a Defaulting Lender as of the date established therefor by
the Administrative Agent in a written notice of such determination, which shall
be delivered by the Administrative Agent to the Borrowers and each Lender
promptly following such determination.

“Defaulting Lender Period” means, with respect to any Defaulting Lender, the
period commencing on the date upon which such Lender first became a Defaulting
Lender and ending on the following date upon which both (a) the Administrative
Agent, the Borrowers, each L/C Issuer and the Swing Line Lender agree (in their
sole discretion) that a Defaulting Lender has adequately remedied all matters
that caused such Lender to be a Defaulting Lender, and (b) such Lender shall
have purchased at par such of the Loans (other than Swing Loans) and
participations in L/C Obligations and Swing Loans of the other Lenders as the
Administrative Agent shall determine may be necessary in order for such Lender
to hold such Loans and participations in accordance with its Revolver
Percentage.

 

36



--------------------------------------------------------------------------------

“Designated Disbursement Account” means, with respect to a Borrower, the account
of such Borrower identified to the Administrative Agent in writing prior to the
date hereof or such other account as such Borrower may designate to the
Administrative Agent in writing from time to time.

“Dodd-Frank Act” is defined in Section 10.1 hereof.

“Domestic Subsidiary” means a Subsidiary of the U.S. Borrower that is organized
under the laws of the United States of America or any state thereof or the
District of Columbia.

“EBITDA” means, with reference to any period, Net Income for such period plus
all amounts deducted in arriving at such Net Income amount in respect of
(a) Interest Expense for such period, (b) federal, state, and local income taxes
for such period, (c) depreciation and amortization expense for such period,
(d) non-cash share based compensation expense, (e) non-cash losses, impairment
and other similar charges (other than those representing a reserve for or an
actual cash item in any future period) for such period, (f) fees and expenses
incurred during such period for Acquisitions, dispositions, investments and debt
or equity issuances (whether or not successful) during such period, and
(g) other extraordinary, unusual, non-recurring or one-time cash expenses,
losses and charges for such period, including restructuring, merger and
integration charges, not to exceed (i) $150,000,000 in any four fiscal quarter
period and (ii) $300,000,000 in the aggregate over the term of this Agreement,
minus (h) all non-cash gains for such period; provided, that EBITDA for any
entity or assets acquired by any Borrower or any Subsidiary pursuant to an
Acquisition during such period shall be included on a pro forma basis for such
period (as determined in good faith by the U.S. Borrower, assuming the
consummation of such acquisition and the incurrence or assumption of any
Indebtedness for Borrowed Money of any Borrower or any Subsidiary in connection
therewith incurred as of the first day of such period), and provided further
that EBITDA for any entity, business line or business unit sold by any Borrower
or any Subsidiary shall be deducted on a pro forma basis for such period
(assuming the consummation of such sale or other disposition occurred on the
first day of such period).

“EEA Financial Institution” means (a) any credit institution or investment firm
established in any EEA Member Country which is subject to the supervision of an
EEA Resolution Authority, (b) any entity established in an EEA Member Country
which is a parent of an institution described in clause (a) of this definition,
or (c) any financial institution established in an EEA Member Country which is a
Subsidiary of an institution described in clauses (a) or (b) of this definition
and is subject to consolidated supervision with its parent;

“EEA Member Country” means any of the member states of the European Union,
Iceland, Liechtenstein, and Norway.

“EEA Resolution Authority” means any public administrative authority or any
person entrusted with public administrative authority of any EEA Member Country
(including any delegee) having responsibility for the resolution of any EEA
Financial Institution.

 

37



--------------------------------------------------------------------------------

“Eligible Assignee” means (a) a Lender, (b) an Affiliate (engaged in the
business of making commercial loans) of a Lender, (c) an Approved Fund, and
(d) any other Person (other than a natural person) approved by (i) the
Administrative Agent, (ii) each L/C Issuer and Swing Line Lender, and
(iii) unless an Event of Default described in Section 9.1(a), 9.1(j) or 9.1(k)
has occurred and is continuing, the Borrowers (each such approval not to be
unreasonably withheld, conditioned or delayed); provided that notwithstanding
the foregoing, “Eligible Assignee” shall not include any Borrower or any of any
Borrower’s Affiliates or Subsidiaries.

“Environmental Law” means any current or future obligation under common law or
any current or future Legal Requirement pertaining to (a) the protection of
health, safety and the indoor or outdoor environment, (b) the conservation,
management or use of natural resources and wildlife, (c) the protection or use
of surface water or groundwater, (d) the management, manufacture, possession,
presence, use, generation, transportation, treatment, storage, disposal,
Release, threatened Release, abatement, removal, remediation or handling of, or
exposure to, any Hazardous Material or (e) pollution (including any Release to
air, land, surface water or groundwater), and any amendment, rule, regulation,
order or directive issued thereunder.

“ERISA” means the Employee Retirement Income Security Act of 1974, as amended,
or any successor statute thereto and any regulations or rulings promulgated
thereunder, in each case as amended from time to time.

“ERISA Affiliate” means any trade or business (whether or not incorporated)
under common control with any Borrower within the meaning of Section 414 of the
Code.

“ERISA Event” means (a) a Reportable Event with respect to a Pension Plan; (b) a
withdrawal by any Borrower or any ERISA Affiliate from a Pension Plan subject to
Section 4063 of ERISA during a plan year in which it was a substantial employer
(as defined in Section 4001(a)(2) of ERISA) or a cessation of operations that is
treated as such a withdrawal under Section 4062(e) of ERISA; (c) a complete or
partial withdrawal by any Borrower or any ERISA Affiliate from a Multiemployer
Plan or notification that a Multiemployer Plan is, or is “insolvent” (within the
meaning of Section 4245 of ERISA) or determined to be in “endangered” or
“critical” status (within the meaning of Section 432 of the Code or Section 305
or ERISA); (d) the filing of a notice of intent to terminate, the treatment of a
Pension Plan or Multiemployer Plan amendment as a termination under
Section 4041(c) or 4041A of ERISA, or the commencement of proceedings by the
PBGC to terminate a Pension Plan or Multiemployer Plan; (e) an event or
condition which constitutes grounds under Section 4042 of ERISA for the
termination of, or the appointment of a trustee to administer, any Pension Plan
or Multiemployer Plan; (f) the failure to meet the minimum funding standard of
Section 412 of the Code with respect to any Pension Plan, or the filing of any
request for or receipt of a minimum funding waiver under Section 412 of the Code
with respect to any Pension Plan; or (g) the imposition of any liability under
Title IV of ERISA, other than for PBGC premiums due but not delinquent under
Section 4007 of ERISA, upon any Borrower or any ERISA Affiliate.

“EU Bail-In Legislation Schedule” means the EU Bail-In Legislation Schedule
published by the Loan Market Association (or any successor person), as in effect
from time to time.

 

38



--------------------------------------------------------------------------------

“Euro” and “€” mean the single currency that is the lawful money of the
Participating Member States of the European Union.

“Eurocurrency Reserve Percentage” is defined in Section 1.4(b) hereof.

“Event of Default” means any event or condition identified as such in
Section 9.1 hereof.

“Excluded Taxes” means, with respect to any Recipient, (a) Taxes imposed on or
measured by net income (however denominated), franchise Taxes, and branch
profits or similar Taxes, in each case, (i) imposed as a result of such
Recipient being organized under the laws of, or having its principal office or,
in the case of any Lender, its Lending Office located in, the jurisdiction
imposing such Tax (or any political subdivision thereof) or (ii) that are Other
Connection Taxes, (b) in the case of a Lender, U.S. federal withholding Taxes
imposed on amounts payable to or for the account of such Lender with respect to
an applicable interest in a Revolving Loan or commitment pursuant to a law in
effect on the date on which (i) such Lender acquires such interest in the
Revolving Loan or commitment (other than pursuant to an assignment request by a
Borrower under Section 1.14) or (ii) such Lender changes its Lending Office,
except in each case to the extent that, pursuant to Section 13.1(a)(ii) or
Section 13.1(c), amounts with respect to such Taxes were payable either to such
Lender’s assignor immediately before such Lender became a party hereto or to
such Lender immediately before it changed its Lending Office, (c) Taxes
attributable to such Recipient’s failure to comply with Section 13.1(e), (d) any
U.S. federal withholding Taxes imposed pursuant to FATCA, (e) any Canadian
withholding Taxes imposed on any amount paid or credited, or deemed as paid or
credited, by or on account of any obligation of the Canadian Borrower under this
Agreement: (i) to a Person with which the Canadian Borrower does not deal at
arm’s length (for the purposes of the Income Tax Act (Canada)) at the time of
making such payment (other than where the non-arm’s length relationship arises
solely from such Person having executed, delivered, become a party to, performed
its obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement) or (ii) in respect of a debt or other obligation to pay an amount to
a Person with whom the payer is not dealing at arm’s length (for the purposes of
the Income Tax Act (Canada)) at the time of such payment (other than where the
non-arm’s length relationship arises solely from such Person having executed,
delivered, become a party to, performed its obligations under, received payments
under, received or perfected a security interest under, engaged in any other
transaction pursuant to or enforced this Agreement) and (f) any Canadian
withholding Taxes imposed on any amount paid or credited, or deemed as paid or
credited, to any Person by reason of such Person: (i) being a “specified
non-resident shareholder” (as defined in subsection 18(5) of the Income Tax Act
(Canada)) of the Canadian Borrower, or (ii) not dealing at arm’s length (for the
purposes of the Income Tax Act (Canada)) with a “specified shareholder” (as
defined in subsection 18(5) of the Income Tax Act (Canada)) of the Canadian
Borrower (other than where such Person is a “specified shareholder” or does not
deal at arm’s length with a “specified non-resident shareholder” as a result of
the Person having executed, delivered, become a party to, performed its
obligations under, received payments under, received or perfected a security
interest under, engaged in any other transaction pursuant to or enforced this
Agreement).

 

39



--------------------------------------------------------------------------------

“Existing Notes” means (i) the $500,000,000 1.75% senior notes due March 15,
2018, (ii) the $500,000,000 2.50% senior notes due March 15, 2020, (iii) the
$750,000,000 3.50% senior notes due October 15, 2021, (iv) the $400,000,000
3.00% senior notes due March 15, 2022, (v) the $1,000,000,000 3.50% senior notes
due March 15, 2025, (vi) the $650,000,000 4.25% senior notes due March 15, 2035
and (vii) the $600,000,000 4.38% senior notes due March 15, 2045, in each case
issued by the U.S. Borrower.

“Existing Term Loan Facility” means that certain $1,750,000,000 senior unsecured
term loan credit facility governed by that certain term loan credit agreement
dated as of March 2, 2015 (as amended, modified, amended and restated or
supplemented from time to time) by and among the U.S. Borrower, Bank of America,
N.A. as administrative agent, the guarantors from time to time party thereto and
the lenders from time to time party thereto.

“Extending Lender” is defined in Section 1.8(b).

“FATCA” means Sections 1471 through 1474 of the Code, as of the date of this
Agreement (or any amended or successor version that is substantively comparable
and not materially more onerous to comply with), any current or future
regulations or official interpretations thereof (including any Revenue Ruling,
Revenue Procedure, Notice or similar guidance issued by the IRS thereunder as a
precondition to relief or exemption from Taxes under such provisions) and any
agreements entered into pursuant to Section 1471(b) of the Code.

“FCPA” is defined in Section 6.17 hereof.

“Federal Funds Rate” is defined in the definition of U.S. Base Rate appearing in
Section 1.4(a) hereof.

“Foreign Lender” means a Lender that is not a U.S. Person.

“Fund” means any Person (other than a natural person) that is (or will be)
engaged in making, purchasing, holding or otherwise investing in commercial
loans and similar extensions of credit in the ordinary course of its business.

“GAAP” means generally accepted accounting principles set forth from time to
time in the opinions and pronouncements of the Accounting Principles Board and
the American Institute of Certified Public Accountants and statements and
pronouncements of the Financial Accounting Standards Board (or agencies with
similar functions of comparable stature and authority within the U.S. accounting
profession), which are applicable to the circumstances as of the date of
determination.

“Governmental Authority” means the government of the United States, Canada or
any other nation, or of any political subdivision thereof, whether state,
provincial or local, and any agency, authority, instrumentality, regulatory
body, court, central bank or other entity exercising executive, legislative,
judicial, taxing, regulatory or administrative powers or functions of or
pertaining to government (including any supra-national bodies such as the
European Union or the European Central Bank).

 

40



--------------------------------------------------------------------------------

“Guarantee” means to guarantee or otherwise be or become liable as endorser,
guarantor, surety or otherwise for any Debt of any other Person (including any
Borrower or Subsidiary) or otherwise agree to provide funds for payment of the
obligations of another in respect of Debt of such other Person, or to supply
funds to or invest in any Person for the purpose of assuring a creditor in
respect of Debt of such Person against loss.

“Guaranty” is defined in Section 4 hereof.

“Hazardous Material” means any substance, chemical, compound, product, solid,
gas, liquid, waste, byproduct, pollutant, contaminant or material which is
hazardous or toxic, and includes, without limitation, (a) asbestos,
polychlorinated biphenyls and petroleum (including crude oil or any fraction
thereof) and (b) any material classified or regulated as “hazardous” or “toxic”
or words of like import pursuant to an Environmental Law.

“Indebtedness for Borrowed Money” means for any Person (without duplication)
(a) all obligations of such Person for money borrowed (including by the issuance
of debt securities), (b) all obligations of such Person for the deferred
purchase price of property or services (other than trade accounts payable
arising in the ordinary course of business), (c) all obligations of others of
the types described in the foregoing clauses (a) and (b) or the following
clauses (d) and (e) secured by any Lien upon Property of or Guaranteed by such
Person, whether or not such Person has assumed such indebtedness, (d) all
Capitalized Lease Obligations of such Person, and (e) all obligations of such
Person constituting reimbursement obligations of such Person with respect to
drawn letters of credit and bankers’ acceptances issued for the account of such
Person.

“Indemnified Taxes” means (a) Taxes, other than Excluded Taxes, imposed on or
with respect to any payment made by or on account of any obligation of any Loan
Party under any Loan Document and (b) to the extent not otherwise described in
clause (a) above, Other Taxes.

“Indemnitee” is defined in Section 13.15(b).

“Information” is defined in Section 13.26.

“Interest Coverage Ratio” means, as of the last day of any fiscal quarter of the
U.S. Borrower, the ratio of EBITDA of the U.S. Borrower and its Subsidiaries as
of the last day of such fiscal quarter to Interest Expense payable in cash of
the U.S. Borrower and its Subsidiaries, in each case for the period of four
fiscal quarters then ended.

“Interest Expense” means, with reference to any period, the sum of all interest
charges of the U.S. Borrower and its Subsidiaries for such period determined on
a consolidated basis in accordance with GAAP.

“Interest Payment Date” means (a) with respect to any LIBOR Loan, the last day
of each Interest Period with respect to such LIBOR Loan and on the Revolving
Credit Termination Date and, if the applicable Interest Period is longer than
three (3) months, on each day occurring every three (3) months after the
commencement of such Interest Period, (b) with respect to any U.S. Base Rate
Loan (other than Swing Loans), the last Business Day of every January, April,
July

 

41



--------------------------------------------------------------------------------

and October and on the Revolving Credit Termination Date, (c) with respect to
any CAD CDOR Loan, the last day of each Interest Period with respect to such CAD
CDOR Loan and on the Revolving Credit Termination Date and, if the Interest
Period is longer than three (3) months, on each day occurring every three
(3) months after the commencement of such Interest Period, and (d) as to any
Swing Loan bearing interest by reference to the U.S. Base Rate, the last day of
every calendar month and on the Revolving Credit Termination Date.

“Interest Period” means the period commencing on the date a Borrowing of LIBOR
Loans or CAD CDOR Loans is advanced, continued, or created by conversion and
ending 1, 2, 3, or 6 months thereafter, provided, however, that:

(i) no Interest Period shall extend beyond the Revolving Credit Termination
Date;

(ii) whenever the last day of any Interest Period would otherwise be a day that
is not a Business Day, the last day of such Interest Period shall be extended to
the next succeeding Business Day, provided that, if such extension would cause
the last day of an Interest Period for a Borrowing of LIBOR Loans to occur in
the following calendar month, the last day of such Interest Period shall be the
immediately preceding Business Day; and

(iii) for purposes of determining an Interest Period for a Borrowing of LIBOR
Loans, a month means a period starting on one day in a calendar month and ending
on the numerically corresponding day in the next calendar month; provided,
however, that if there is no numerically corresponding day in the month in which
such an Interest Period is to end or if such an Interest Period begins on the
last Business Day of a calendar month, then such Interest Period shall end on
the last Business Day of the calendar month in which such Interest Period is to
end.

“IRS” means the United States Internal Revenue Service.

“L/C Issuers” means Bank of America and each of the financial institutions
listed in Schedule 1 attached hereto under the heading “Letter of Credit
Sublimit”, each in its capacity as an issuer of Letters of Credit hereunder, and
each such L/C Issuer’s successors in such capacity as provided in
Section 1.3(h), Section 11.8 and Section 13.12(e) hereof (each an “L/C Issuer”).

“L/C Obligations” means the Original Dollar Amount of the aggregate undrawn face
amounts of all outstanding Letters of Credit and all unpaid Reimbursement
Obligations. For purposes of computing the amount available to be drawn under
any Letter of Credit, the amount of such Letter of Credit shall be determined in
accordance with Section 5.4. For all purposes of this Agreement, if on any date
of determination a Letter of Credit has expired by its terms but any amount may
still be drawn thereunder by reason of the operation of Rule 3.14 of the ISP,
such Letter of Credit shall be deemed to be “outstanding” in the amount so
remaining available to be drawn.

“L/C Sublimit” means the lesser of (x) U.S.$100,000,000 and (y) the aggregate
Revolving Credit Commitments, as may be reduced pursuant to the terms hereof.
The L/C Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

 

42



--------------------------------------------------------------------------------

“Lead Arrangers” means Merrill Lynch, Pierce, Fenner & Smith Incorporated,
JPMorgan Chase Bank, N.A., BMO Capital Markets and PNC Bank, National
Association.

“Legal Requirement” means any treaty, convention, statute, law, regulation,
ordinance, license, permit, governmental approval, injunction, judgment, order,
consent decree or any directive, policy or guideline of any Governmental
Authority having the force of law or other requirement of any Governmental
Authority, whether federal, state, or local.

“Lenders” means and includes Bank of America and the other financial
institutions from time to time party to this Agreement, including each Person
listed in Schedule 1 attached hereto or that becomes a Lender pursuant to
Section 1.2, each Eligible Assignee that becomes a Lender pursuant to
Section 13.12 hereof and, unless the context otherwise requires, the Swing Line
Lender (each a “Lender”).

“Lending Office” is defined in Section 10.4 hereof.

“Letter of Credit” is defined in Section 1.3(a) hereof.

“Letter of Credit Report” means a certificate substantially in the form of
Exhibit F or any other form approved by the Administrative Agent.

“Letter of Credit Sublimit” means (i) with respect to Bank of America,
$25,000,000, (ii) with respect to JPMorgan Chase Bank, N.A., $25,000,000,
(iii) with respect to Bank of Montreal, $25,000,000, (iv) with respect to PNC
Bank, National Association, $25,000,000 and (v) with respect to any other Person
that becomes an L/C Issuer in accordance with Section 1.3(h), Section 11.8 or
Section 13.12(e), in each case, such amount as agreed to in writing by the
Borrowers and such Person at the time such Person becomes an L/C Issuer, as each
of the foregoing amounts may be decreased or increased from time to time with
the written consent of the Borrowers and the applicable L/C Issuer (and with
respect to any non-pro rata decrease of the Letter of Credit Sublimit, the
written consent of each L/C Issuer). Any successor L/C Issuer appointed pursuant
to Section 1.3(h), Section 11.8 or Section 13.12(e) shall assume the resigning
L/C Issuer’s Letter of Credit Sublimit.

“LIBOR” is defined in Section 1.4(b) hereof.

“LIBOR Index Rate” is defined in Section 1.4(b) hereof.

“LIBOR Loan” means a Loan bearing interest at the rate specified in
Section 1.4(b) hereof.

“LIBOR Quoted Rate” is defined in Section 1.4(b) hereof.

“Lien” means any mortgage, lien, security interest, pledge, hypothec, charge or
encumbrance of any kind in respect of any Property, including the interests of a
vendor or lessor under any conditional sale, Capital Lease or other title
retention arrangement and any trust that secures payment of an obligation.

 

43



--------------------------------------------------------------------------------

“Loan” means any Revolving Loan or Swing Loan, whether outstanding as a U.S.
Base Rate Loan, LIBOR Loan or CAD CDOR Loan or otherwise, each of which is a
“type” of Loan hereunder with such amounts in the Original Dollar Amount
thereof.

“Loan Documents” means this Agreement (and any amendments, amendments and
restatements, modifications or supplements hereto), the Notes (if any), the
Applications, and each other instrument or document to be delivered by a Loan
Party hereunder or thereunder or otherwise in connection therewith.

“Loan Party” means each Borrower.

“Major Subsidiary” means any Subsidiary that has at such time total assets as
determined in accordance with GAAP (after intercompany eliminations) exceeding
U.S.$250,000,000.

“Material Acquisition” means any Acquisition the total consideration for which
is equal to or greater than U.S.$250,000,000.

“Material Adverse Effect” means a material adverse effect on (a) the financial
condition, results of operations, business or property of the U.S. Borrower and
its Subsidiaries taken as a whole or (b) the rights of or remedies available to
the Lenders or the Administrative Agent against any Borrower under the Loan
Documents, taken as a whole.

“Material Indebtedness” means any Indebtedness for Borrowed Money with an
individual principal balance in excess of U.S.$150,000,000.

“Merger” means a merger, amalgamation, consolidation or arrangement.

“MLPFS” means Merrill Lynch, Pierce, Fenner & Smith Incorporated.

“Moody’s” means Moody’s Investors Service, Inc.

“Multiemployer Plan” means any “employee benefit plan” of the type described in
Section 400l(a)(3) of ERISA that is subject to Title IV of ERISA, to which any
Borrower or any ERISA Affiliate makes or is obligated to make contributions, or
during the preceding five plan years, has made or been obligated to make
contributions.

“Net Income” means, with reference to any period, the net income (or net loss)
of the U.S. Borrower and its Subsidiaries for such period computed on a
consolidated basis in accordance with GAAP; provided that there shall be
excluded from Net Income (a) the net income (or net loss) of any Person accrued
prior to the date it becomes a Subsidiary of, or has merged with or into or
consolidated with, the U.S. Borrower or another Subsidiary, and (b) the net
income (or net loss) of any Person (other than a Subsidiary) in which the U.S.
Borrower or any of its Subsidiaries has an equity interest, except to the extent
of the amount of dividends or other distributions actually paid to the U.S.
Borrower or any of its Subsidiaries during such period.

 

44



--------------------------------------------------------------------------------

“Non-Defaulting Lender” means, at any time, each Lender that is not a Defaulting
Lender at such time.

“Non-Extending Lender” is defined in Section 1.8(b).

“Note” and “Notes” each is defined in Section 1.11(d) hereof.

“Obligations” means, with respect to any Borrower, all obligations of such
Borrower to pay principal and interest on the Loans, all Reimbursement
Obligations of such Borrower, all fees and charges payable by such Borrower
hereunder, and all other payment obligations of such Borrower arising under any
Loan Document or in respect of any Letter of Credit, in each case whether now
existing or hereafter arising, due or to become due, direct or indirect,
absolute or contingent, and howsoever evidenced, held or acquired.

“OFAC” means the United States Department of the Treasury’s Office of Foreign
Assets Control.

“OFAC Event” is defined in Section 8.14(c) hereof.

“OFAC Sanctions Programs” means all laws, regulations, and Executive Orders
administered by OFAC, including without limitation, the Bank Secrecy Act,
anti-money laundering laws (including, without limitation, the USA Patriot Act),
and all economic and trade sanction programs administered by OFAC, any and all
similar United States federal laws, regulations or Executive Orders, and any
similar laws, regulators or orders adopted by any State within the United
States.

“OFAC SDN List” means the list of the Specially Designated Nationals and Blocked
Persons maintained by OFAC.

“Original Dollar Amount” means the U.S. Dollar Equivalent of any Loan, Letter of
Credit or Obligation.

“Other Connection Taxes” means, with respect to any Recipient, Taxes imposed as
a result of such Recipient engaging or having engaged in a trade or business in
the jurisdiction imposing such Tax or any other present or former connection
between such Recipient and such jurisdiction; provided, that no such Recipient
shall be deemed to be engaged in a trade or business in, or to have any other
connection with, any jurisdiction solely as a result of such Recipient having
executed, delivered, become a party to, performed its obligations under,
received payments under, received or perfected a security interest under,
engaged in any other transaction pursuant to or enforced any Loan Document, or
sold or assigned an interest in any Loan or Loan Document pursuant to an
assignment request by any Borrower under Section 1.14.

“Other Taxes” means all present or future stamp, court or documentary,
intangible, recording, filing or similar Taxes that arise from any payment made
under, from the execution, delivery, performance, enforcement or registration
of, from the receipt or perfection of a security interest under, or otherwise
with respect to, any Loan Document, except any such Taxes that are Other
Connection Taxes imposed with respect to an assignment (other than an assignment
made

 

45



--------------------------------------------------------------------------------

pursuant to Section 1.14 or Section 13.12). Other Taxes shall not include any
Taxes imposed on, or measured by reference to, gross income, net income or gain.

“Overnight Rate” means, for any day, (a) with respect to any amount denominated
in U.S. Dollars, the greater of (i) the Federal Funds Rate and (ii) an overnight
rate determined by the Administrative Agent, an L/C Issuer, or the Swing Line
Lender, as the case may be, in accordance with banking industry rules on
interbank compensation, and (b) with respect to any amount denominated in
Canadian Dollars or Euros, as applicable, the rate of interest per annum at
which overnight deposits in Canadian Dollars or Euros, as applicable, in an
amount approximately equal to the amount with respect to which such rate is
being determined, would be offered for such day by a branch or Affiliate of Bank
of America in the applicable offshore interbank market for such currency to
major banks in such interbank market.

“Participating Interest” is defined in Section 1.3(e) hereof.

“Participating Lender” is defined in Section 1.3(e) hereof.

“Participating Member State” means any member state of the European Union that
has the Euro as its lawful currency in accordance with legislation of the
European Union relating to Economic and Monetary Union.

“PBGC” means the Pension Benefit Guaranty Corporation or any Person succeeding
to any or all of its functions under ERISA.

“Pension Plan” means any “employee pension benefit plan” (as such term is
defined in Section 3(2) of ERISA), other than a Multiemployer Plan, (1) that is
subject to Title IV of ERISA and is sponsored or maintained by any Borrower or
any ERISA Affiliate or (2) with respect to which any Borrower or any ERISA
Affiliate contributes or has an obligation to contribute, or has made
contributions at any time during the immediately preceding five plan years.

“Person” means an individual, partnership, corporation, limited liability
company, association, trust, unincorporated organization or any other entity or
organization, including a government or agency or political subdivision thereof.

“Platform” is defined in Section 8.5.

“Preferred Stock” means any class of capital stock of the U.S. Borrower that is
preferred over any other class of capital stock of the U.S. Borrower as to the
payment of dividends or the payment of any amount upon liquidation or
dissolution of the U.S. Borrower.

“Principal Payment Default” is defined in Section 1.10 hereof.

“Priority Debt” means all Debt of Subsidiaries other than (a) any such
indebtedness held by a Borrower or another Subsidiary or (b) any Obligations of
the Canadian Borrower under the Loan Documents.

 

46



--------------------------------------------------------------------------------

“Property” means, as to any Person, all types of real, personal, tangible,
intangible or mixed property owned by such Person whether or not included in the
most recent balance sheet of such Person and its Subsidiaries under GAAP.

“Recipient” means the Administrative Agent, any Lender, any L/C Issuer or any
other recipient of any payment to be made by or on account of any obligation of
any Loan Party hereunder.

“Refinancing” means the repayment of all amounts outstanding and the termination
in full of all commitments under that certain Third Amended and Restated Credit
Agreement dated as of September 6, 2013, by and among the U.S. Borrower, the
Canadian Borrower and the other parties thereto.

“Reimbursement Obligation” is defined in Section 1.3(c) hereof.

“Related Person” of an Indemnitee means (a) any controlling person, controlled
affiliate or subsidiary of such Indemnitee, (b) the respective directors,
officers or employees of such Indemnitee or any of its subsidiaries, controlled
affiliates or controlling persons and (c) the respective agents and advisors of
such Indemnitee or any of its subsidiaries, controlled affiliates or controlling
persons.

“Release” means any spilling, leaking, pumping, pouring, emitting, emptying,
discharging, injecting, escaping, leaching, migration, dumping, or disposing
into the indoor or outdoor environment, including, without limitation, the
abandonment or discarding of barrels, drums, containers, tanks or other
receptacles containing or previously containing any Hazardous Material.

“Reportable Event” means any of the events set forth in Section 4043(c) of
ERISA, other than events for which the 30-day notice period has been waived.

“Required Lenders” means, as of the date of determination thereof, Lenders whose
outstanding Loans and interests in Letters of Credit and Unused Revolving Credit
Commitments constitute more than 50% of the sum of the total outstanding Loans,
interests in Letters of Credit, and Unused Revolving Credit Commitments of the
Lenders.

“Revaluation Date” means, with respect to any (a) Letter of Credit denominated
in Canadian Dollars, (i) the date of issuance thereof, (ii) the date of each
amendment thereto having the effect of increasing the amount thereof, (iii) the
last day of each calendar month, and (iv) each additional date as the
Administrative Agent, the L/C Issuers or the Required Lenders shall specify,
(b) [reserved], (c) CAD CDOR Loan, (i) each date of a Borrowing of a CAD CDOR
Loan, (ii) each date of a continuation of a CAD CDOR Loan and (iii) each
additional date as the Administrative Agent or the Required Lenders shall
specify and (d) LIBOR Loan denominated in Euros, (i) each date of a Borrowing of
a LIBOR Loan denominated in Euros, (ii) each date of a continuation of a LIBOR
Loan denominated in Euros and (iii) each additional date as the Administrative
Agent or the Required Lenders shall specify.

 

47



--------------------------------------------------------------------------------

“Revolver Percentage” means, for each Lender, the percentage of the aggregate
Revolving Credit Commitments represented by such Lender’s Revolving Credit
Commitment or, if the Revolving Credit Commitments have been terminated in
whole, the Revolver Percentage most recently in effect prior to such termination
(giving effect to any subsequent assignments).

“Revolving Credit” means the credit facility for making Revolving Loans and
Swing Loans and issuing Letters of Credit described in Section 1.1, 1.3 and 1.7
hereof.

“Revolving Credit Commitment” means, as to any Lender, the obligation of such
Lender to make Revolving Loans and to participate in Swing Loans and Letters of
Credit issued for the account of the Borrowers hereunder in an aggregate
principal or face amount at any one time outstanding not to exceed the amount
set forth opposite such Lender’s name on Schedule 1 attached hereto and made a
part hereof, as the same may be reduced or modified at any time or from time to
time pursuant to the terms hereof. The Borrowers and the Lenders acknowledge and
agree that the Revolving Credit Commitments of the Lenders aggregate
U.S.$1,750,000,000 on the date hereof.

“Revolving Credit Termination Date” means (i) September 1, 2022, or such later
date to which the Revolving Credit Commitments are extended in accordance with
Section 1.8(b) hereof or (ii) such earlier date on which the Revolving Credit
Commitments are terminated in whole pursuant to Section 1.13, 9.2 or 9.3 hereof.

“Revolving Loan” is defined in Section 1.1 hereof and, as so defined, includes a
U.S. Base Rate Loan, a LIBOR Loan or a CAD CDOR Loan, each of which is a “type”
of Revolving Loan hereunder.

“Revolving Note” is defined in Section 1.11 hereof.

“S&P” means Standard & Poor’s Ratings Services Group, a division of The
McGraw-Hill Companies, Inc.

“Sanctions” is defined in Section 6.17 hereof.

“SEC” means the U.S. Securities and Exchange Commission.

“Settlement Date” means the first date after the Closing Date on which an Event
of Default described in Section 9.1(j) or 9.1(k) exists with respect to any
Borrower or on which the Obligations become due and payable pursuant to
Section 9.2 hereof.

“Spot Rate” for a currency means the rate determined by the Administrative Agent
or the applicable L/C Issuer, as applicable, acting reasonably, to be the rate
quoted by the Person acting in such capacity as the spot rate for the purchase
by such Person of such currency with another currency through its principal
foreign exchange trading office at approximately 11:00 a.m. (New York City time)
on the date two Business Days prior to the date as of which the foreign exchange
computation is made; provided that the Administrative Agent or such L/C Issuer
may obtain such spot rate from another financial institution designated by the
Administrative Agent or such L/C Issuer, acting reasonably, if the Person acting
in such capacity does not have as of the date of

 

48



--------------------------------------------------------------------------------

determination a spot buying rate for any such currency; and provided, further,
that such L/C Issuer may use such spot rate quoted on the date as of which the
foreign exchange computation is made in the case of any Letter of Credit
denominated in Canadian Dollars.

“Subsidiary” means, as to any particular parent corporation or organization, any
other corporation or organization more than 50% of the outstanding Voting Stock
of which is at the time directly or indirectly owned by such parent corporation
or organization or by any one or more other entities which are themselves
Subsidiaries (within the meaning of this definition) of such parent corporation
or organization. Unless otherwise expressly noted herein, the term “Subsidiary”
means a Subsidiary of the U.S. Borrower or of any of its direct or indirect
Subsidiaries.

“Swing Line” means the credit facility for making one or more Swing Loans
described in Section 1.7 hereof.

“Swing Line Lender” means Bank of America, acting in its capacity as the Lender
of Swing Loans hereunder, or any successor Lender acting in such capacity
appointed pursuant to Section 13.12 hereof.

“Swing Line Sublimit” means the lesser of (x) $50,000,000 and (y) the aggregate
Revolving Credit Commitments, as may be reduced pursuant to the terms hereof.
The Swing Line Sublimit is part of, and not in addition to, the Revolving Credit
Commitments.

“Swing Loan” and “Swing Loans” each is defined in Section 1.7 hereof.

“Swing Note” is defined in Section 1.11 hereof.

“TARGET2” means the Trans-European Automated Real-time Gross Settlement Express
Transfer payment system which utilizes a single shared platform and which was
launched on November 19, 2007.

“Taxes” means all present or future taxes, levies, imposts, duties, deductions,
withholdings (including backup withholding), assessments, fees or other charges
imposed by any Governmental Authority, including any interest, additions to tax
or penalties applicable thereto.

“Total Funded Debt” means, at any time the same is to be determined, the sum
(but without duplication), after eliminating all offsetting debits and credits
between the U.S. Borrower and its Subsidiaries and all other items required to
be eliminated in the preparation of consolidated financial statements of the
U.S. Borrower and its Subsidiaries in accordance with GAAP, of (a) all
Indebtedness for Borrowed Money of the U.S. Borrower and its Subsidiaries at
such time, and (b) all Indebtedness for Borrowed Money of any other Person which
is Guaranteed by the U.S. Borrower or any of its Subsidiaries.

“Total Leverage Ratio” means, as of the last day of any fiscal quarter of the
U.S. Borrower, the ratio of Total Funded Debt of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter to EBITDA of the U.S.
Borrower and its Subsidiaries for the period of four fiscal quarters then ended,
determined on a consolidated basis in accordance with GAAP.

 

49



--------------------------------------------------------------------------------

“Unused Revolving Credit Commitments” means, at any time, the difference between
the Revolving Credit Commitments then in effect and the aggregate outstanding
principal amount of Loans and L/C Obligations.

“USA Patriot Act” means the Uniting and Strengthening America by Providing
Appropriate Tools Required to Intercept and Obstruct Terrorism Act of 2001, Pub.
L. 107-56.

“U.S. Base Rate” in defined in Section 1.4(a) hereof.

“U.S. Base Rate Loan” means a Loan bearing interest at a rate specified in
Section 1.4(a) hereof.

“U.S. Borrower” is defined in the introductory paragraph of this Agreement.

“U.S. Dollar Equivalent” means (a) the amount of any Obligation or Letter of
Credit denominated in U.S. Dollars, (b)(x) in relation to any Obligation
denominated in Canadian Dollars or Euros or (y) in relation to any Letter of
Credit denominated in Canadian Dollars, (i) the amount of U.S. Dollars which
would be realized by converting Canadian Dollars or Euros, as the case may be,
into U.S. Dollars at the Spot Rate (determined in respect of the most recent
Revaluation Date).

“U.S. Dollars”, “U.S.$” and “$” each means the lawful currency of the United
States of America.

“U.S. Person” means any Person that is a “United States person” as defined in
Section 7701(a)(30) of the Code.

“Voting Stock” of any Person means capital stock or other equity interests of
any class or classes (however designated) having ordinary power for the election
of directors or other similar position on a governing body of such Person, other
than stock or other equity interests having such power only by reason of the
happening of a contingency.

“Wholly-Owned Subsidiary” means a Subsidiary of which all of the issued and
outstanding shares of capital stock (other than directors’ qualifying shares as
required by law) or other equity interests are owned by the U.S. Borrower and/or
one or more Wholly-Owned Subsidiaries of the U.S. Borrower within the meaning of
this definition.

“Write-Down and Conversion Powers” means, with respect to any EEA Resolution
Authority, the write-down and conversion powers of such EEA Resolution Authority
from time to time under the Bail-In Legislation for the applicable EEA Member
Country, which write-down and conversion powers are described in the EU Bail-In
Legislation Schedule.

Section 5.2. Interpretation. The foregoing definitions are equally applicable to
both the singular and plural forms of the terms defined. The words “hereof”,
“herein”, and “hereunder” and words of like import when used in this Agreement
shall refer to this Agreement as a whole and not to any particular provision of
this Agreement. All references to time of day herein are references to New York
City time unless otherwise specifically provided. Where the

 

50



--------------------------------------------------------------------------------

character or amount of any asset or liability or item of income or expense is
required to be determined or any consolidation or other accounting computation
is required to be made for the purposes of this Agreement, it shall be done in
accordance with GAAP except where such principles are inconsistent with the
specific provisions of this Agreement. References to “knowledge” of a Loan Party
or other Person means the actual knowledge of officers of such Person with
responsibility for the relevant subject matter. Unless the context requires
otherwise, any definition of or reference to any agreement (including this
Agreement and the other Loan Documents), instrument or other document herein
shall be construed as referring to such agreement, instrument or other document
as from time to time amended, amended and restated, supplemented or otherwise
modified (subject to any restrictions on such amendments, supplements or
modifications set forth herein).

Section 5.3. Change in Accounting Principles. If, after the date of this
Agreement, there shall occur any change in GAAP from those used in the
preparation of the financial statements referred to in Section 6.5 hereof and
such change shall result in a change in the method of calculation of any
financial covenant, standard or term found in this Agreement, either the
Borrowers or the Required Lenders may by notice to the Lenders and the
Borrowers, respectively, require that the Lenders and the Borrowers negotiate in
good faith to amend such covenants, standards, and terms so as equitably to
reflect such change in GAAP, with the desired result being that the criteria for
evaluating the financial condition of the Borrowers and their Subsidiaries shall
be the same as if such change in GAAP had not been made. No delay by the
Borrowers or the Required Lenders in requiring such negotiation shall limit
their right to so require such a negotiation at any time after such a change in
GAAP. Until any such covenant, standard, or term is amended in accordance with
this Section 5.3, financial covenants shall be computed and determined in
accordance with GAAP in effect prior to such change in GAAP. Without limiting
the generality of the foregoing, the Borrowers shall neither be deemed to be in
compliance with any financial covenant hereunder nor out of compliance with any
financial covenant hereunder if such state of compliance or noncompliance, as
the case may be, would not exist but for the occurrence of a change in GAAP
after the date hereof.

Section 5.4. Letter of Credit Amounts. Unless otherwise specified herein, the
amount of a Letter of Credit at any time shall be deemed to be the U.S. Dollar
Equivalent of the stated amount of such Letter of Credit in effect at such time;
provided, however, that with respect to any Letter of Credit that, by its terms
or the terms of any Application, and any other document, agreement or instrument
entered into by an L/C Issuer and a Borrower or in favor of the L/C Issuer and
relating to such Letter of Credit, provides for one or more automatic increases
in the stated amount thereof, the amount of such Letter of Credit shall be
deemed to be the U.S. Dollar Equivalent of the maximum stated amount of such
Letter of Credit after giving effect to all such increases, whether or not such
maximum stated amount is in effect at such time.

SECTION 6. REPRESENTATIONS AND WARRANTIES.

Each Borrower represents and warrants to the Administrative Agent, the Lenders
and the L/C Issuers as follows (with respect to the representations and
warranties in Sections 6.6 and 6.11, on the Closing Date and on any Extension
Effective Date only):

 

51



--------------------------------------------------------------------------------

Section 6.1. Organization and Qualification. Each Borrower is (a) duly
organized, validly existing, and in good standing under the laws of its
jurisdiction of organization, (b) has the corporate or other organizational
power to own its Property and conduct its business as now conducted, and (c) is
duly licensed or qualified and in good standing in each jurisdiction in which
the nature of the business conducted by it or the nature of the Property owned
or leased by it requires such licensing or qualifying, except where the failure
to do so would not reasonably be expected to have a Material Adverse Effect.

Section 6.2. [Reserved].

Section 6.3. Authority and Validity of Obligations. (a) Each Borrower has the
corporate and other organizational authority to enter into this Agreement and
the other Loan Documents executed by it, to make the Borrowings herein provided
for, and to perform all of its obligations hereunder and under the other Loan
Documents executed by it.

(b) The Loan Documents delivered by each Loan Party have been duly authorized,
executed, and delivered by such Loan Party and constitute valid and binding
obligations of such Loan Party enforceable against it in accordance with their
terms, except as may be limited by bankruptcy, insolvency, fraudulent conveyance
or similar laws affecting creditors’ rights generally and general principles of
equity (regardless of whether the application of such principles is considered
in a proceeding in equity or at law).

(c) This Agreement and the other Loan Documents do not, nor does the performance
or observance by any Loan Party of any of the matters and things herein or
therein provided for, (i) contravene or constitute a default under any provision
of law, except to the extent such contravention or default would not reasonably
be expected to have a Material Adverse Effect, (ii) contravene any judgment,
injunction, order or decree binding upon any Loan Party, except to the extent
such contravention would not reasonably be expected to have a Material Adverse
Effect, (iii) contravene any provision of the organizational documents (e.g.,
charter, certificate or articles of incorporation, bylaws, certificate or
articles of association, operating agreement, partnership agreement, or other
similar organizational documents) of any Loan Party or (iv) contravene or
constitute a default under any indenture or other agreement for Material
Indebtedness of any Loan Party, except in each case of this clause (iv) to the
extent such contravention or default would not reasonably be expected to have a
Material Adverse Effect .

Section 6.4. Use of Proceeds; Margin Stock. The Borrowers shall use the proceeds
of the Revolving Credit to refinance existing indebtedness, for their general
corporate and working capital purposes (including Acquisitions), and to fund
certain fees and expenses relating to the Agreement and the transactions
contemplated hereby. No part of the proceeds of any Loan or any other extension
of credit made hereunder will be used for any purpose that would result in a
violation of Regulation U of the Board of Governors of the Federal Reserve
System of the United States (or any successor), as in effect from time to time.

Section 6.5. Financial Reports. The consolidated balance sheet of the U.S.
Borrower and its Subsidiaries as at and for the fiscal year ended April 30,
2017, and the related

 

52



--------------------------------------------------------------------------------

consolidated statements of comprehensive income (loss), shareholders’ equity and
cash flows of the U.S. Borrower and its Subsidiaries for the fiscal year then
ended, and accompanying notes thereto, which financial statements are
accompanied by the audit report of Ernst & Young LLP, independent public
accountants heretofore furnished to the Administrative Agent, the L/C Issuers
and the Lenders fairly present in all material respects the consolidated
financial condition of the U.S. Borrower and its Subsidiaries as at said date
and the consolidated results of their operations and cash flows for the periods
then ended in conformity with GAAP applied on a consistent basis.

Section 6.6. No Material Adverse Change. Except to the extent disclosed by the
U.S. Borrower in its annual report on Form 10-K most recently filed with the SEC
(which, for purposes of this representation to be made on the Closing Date, is
the Form 10-K filed April 30, 2017), since April 30, 2017, there has been no
material adverse change in the business, financial condition, operations, assets
or Properties of the U.S. Borrower and its Subsidiaries taken as a whole.

Section 6.7. Full Disclosure. The written information (other than information of
a general economic or industry nature) furnished to the Administrative Agent,
the L/C Issuers and the Lenders in connection with the negotiation of this
Agreement and the other Loan Documents and the commitments by the Lenders to
provide all or part of the financing contemplated hereby (as modified or
supplemented by other information so furnished or publicly available in periodic
and other reports, proxy statements and other materials filed by the U.S.
Borrower or any Subsidiary with the SEC), taken as a whole, do not contain any
material misstatement of fact or omit to state any material fact necessary to
make the material statements therein, in the light of the circumstances under
which they were made, not materially misleading; provided that, with respect to
projected financial information, and other forward-looking statements furnished
to the Administrative Agent, the L/C Issuers and the Lenders in connection with
the negotiation of this Agreement and the other Loan Documents and the
commitments by the Lenders to provide all or part of the financing contemplated
hereby, each Borrower represents and warrants only that such information was
prepared in good faith based upon assumptions believed to be reasonable at the
time prepared.

Section 6.8. [Reserved].

Section 6.9. Governmental Authority and Licensing. Each Borrower and its
Subsidiaries have received all licenses, permits, and approvals of all federal,
state, provincial, and local governmental authorities, if any, necessary to
conduct their businesses, in each case where the failure to obtain or maintain
the same would reasonably be expected to have a Material Adverse Effect.

Section 6.10. Good Title. Each Borrower and its Subsidiaries have good and
defensible title (or valid leasehold interests) to their assets as reflected on
the most recent audited consolidated balance sheet of such Borrower and its
Subsidiaries furnished to the Administrative Agent, the L/C Issuers and the
Lenders (except for sales of assets in the ordinary course of business), subject
to no Liens other than such thereof as are permitted by Section 8.8 hereof, in
each case, except as would not reasonably be expected to result in a Material
Adverse Effect.

 

53



--------------------------------------------------------------------------------

Section 6.11. Litigation and Other Controversies. Except to the extent disclosed
by the U.S. Borrower in its annual report on Form 10-K most recently filed with
the SEC (which, for purposes of this representation to be made on the Closing
Date, is the Form 10-K filed April 30, 2017), there is no litigation or
governmental or arbitration proceeding pending or threatened in writing, against
any Borrower or any Subsidiary or any of their Property, which is reasonably
likely to be adversely determined, and if adversely determined, individually or
in the aggregate, would reasonably be expected to have a Material Adverse
Effect.

Section 6.12. Taxes. All income and other material Tax returns required to be
filed by each Borrower or any Subsidiary in any jurisdiction have been filed,
and all Taxes due and payable by each Borrower or any Subsidiary with respect to
such Tax returns have been paid, except such Taxes, if any, (a) as are being
contested in good faith by appropriate proceedings and as to which adequate
reserves established in accordance with GAAP have been provided or (b) which
failure to pay would not reasonably be expected to result in a Material Adverse
Effect. No Borrower knows of any proposed material additional Tax assessment
against it or any of its Subsidiaries, for which adequate provisions in
accordance with GAAP have not been made on their accounts, that would reasonably
be expected to result in a Material Adverse Effect.

Section 6.13. Approvals. No authorization, consent, license or exemption from,
or filing or registration with, any court or governmental department, agency or
instrumentality, nor any approval or consent of any other Person, is or will be
necessary to the valid execution, delivery or performance by any Borrower of any
Loan Document, except those that have been obtained and remain in full force and
effect or which are not required to be made or obtained as of each time this
representation is made or deemed made.

Section 6.14. Investment Company. Neither Borrower is an “investment company” or
a company “controlled” by an “investment company” within the meaning of the
Investment Company Act of 1940, as amended.

Section 6.15. [Reserved].

Section 6.16. Compliance with Laws. Each Borrower and each of its Subsidiaries
is in compliance with all material laws and all material rules and regulations
of Governmental Authorities having the force of law, in each case, applicable to
it and its Property, except as would not reasonably be expected to have a
Material Adverse Effect.

Section 6.17. OFAC. (a) Each Borrower is in compliance with the requirements of
all United States and Canadian economic sanctions laws (including without
limitation the OFAC Sanctions Program) (collectively, “Sanctions”) applicable to
such Borrower, (b) each Subsidiary of each Borrower is in compliance with the
requirements of all Sanctions applicable to such Subsidiary, (c) each Borrower
has provided to the Administrative Agent, the L/C Issuers and the Lenders all
information requested in writing by the Administrative Agent regarding such
Borrower and its Affiliates and Subsidiaries that it is necessary for the
Administrative Agent, the L/C Issuers and the Lenders to collect to comply with
applicable Sanctions; subject however, in the case of Affiliates, to the
Borrower’s ability to provide information applicable to them, and

 

54



--------------------------------------------------------------------------------

(d) no Borrower nor any of its Subsidiaries, nor to each Borrower’s knowledge,
any of its respective directors, officers or controlled Affiliates, is, as of
the date hereof, named on the current OFAC SDN List or is otherwise the target
of any Sanctions.

Section 6.18. FCPA; USA Patriot Act. No Letter of Credit and no part of the
proceeds of the Loans will be used, directly or indirectly, for any payments to
any governmental official or employee, political party, official of a political
party, candidate for political office, or anyone else acting in an official
capacity in order to obtain, retain or direct business or obtain any improper
advantage, in violation of the Foreign Corrupt Practices Act of 1977, as
amended, and the rules and regulations thereunder (the “FCPA”). As of the date
hereof, each Borrower and its Subsidiaries are in compliance in all material
respects with the USA Patriot Act and the Proceeds of Crime (Money Laundering)
and Terrorist Financing Act (Canada), to the extent applicable to them.

SECTION 7. CONDITIONS PRECEDENT.

Section 7.1. All Credit Events. At the time of each Credit Event hereunder:

(a) each of the representations and warranties set forth herein and in the other
Loan Documents (except in the case of any Credit Event occurring after the
Closing Date, those contained in Sections 6.6 and 6.11) shall be true and
correct in all material respects as of said time, except to the extent the same
expressly relate to an earlier date, in which case the same shall be true and
correct as of such earlier date; provided that any representation and warranty
that is qualified as to “materiality”, “Material Adverse Effect” or similar
language shall be true and correct in all respects;

(b) no Default or Event of Default shall have occurred and be continuing or
would occur as a result of such Credit Event; and

(c) (i) in the case of a Borrowing constituting a Credit Event, the
Administrative Agent shall have received the notice required by Section 1.6 or
Section 1.7 hereof, (ii) in the case of the issuance of any Letter of Credit,
the applicable L/C Issuer shall have received a duly completed Application for
such Letter of Credit together with any fees called for by Section 2.1 hereof,
and (iii) in the case of an extension or increase in the amount of a Letter of
Credit, the applicable L/C Issuer shall have received a written request therefor
in a form acceptable to such L/C Issuer together with fees called for by
Section 2.1 hereof.

Each request for a Borrowing constituting a Credit Event hereunder and each
request for the issuance of, increase in the amount of, or extension of the
expiration date of, a Letter of Credit shall be deemed to be a representation
and warranty by the Borrower making such request on the date on such Credit
Event as to the facts specified in subsections (a) through (c), both inclusive,
of this Section; provided, however, that the Lenders may continue to make
advances under the Revolving Credit, in the sole discretion of the Lenders with
Revolving Credit Commitments, notwithstanding the failure of any Borrower to
satisfy one or more of the

 

55



--------------------------------------------------------------------------------

conditions set forth above and any such advances so made shall not be deemed a
waiver of any Default or Event of Default or other condition set forth above
that may then exist.

Section 7.2. Conditions to Effectiveness. The effectiveness of this Agreement is
subject to the satisfaction of all of the following conditions precedent:

(a) the Administrative Agent shall have received this Agreement duly executed by
the Borrowers, the Lenders, the Swing Line Lender and each L/C Issuer;

(b) if requested by any Lender, the Administrative Agent shall have received for
such Lender such Lender’s duly executed Note of each Borrower dated the date
hereof and otherwise in compliance with the provisions of Section 1.11 hereof;

(c) the Administrative Agent shall have received copies of each Borrower’s
articles of incorporation and bylaws (or comparable organizational documents)
and any amendments thereto, certified in each instance by its Secretary or
Assistant Secretary (or individual holding a comparable position);

(d) the Administrative Agent shall have received copies of resolutions (or
equivalent authorizations) of each Borrower’s Board of Directors (or similar
governing body) authorizing the execution, delivery and performance of this
Agreement and the other Loan Documents to which it is a party, together with
specimen signatures of the persons authorized to execute such documents on each
Borrower’s behalf, all certified in each instance by its Secretary or Assistant
Secretary or other appropriate officer;

(e) the Administrative Agent shall have received copies of the certificates of
good standing (or equivalent instrument) for each Borrower (dated no earlier
than 30 days prior to the date hereof) from the office of the secretary of state
(or equivalent) of the jurisdiction of its incorporation or organization;

(f) the Administrative Agent shall have received a list of each Borrower’s
Authorized Representatives;

(g) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to the Administrative Agent pursuant to the BAML Fee Letter;

(h) the Administrative Agent shall have received payment of all fees payable on
the Closing Date to Bank of America, MLPFS, JPMorgan Chase Bank, N.A., BMO
Capital Markets and PNC Bank, National Association, as Lead Arrangers, and to
the Lenders (including upfront fees for the Lenders);

(i) the Administrative Agent shall have received payment of all fees and
expenses (including without limitation all fees and expenses of U.S. counsel and
Canadian counsel to the Administrative Agent) of the Administrative Agent
incurred in connection with this Agreement

 

56



--------------------------------------------------------------------------------

and the transactions contemplated hereby for which (in the case of expenses) an
invoice has been submitted to the U.S. Borrower prior to the date hereof;

(j) prior to, or substantially concurrently with the Closing Date, (x) the
Refinancing shall have been consummated and all security interests (if any) and
guarantees in connection therewith shall be terminated and released and (y) all
guarantees in connection with the Existing Term Loan Facility and the Existing
Notes shall have been released;

(k) the Administrative Agent shall have received the favorable written opinion
of (a) Wachtell, Lipton, Rosen & Katz, special New York counsel to each
Borrower, in form and substance satisfactory to the Administrative Agent,
(b) Calfee, Halter & Griswold LLP, Ohio counsel to the U.S. Borrower and
(c) Blake, Cassels & Graydon LLP, counsel to the Canadian Borrower;

(l) the Administrative Agent and each Lender shall have received all
documentation and other information requested by it in writing at least ten (10)
Business Days prior to the Closing Date for purposes of ensuring compliance with
applicable “know your customer” and anti-money laundering rules and regulations,
including the USA Patriot Act, not fewer than three (3) Business Days prior to
the Closing Date; and

(m) the Administrative Agent has received a certificate of an Authorized
Representative of the U.S. Borrower, certifying as of the Closing Date that:

(i) each of the representations and warranties set forth herein and in the other
Loan Documents is true and correct in all material respects as of the Closing
Date, except to the extent the same expressly relate to an earlier date, in
which case such representations and warranties are true and correct as of such
earlier date; provided that any representation and warranty that is qualified as
to “materiality”, “Material Adverse Effect” or similar language shall be true
and correct in all respects (and the Borrowers’ execution and delivery of this
Agreement shall constitute a representation and warranty that the condition
precedent contained in this subsection (m)(i) has been satisfied on the date of
this Agreement);

(ii) no Default or Event of Default has occurred and is continuing or would
occur as a result of the execution and delivery of this Agreement by the
Borrowers or the performance of their respective obligations hereunder;.

SECTION 8. COVENANTS.

Each Borrower agrees that, so long as any Revolving Credit Commitment or Loan is
outstanding hereunder, except to the extent compliance in any case or cases is
waived in writing pursuant to the terms of Section 13.13 hereof:

Section 8.1. Maintenance of Business. Each Borrower shall, and shall cause each
Subsidiary to, preserve and maintain its existence, except (a) as otherwise
provided in Section

 

57



--------------------------------------------------------------------------------

8.10 hereof or (b) with respect to any Subsidiary, to the extent the failure to
preserve and maintain its existence would not reasonably be expected to result
in a Material Adverse Effect.

Section 8.2. Maintenance of Properties. Each Borrower shall, and shall cause
each Subsidiary to, maintain, preserve, and keep its Property, plant, and
equipment in good repair, working order and condition (ordinary wear and tear
excepted), except where the failure to do so would not reasonably be expected to
have a Material Adverse Effect.

Section 8.3. Taxes and Assessments. Each Borrower shall duly pay and discharge,
and shall cause each Subsidiary to duly pay and discharge, all material Taxes
imposed upon or against it or its Property, in each case before the same become
delinquent and before penalties accrue thereon, unless and to the extent that
the same are being contested in good faith and by appropriate proceedings which
prevent enforcement of the matter under contest and adequate reserves in
accordance with GAAP are provided therefor or to the extent that such failure
would not reasonably be expected to result in a Material Adverse Effect.

Section 8.4. Insurance. The Borrowers shall, and shall cause each Subsidiary to,
maintain with financially sound and reputable insurance companies or through
self-insurance, (i) insurance or self-insurance in such amounts (with no greater
risk retention) and against such risks as is considered adequate by such
Borrower, in its good faith judgment, and (ii) all other insurance as may be
required by material law. The Borrowers will furnish to the Administrative
Agent, upon the reasonable request of the Administrative Agent, information in
reasonable detail as to the insurance so maintained.

Section 8.5. Financial Reports. The U.S. Borrower shall, and shall cause each
Subsidiary to, (x) maintain true and complete books of record and account, in
which appropriate entries in conformity with GAAP in accordance with customary
business practice shall be made, (y) furnish to the Administrative Agent such
information respecting the business and financial condition of the U.S. Borrower
and its Subsidiaries as the Administrative Agent may reasonably request and
(z) without any request, furnish to the Administrative Agent, the Lenders, and
the L/C Issuers:

(a) as soon as available, and in any event no later than 45 days after the last
day of the first three fiscal quarters of each fiscal year of the U.S. Borrower,
a copy of the consolidated balance sheet of the U.S. Borrower and its
Subsidiaries as of the last day of such fiscal quarter and the related
consolidated statements of comprehensive income (loss) and cash flows of the
U.S. Borrower and its Subsidiaries for the fiscal quarter and for the fiscal
year-to-date period then ended, each in reasonable detail showing in comparative
form the figures for the corresponding date and period in the previous fiscal
year, prepared by the U.S. Borrower in accordance with GAAP (subject to the
absence of footnote disclosures and year-end audit adjustments) and certified to
by its chief financial officer or another officer of the U.S. Borrower
acceptable to the Administrative Agent;

(b) as soon as available, and in any event no later than 90 days after the last
day of each fiscal year of the U.S. Borrower, a copy of the consolidated balance
sheet of the U.S.

 

58



--------------------------------------------------------------------------------

Borrower and its Subsidiaries as of the last day of the fiscal year then ended
and the related consolidated statements of comprehensive income (loss),
stockholders’ equity and cash flows of the U.S. Borrower and its Subsidiaries
for the fiscal year then ended, and accompanying notes thereto, each in
reasonable detail showing in comparative form the figures for the previous
fiscal year, accompanied by an opinion (without a “going concern” qualification
or exception or qualification as to the scope of the audit, other than a “going
concern” statement that is due to the impending maturity of the Existing Term
Loan Facility or any other Debt or due to the anticipated occurrence of the
Revolving Credit Termination Date, in each case, in the following 12 months) of
Ernst & Young LLP or another firm of independent public accountants of
recognized national standing, selected by the U.S. Borrower, to the effect that
the consolidated financial statements have been prepared in accordance with GAAP
and present fairly in all material respects in accordance with GAAP the
consolidated financial condition of the U.S. Borrower and its Subsidiaries as of
the close of such fiscal year and the results of their operations and cash flows
for the fiscal year then ended and that an examination of such accounts in
connection with such financial statements has been made in accordance with
generally accepted auditing standards and, accordingly, such examination
included such tests of the accounting records and such other auditing procedures
as were considered necessary in the circumstances;

(c) notice of any Change of Control;

(d) promptly after knowledge thereof of any Borrower, written notice of (i) any
pending litigation or governmental or arbitration proceeding against any
Borrower or any Subsidiary or any of their Property which, if adversely
determined, would reasonably be expected to have a Material Adverse Effect or
(ii) the occurrence of any Default or Event of Default hereunder; and

(e) with each of the financial statements delivered pursuant to subsections (a)
and (b) above, a written certificate in the form attached hereto as Exhibit E
(Compliance Certificate) signed by the chief financial officer of the U.S.
Borrower (or another officer of the U.S. Borrower acceptable to the
Administrative Agent) to the effect that no Default or Event of Default has
occurred during the period covered by such statements or, if any such Default or
Event of Default has occurred during such period, setting forth a description of
such Default or Event of Default and specifying the action, if any, taken by the
U.S. Borrower or any Subsidiary to remedy the same. Such certificate shall also
set forth the calculations supporting such statements in respect of Section 8.20
hereof.

Delivery within the period specified above in clauses (a) and (b) of the U.S.
Borrower’s quarterly report on Form 10-Q (with respect to clause (a)) or annual
report on Form 10-K (with respect to clause (b)), in each case, prepared in
compliance with the requirements therefor and filed with the Securities and
Exchange Commission shall be deemed to have satisfied the requirements of
clause (a) or (b) above, as applicable. The U.S. Borrower will be deemed to have
made such delivery if it has timely made such Form 10-Q or 10-K, as applicable,
available on “EDGAR” and on its homepage on the worldwide web (at the date of
this Agreement located at www.smucker.com) and shall have given the
Administrative Agent prior notice (which shall contain an electronic link to the
location on EDGAR or the U.S. Borrower’s homepage on the

 

59



--------------------------------------------------------------------------------

worldwide web where such forms are located) of such availability on EDGAR and on
its home page in connection with each delivery. The U.S. Borrower may comply
with the requirements of the other clauses of this Section 8.5 by publishing
such statements and reports on its internet web site or another accessible
electronic database and giving the Administrative Agent notice (which shall
contain an electronic link to the location on EDGAR or the U.S. Borrower’s
homepage on the worldwide web where such forms are located) thereof.

Each Borrower hereby acknowledges and agrees that (A) the Administrative Agent
and/or the Lead Arrangers may, but shall not be obligated to, make available to
the Lenders materials and/or information provided by or on behalf of the
Borrowers hereunder (collectively, “Borrower Materials”) by posting the Borrower
Materials on IntraLinks, Syndtrak, ClearPar, or a substantially similar
electronic transmission system (a “Platform”), (B) certain of the Lenders (each,
a “Public Lender”) may have personnel who do not wish to receive material
non-public information with respect to any of the Borrowers or their Affiliates,
or the respective securities of any of the foregoing, and who may be engaged in
investment and other market-related activities with respect to such Persons’
securities, (C) all Borrower Materials that are to be made available to Public
Lenders shall be clearly and conspicuously marked “PUBLIC” which, at a minimum,
shall mean that the word “PUBLIC” shall appear prominently on the first page
thereof, (D) by marking Borrower Materials “PUBLIC”, each Borrower shall be
deemed to have authorized the Administrative Agent, the Lead Arrangers and the
Lenders to treat such Borrower Materials as not containing any material
non-public information with respect to such Borrower or its securities for
purposes of United States federal and state securities laws; provided, however,
that to the extent such Borrower Materials constitute Information, they shall be
treated as set forth in Section 13.26 hereof, (E) all Borrower Materials marked
“PUBLIC” are permitted to be made available through a portion of a Platform
designated as “Public Side Information”; and (F) the Administrative Agent and
the Lead Arrangers shall be entitled to treat any Borrower Materials that are
not marked “PUBLIC” as being suitable only for posting on a portion of a
Platform not designated as “Public Side Information”. Notwithstanding the
foregoing, the Borrowers shall not be under any obligation to mark any Borrower
Materials “PUBLIC”.

Section 8.6. Inspection. Each Borrower shall, and shall cause each Subsidiary
to, permit the Administrative Agent and any L/C Issuer (if there are any Letters
of Credit outstanding), and each of their duly authorized representatives and
agents to visit and inspect any of its Property, corporate books, and financial
records, to examine and make copies of its books of accounts and other financial
records, and to discuss its affairs, finances, and accounts with, its officers
having responsibility for the matters being discussed at such reasonable times
and intervals as the Administrative Agent or any such Lender or L/C Issuer may
designate; provided that, (a) so long as no Event of Default exists, (x) each
such visit, discussion or inspection shall be subject to reasonable prior notice
to the U.S. Borrower and (y) the Borrowers shall not be required to, or to cause
any Subsidiary to, permit more than one such visit, discussion or inspection
with respect to the Borrower and its Subsidiaries, collectively, during any
twelve (12) month period and (b) the obligations of the Borrowers under this
Section 8.6 shall be limited to the extent necessary to permit them to comply
with applicable Legal Requirements or the terms of confidentiality agreements
entered into by any Borrower or any Subsidiary with any third parties in the
ordinary course of business.

 

60



--------------------------------------------------------------------------------

Section 8.7. Debt. No Borrower shall, nor shall it permit any Subsidiary to,
issue, incur, assume, create, have outstanding any Debt, or incur liabilities
for interest rate, currency, or commodity cap, collar, swap, or similar hedging
arrangements, or apply for or become liable to the issuer of a letter of credit
which supports an obligation of any other Person; provided, however, that the
foregoing shall not restrict nor operate to prevent:

(a) the Obligations of the Borrowers owing to the Administrative Agent, the L/C
Issuers and the Lenders (and their Affiliates);

(b) obligations of the U.S. Borrower or any Subsidiary arising out of interest
rate, foreign currency, and commodity hedging agreements entered into with
financial institutions in connection with bona fide hedging activities in the
ordinary course of business and not for speculative purposes;

(c) endorsement of items for deposit or collection of commercial paper received
in the ordinary course of business;

(d) intercompany advances from time to time owing by any Subsidiary to the U.S.
Borrower or another Subsidiary or by the U.S. Borrower to a Subsidiary,
Guarantees and similar undertakings by a Borrower or a Subsidiary in respect of
such obligations of the U.S. Borrower or any Subsidiary;

(e) Debt outstanding (or commitments existing) on the date hereof and listed on
Schedule 8.7 and any refinancings, refundings, renewals or extensions thereof;
provided that the principal amount of such Debt is not increased at the time of
such refinancing, refunding, renewal or extension except by an amount equal to a
premium or other amount paid, and fees and expenses incurred, in connection with
such refinancing and by an amount equal to any existing commitments unutilized
thereunder;

(f) Debt of any Person that becomes a Subsidiary of a Borrower after the date
hereof or is amalgamated with, merged into or consolidated with the U.S.
Borrower, the Canadian Borrower or any Subsidiary of the U.S. Borrower after the
date hereof, which is existing at the time such Person becomes a Subsidiary of a
Borrower or is so amalgamated, merged or consolidated (other than Debt incurred
solely in contemplation of such Person’s becoming a Subsidiary of a Borrower);

(g) Guarantees by any Subsidiary of any Debt of any other Subsidiary and
Guarantees by any Borrower of any Debt of any other Borrower;

(h) [Reserved];

(i) (a) Priority Debt and (b) obligations of Subsidiaries in respect of letters
of credit, in each case, not otherwise permitted by this Section 8.7; provided
that the sum of the aggregate principal amount of such Priority Debt and other
obligations incurred pursuant to this clause (i) (when taken together, but in
the case of such obligations in clause (b), only including the amount

 

61



--------------------------------------------------------------------------------

of obligations constituting reimbursement obligations with respect to such
letters of credit to the extent drawn) plus (without duplication) the aggregate
principal amount of indebtedness or other obligations secured by a Lien pursuant
to Section 8.8(j) do not exceed 10% of Consolidated Total Capitalization as of
the most recently ended fiscal quarter of the U.S. Borrower at any time; and

(j) Debt of any Borrower and obligations of any Borrower in respect of letters
of credit not otherwise permitted by this Section 8.7, provided that immediately
after the incurrence thereof the U.S. Borrower is in compliance on a pro forma
basis with Section 8.20(a) hereof.

Section 8.8. Liens. No Borrower shall, nor shall it permit any Subsidiary to,
create, incur or permit to exist any Lien of any kind on any Property owned by
any such Person; provided, however, that the foregoing shall not apply to nor
operate to prevent:

(a) Liens arising by statute in connection with worker’s compensation,
unemployment insurance, old age benefits, social security obligations, taxes,
assessments, statutory obligations or other similar charges (other than Liens
arising under (i) ERISA or (ii) any Canadian federal and provincial pension laws
unless such Lien arises or persists in the normal course of the funding or
administration of a Canadian Pension Plan in compliance with applicable law),
good faith cash deposits in connection with tenders, contracts or leases to
which any Borrower or any Subsidiary is a party or other cash deposits required
to be made in the ordinary course of business, provided in each case that the
obligation is not for borrowed money;

(b) mechanics’, workmen’s, materialmen’s, landlords’, carriers’ or other similar
Liens arising in the ordinary course of business;

(c) judgment liens and judicial attachment liens not constituting an Event of
Default under Section 9.1(g) hereof and the pledge of assets for the purpose of
securing an appeal, stay or discharge in the course of any legal proceeding;

(d) any interest or title of a lessor under any operating lease;

(e) easements, rights-of-way, restrictions, and other similar encumbrances
against real property incurred in the ordinary course of business which, in the
aggregate, are not substantial in amount and which do not materially detract
from the value of the Property subject thereto or materially interfere with the
ordinary conduct of the business of any Borrower or any Subsidiary;

(f) Liens existing on the date hereof and any renewals or extensions thereof,
provided that (i) the Property covered thereby is not changed, (ii) the amount
secured or benefited thereby is not increased except as contemplated by
Section 8.7(e), (iii) the direct or any contingent obligor with respect thereto
is not changed, and (iv) any renewal or extension of the obligations secured or
benefited thereby is permitted by Section 8.7(e);

 

62



--------------------------------------------------------------------------------

(g) Liens on Property of a Person existing at the time such Person is
amalgamated with, merged into or consolidated with the U.S. Borrower, the
Canadian Borrower or any Subsidiary of the U.S. Borrower or becomes a Subsidiary
of the U.S. Borrower; provided that (i) such Liens were not created in
contemplation of such amalgamation, merger, consolidation or investment,
(ii) such Liens do not extend to any assets other than those of the Person
amalgamated with, merged into or consolidated with the U.S. Borrower, the
Canadian Borrower or such Subsidiary or acquired by the U.S. Borrower or such
Subsidiary, and (iii) any Debt secured by any such Lien is permitted under
Section 8.7(f);

(h) reservations and exceptions relating to Property in Canada contained or
implied by statute in the original disposition from the Crown in right of Canada
and grants made by the Crown in right of Canada of interests so reserved or
accepted;

(i) Liens securing intercompany advances permitted by Section 8.7(d) to the
extent solely in favor of a Borrower or a Subsidiary; and

(j) Liens not otherwise permitted by this Section 8.8 securing indebtedness or
other obligations not prohibited by Section 8.7, provided that the aggregate
principal amount of Debt incurred pursuant to Section 8.7(i) plus (without
duplication) the aggregate principal amount of such indebtedness or other
obligations secured by a Lien pursuant to this subsection (j) will not exceed
10% of Consolidated Total Capitalization as of the most recently ended fiscal
quarter of the U.S. Borrower at any time.

Section 8.9. [Reserved].

Section 8.10. Mergers, Consolidations and Sales. (a) The U.S. Borrower shall not
be a party to any Merger; provided, however, that the foregoing shall not apply
to nor operate to prevent a Merger if, immediately after giving effect to such
Merger, no Default or Event of Default exists and (i) the U.S. Borrower is the
continuing and surviving Person or (ii) if the U.S. Borrower is not the
continuing and surviving Person, (A) the U.S. Borrower (x) provides the
Administrative Agent, the Lenders and the L/C Issuers at least ten (10) Business
Days’ advance written notice prior to such Merger and (y) uses its reasonable
best efforts to deliver to the Administrative Agent, the Lenders and the
L/C Issuers all documentation and other information regarding such continuing
and surviving Person requested by the Administrative Agent, the Lenders and the
L/C Issuers in writing at least seven (7) Business Days prior to the such Merger
for purposes of ensuring compliance with applicable “know your customer” and
anti-money laundering rules and regulations, including the USA Patriot Act, not
fewer than two (2) Business Days prior to such Merger and (B) if the continuing
and surviving Person is not a Domestic Subsidiary (prior to giving effect to
such transaction or related series of transactions) (w) the continuing and
surviving Person is organized and existing under the laws of the United States
of America or any state thereof or the District of Columbia, (x) immediately
prior to such Merger, the continuing and surviving Person (I) is not an
operating company, (II) does not hold any equity interests, directly or
indirectly, in any operating company and (III) is not owned or controlled,
directly or indirectly, by any operating company, in the case of subclauses (I),
(II) and (III), other than the U.S. Borrower and its Subsidiaries (prior to
giving effect to such

 

63



--------------------------------------------------------------------------------

transaction or related series of transactions), (y) such Merger is not part of
any acquisition transaction involving an operating company other than the U.S.
Borrower and its Subsidiaries (prior to giving effect to such transaction or
related series of transactions) and (z) the continuing and surviving Person
delivers a written instrument reasonably satisfactory to the Administrative
Agent confirming its assumption of all of the Obligations of the U.S. Borrower;

(b) The Canadian Borrower shall not be a party to any Merger; provided, however,
that the foregoing shall not apply to nor operate to prevent (i) a Merger by the
Canadian Borrower with the U.S. Borrower where the U.S. Borrower is the
continuing and surviving Person, (ii) a Merger of the Canadian Borrower with a
Subsidiary after giving effect to which, a Wholly-Owned Subsidiary shall be the
continuing and surviving Person and (iii) a Merger of the Canadian Borrower with
any other Person after giving effect to which the Canadian Borrower or any other
Wholly-Owned Subsidiary is the surviving and continuing Person; provided that,
in each case, the amalgamated or continuing and surviving Person resulting from
such transaction (x) is organized and existing under the laws of Canada or any
province or territory thereof, the United States of America or any state thereof
or the District of Columbia and (y) shall deliver a written confirmation to the
Administrative Agent confirming that it is subject to all of the Obligations of
the Canadian Borrower hereunder;

(c) The U.S. Borrower shall not, nor shall it permit any Subsidiary to, sell,
transfer, lease or otherwise dispose of all or substantially all of the Property
of the U.S. Borrower and its Subsidiaries, taken as a whole; provided, however,
that the foregoing shall not apply to nor operate to prevent any such sale,
transfer, lease or other disposition so long as no Default or Event of Default
exists prior to and immediately after giving effect to such sale, transfer or
lease.

Upon the consummation of a Merger that is permitted by Section 8.10 hereof and
to which the U.S. Borrower is a party but is not the surviving or continuing
Person, the successor Person formed by such Merger or into which the U.S.
Borrower is merged, consolidated or amalgamated shall succeed to, and be
substituted for, and may exercise every right and power of, the U.S. Borrower
hereunder and under the other Loan Documents with the same effect as if such
successor Person had been named as the U.S. Borrower herein and the U.S.
Borrower shall thereupon be released from all obligations hereunder and under
the other Loan Documents.

Section 8.11. [Reserved].

Section 8.12. [Reserved].

Section 8.13. Compliance with Laws. Each Borrower shall, and shall cause each
Subsidiary to, comply in all material respects with the requirements of all
federal, state, provincial, and local laws, rules, regulations, ordinances and
orders applicable to or pertaining to its Property or business operations,
except in such instances in which (a) such requirement of law or order, writ,
injunction or decree is being contested in good faith and by appropriate
proceedings diligently conducted; or (b) the failure to comply therewith would
not reasonably be expected to have a Material Adverse Effect.

 

64



--------------------------------------------------------------------------------

Section 8.14. Compliance with Sanctions and the FCPA. (a) Each Borrower shall at
all times comply with the requirements of all United States and Canadian export
controls laws and Sanctions applicable to such Borrower and shall cause each of
its Subsidiaries to comply with the requirements of all Sanctions applicable to
such Subsidiary.

(b) Each Borrower shall provide the Administrative Agent, the L/C Issuers and
the Lenders any information requested in writing by the Administrative Agent,
L/C Issuers and the Lenders regarding such Borrower, its Affiliates, and its
Subsidiaries that it is necessary for the Administrative Agent, the L/C Issuers
and the Lenders to collect to comply with applicable Sanctions; subject however,
in the case of Affiliates, to such Borrower’s ability to provide information
applicable to them.

(c) If any Borrower obtains actual knowledge or receives any written notice that
such Borrower, any controlled Affiliate or any Subsidiary is named on the then
current OFAC SDN List (such occurrence, an “OFAC Event”), such Borrower shall
promptly (i) give written notice to the Administrative Agent, the L/C Issuers
and the Lenders of such OFAC Event, and (ii) comply with all applicable laws
with respect to such OFAC Event (regardless of whether the party included on the
OFAC SDN List is located within the jurisdiction of the United States),
including Sanctions.

(d) No Borrower shall, nor shall it permit any Subsidiary to, use any of the
proceeds of the Loans or use any Letter of Credit, directly or, to the knowledge
of any Borrower, indirectly, for any payments to any governmental official or
employee, political party, official of a political party, candidate for
political office, or anyone else acting in an official capacity in order to
obtain, retain or direct business or obtain any improper advantage, in violation
of the FCPA.

(e) No Borrower shall, nor shall it permit any Subsidiary to, use any of the
proceeds of the Loans or use any Letter of Credit, directly or (to the knowledge
of the U.S. Borrower) indirectly, to fund any activities or business (x) of or
with any individual or entity named on the most current OFAC SDN List or any
other economic sanctions list maintained by OFAC or the U.S. Department of
State, or any individual or entity owned 50% or more directly or indirectly by
one or more parties named on any such list, or (y) in any country or territory,
that, at the time of such funding, is, or whose government is, the subject of
Sanctions, except, in the case of (x) or (y), to the extent permissible for a
Person required to comply with Sanctions.

Section 8.15. [Reserved].

Section 8.16. [Reserved].

Section 8.17. [Reserved].

Section 8.18. Use of Proceeds. Each Borrower shall use the credit extended to it
under this Agreement solely for the purposes set forth in, or otherwise
permitted by, Section 6.4 hereof.

 

65



--------------------------------------------------------------------------------

Section 8.19. [Reserved].

Section 8.20. Financial Covenants. (a) Total Leverage Ratio. As of the last day
of each fiscal quarter of the U.S. Borrower, commencing with the first fiscal
quarter ending after the Closing Date, the U.S. Borrower shall not permit the
Total Leverage Ratio to be greater than, (i) for all periods prior to
January 31, 2019, 4.00 to 1.00 or (ii) for all periods ending January 31, 2019
and thereafter, 3.75 to 1.00; provided that at the election of the U.S.
Borrower, exercised by written notice delivered by the U.S. Borrower to the
Administrative Agent at any time prior to the date that is 30 days following
consummation of any Material Acquisition by the U.S. Borrower or any Subsidiary,
such maximum Total Leverage Ratio shall be increased to 4.00 to 1.00; provided,
further, that such increase (x) shall not go into effect until the consummation
of such Material Acquisition and (y) shall only apply for a period of twelve
months from and after the consummation of such Material Acquisition.

(b) Interest Coverage Ratio. As of the last day of each fiscal quarter of the
U.S. Borrower, commencing with the first fiscal quarter ending after the Closing
Date, the U.S. Borrower shall not permit the Interest Coverage Ratio to be less
than 3.5 to 1.00.

(c) At any time after the definitive agreement for any Material Acquisition
shall have been executed (or, in the case of a Material Acquisition in the form
of a tender offer or similar transaction, after the offer shall have been
launched) and prior to the consummation of such Material Acquisition (or
termination of the definitive documentation in respect thereof), any Acquisition
Indebtedness (and the proceeds of such indebtedness) shall be excluded from the
determination of maximum Total Leverage Ratio and minimum Interest Coverage
Ratio.

SECTION 9. EVENTS OF DEFAULT AND REMEDIES.

Section 9.1. Events of Default. Any one or more of the following shall
constitute an “Event of Default” hereunder:

(a) default in the payment when due of all or any part of the principal of any
Loan (whether at the stated maturity thereof or at any other time provided for
in this Agreement) or of any Reimbursement Obligation, or default for a period
of five (5) days in the payment when due of any interest, fee or other
Obligation payable hereunder or under any other Loan Document;

(b) default in the observance or performance of any covenant set forth in
8.5(d), 8.7, 8.8, 8.10, or 8.20 hereof;

(c) default in the observance or performance of any other provision hereof or of
any other Loan Document which is not remedied within 30 days after written
notice thereof is given to any Borrower by the Administrative Agent;

(d) any representation or warranty made herein or in any other Loan Document or
in any certificate furnished to the Administrative Agent or the Lenders pursuant
hereto or thereto or

 

66



--------------------------------------------------------------------------------

in connection with any transaction contemplated hereby or thereby proves untrue
in any material respect as of the date of the issuance or making or deemed
making thereof;

(e) any of the Loan Documents shall for any reason not be or shall cease to be
in full force and effect or is declared to be null and void, or any Loan Party
takes any action for the purpose of terminating, repudiating or rescinding any
Loan Document executed by it or any of its obligations thereunder;

(f) default shall occur under any Indebtedness for Borrowed Money issued,
assumed or guaranteed by any Borrower or any Subsidiary aggregating in excess of
$150,000,000, or under any indenture, agreement or other instrument under which
the same may be issued, and (i) either (x) the maturity of any such Indebtedness
for Borrowed Money shall have been accelerated or (y) such default shall
continue for a period of time sufficient to permit the acceleration of the
maturity of any such Indebtedness for Borrowed Money (whether or not such
maturity is in fact accelerated), or (ii) any such Indebtedness for Borrowed
Money shall not be paid when due;

(g) any judgment or judgments, writ or writs or warrant or warrants of
attachment, or any similar process or processes, shall be entered or filed
against any Borrower or any Subsidiary, or against any of its Property, in an
aggregate amount in excess of $150,000,000 (except to the extent fully covered
by independent third-party insurance and as to which the insurer has not
disclaimed coverage), and which remains undischarged, unvacated, unbonded or
unstayed for a period of 45 days;

(h) an ERISA Event occurs with respect to a Pension Plan or Multiemployer Plan
which has resulted or would reasonably be expected to result in liability of any
Borrower under ERISA to the Pension Plan, Multiemployer Plan or the PBGC in an
aggregate amount which would be expected to result in a Material Adverse Effect;

(i) any Change of Control shall occur;

(j) any Borrower or any Major Subsidiary shall (i) have entered involuntarily
against it an order for relief under the United States Bankruptcy Code, as
amended, the Bankruptcy and Insolvency Act (Canada), as amended, or the
Companies Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, (ii) not pay, or admit in writing its
inability to pay, its debts generally as they become due, (iii) make an
assignment for the benefit of creditors, (iv) apply for, seek, consent to or
acquiesce in, the appointment of a receiver, receiver and manager, custodian,
trustee, examiner, liquidator or similar official for it or any substantial part
of its Property, (v) institute any proceeding seeking to have entered against it
an order for relief under the United States Bankruptcy Code, as amended, the
Bankruptcy and Insolvency Act (Canada), as amended, or the Companies Creditors
Arrangement Act (Canada), as amended, or the Winding-Up and Restructuring Act
(Canada), as amended, to adjudicate it insolvent, or seeking dissolution,
winding up, liquidation, reorganization, arrangement, adjustment or composition
of it or its debts under any law relating to bankruptcy, insolvency or
reorganization or relief of debtors or fail to file an answer or other pleading
denying the material

 

67



--------------------------------------------------------------------------------

allegations of any such proceeding filed against it, (vi) take any corporate
action in furtherance of any matter described in parts (i) through (v) above, or
(vii) fail to contest in good faith and with continued due diligence any
appointment or proceeding described in Section 9.1(k) hereof; or

(k) a custodian, receiver, receiver and manager, trustee, examiner, liquidator
or similar official shall be appointed for any Borrower or any Major Subsidiary,
or any substantial part of any of its Property, or a proceeding described in
Section 9.1(j)(v) shall be instituted against any Borrower or any Major
Subsidiary, and such appointment is not immediately contested in good faith and
with continued due diligence continues undischarged or such proceeding is not
immediately contested in good faith and with continued due diligence and
continues undismissed or unstayed for a period of 60 days.

Section 9.2. Non-Bankruptcy Defaults. When any Event of Default (other than
those described in subsection (j) or (k) of Section 9.1 hereof with respect to
any Borrower) has occurred and is continuing, the Administrative Agent shall, by
written notice to the Borrowers: (a) if so directed by the Required Lenders,
terminate the remaining Revolving Credit Commitments and all other obligations
of the Lenders hereunder on the date stated in such notice (which may be the
date thereof); (b) if so directed by the Required Lenders, declare the principal
of and the accrued interest on all outstanding Loans to be forthwith due and
payable and thereupon all outstanding Loans, including both principal and
interest thereon, shall be and become immediately due and payable together with
all other amounts payable under the Loan Documents without further demand,
presentment, protest or notice of any kind; (c) if so directed by the Required
Lenders, demand that each Borrower immediately pay to the Administrative Agent
the full amount then available for drawing under each or any Letter of Credit
issued for such Borrower’s account hereunder, and each Borrower agrees to
immediately make such payment and acknowledges and agrees that the Lenders would
not have an adequate remedy at law for failure by such Borrower to honor any
such demand and that the Administrative Agent, for the benefit of the Lenders,
shall have the right to require such Borrower to specifically perform such
undertaking whether or not any drawings or other demands for payment have been
made under any Letter of Credit and (d) subject to Section 13.2(b) hereof,
exercise on behalf of itself and the Lenders all rights and remedies available
to it and the Lenders under the Loan Documents. The Administrative Agent, after
giving notice to any Borrower pursuant to Section 9.1(c) or this Section 9.2,
shall also promptly send a copy of such notice to the other Lenders, but the
failure to do so shall not impair or annul the effect of such notice.

Section 9.3. Bankruptcy Defaults. When any Event of Default described in
subsections (j) or (k) of Section 9.1 hereof with respect to any Borrower has
occurred and is continuing, then (a) all outstanding Loans shall immediately
become due and payable together with all other amounts payable under the Loan
Documents without presentment, demand, protest or notice of any kind, (b) the
obligation of the Lenders to extend further credit pursuant to any of the terms
hereof shall immediately terminate, (c) each Borrower shall immediately pay to
the Administrative Agent the full amount then available for drawing under all
outstanding Letters of Credit issued for such Borrower’s account hereunder, each
Borrower acknowledging and agreeing that the Lenders would not have an adequate
remedy at law for failure by such

 

68



--------------------------------------------------------------------------------

Borrower to honor any such demand and that the Lenders, and the Administrative
Agent on their behalf, shall have the right to require such Borrower to
specifically perform such undertaking whether or not any draws or other demands
for payment have been made under any of the Letters of Credit, and (d) subject
to Section 13.2(b) hereof, the Administrative Agent may exercise on behalf of
itself and the Lenders all rights and remedies available to it and the Lenders
under the Loan Documents.

Section 9.4. Collateral for Undrawn Letters of Credit. (a) If the prepayment of
the amount available for drawing under any or all outstanding Letters of Credit
issued for the account of a Borrower hereunder is required under Section 1.9(b),
Section 1.15, Section 9.2 or Section 9.3 above, such Borrower shall forthwith
pay the amount required to be so prepaid, to be held by the Administrative Agent
as provided in subsection (b) below.

(b) All amounts prepaid pursuant to subsection (a) above shall be held by the
Administrative Agent in one or more separate collateral accounts (each such
account, and the credit balances, properties, and any investments from time to
time held therein, and any substitutions for such account, any certificate of
deposit or other instrument evidencing any of the foregoing and all proceeds of
and earnings on any of the foregoing being collectively called the “Collateral
Account”) as security for, and for application by the Administrative Agent (to
the extent available) to, the reimbursement of any payment under any Letter of
Credit issued at the request of the Borrower that made such prepayment then or
thereafter made by the applicable L/C Issuer, and to the payment of the unpaid
balance of all other Obligations of such Borrower. The Collateral Account shall
be held in the name of and subject to the exclusive dominion and control of the
Administrative Agent for the benefit of the Administrative Agent, the Lenders,
and the L/C Issuers. If and when requested by the relevant Borrower, the
Administrative Agent shall invest funds held in the Collateral Account from time
to time in direct obligations of, or obligations the principal of and interest
on which are unconditionally guaranteed by, the United States of America with a
remaining maturity of one year or less; provided that the Administrative Agent
is irrevocably authorized to sell investments held in the Collateral Account
when and as required to make payments out of the Collateral Account for
application to amounts due and owing from such Borrower to any L/C Issuer, the
Administrative Agent or the Lenders; provided, however, that (i) if any Borrower
shall have made payment of all obligations referred to in subsection (a) above
required under Section 1.9(b) and Section 1.15 hereof, if any, at the request of
such Borrower the Administrative Agent shall release to such Borrower amounts
held in the Collateral Account so long as at the time of the release and after
giving effect thereto no Default or Event of Default exists and, in the case of
Section 1.15 hereof, the Defaulting Lender Period with respect to the relevant
Defaulting Lender has terminated, and (ii) if any Borrower shall have made
payment of all obligations referred to in subsection (a) above required under
Section 9.2 or 9.3 hereof, so long as no Letters of Credit, Revolving Credit
Commitments, Loans or other Obligations remain outstanding, at the request of
such Borrower the Administrative Agent shall release to such Borrower any
remaining amounts prepaid by such Borrower that are held in the Collateral
Account.

 

69



--------------------------------------------------------------------------------

SECTION 10. CHANGE IN CIRCUMSTANCES.

Section 10.1. Change of Law. Notwithstanding any other provisions of this
Agreement or any other Loan Document, if at any time any change in applicable
law or regulation (and for purposes of this Agreement, the Dodd-Frank Wall
Street Reform and Consumer Protection Act and all regulations, guidelines or
directives in connection therewith (the “Dodd-Frank Act”) and all requests,
rules, guidelines and directives promulgated by the Bank for International
Settlements, the Basel Committee on Banking Supervision (or any successor or
similar authority) or the United States, Canadian or foreign regulatory
authorities (the “Basel III Rules”) are deemed to have been adopted and gone
into effect after the date hereof), or in the interpretation thereof, in each
case occurring after the date hereof, makes it unlawful for any Lender to make
or continue to maintain any LIBOR Loans or CAD CDOR Loans or to perform its
obligations as contemplated hereby, such Lender shall promptly give notice
thereof to the Borrowers and such Lender’s obligations to make or maintain LIBOR
Loans or CAD CDOR Loans under this Agreement shall be suspended until it is no
longer unlawful for such Lender to make or maintain LIBOR Loans or CAD CDOR
Loans. Each Borrower, at its election, shall either (i) prepay on demand the
outstanding principal amount of any such affected LIBOR Loans or CAD CDOR Loans
made to it, together with all interest accrued thereon and all other amounts
then due and payable to such Lender under this Agreement, (ii) in the case of
the U.S. Borrower, convert the principal amount of the affected LIBOR Loans from
such Lender into U.S. Base Rate Loans from such Lender (including, to the extent
necessary, by converting the currency of such Loans denominated in Euros into
U.S. Dollars) or (iii) in the case of the Canadian Borrower, convert the
principal amount of the affected CAD CDOR Loans from such Lender into U.S. Base
Rate Loans from such Lender (and converting the currency of such Loans into U.S.
Dollars in the U.S. Dollar Equivalent amount thereof), which U.S. Base Rate
Loans shall not be made ratably by the Lenders but only from such affected
Lender.

Section 10.2. Unavailability of Deposits or Inability to Ascertain, or
Inadequacy of, LIBOR or CAD CDOR Rate. If on or prior to the first day of any
Interest Period for any Borrowing of LIBOR Loans or CAD CDOR Loans:

(a) the Administrative Agent determines that deposits in U.S. Dollars, Euros or
Canadian Dollars (in the applicable amounts) are not being offered to it in the
interbank market for such Interest Period, or that by reason of circumstances
affecting the relevant interbank market adequate and reasonable means do not
exist for ascertaining the applicable LIBOR or CAD CDOR Rate (the “Impacted
Loans”), or

(b) the Required Lenders advise the Administrative Agent that (i) LIBOR or CAD
CDOR Rate as determined by the Administrative Agent, acting reasonably, will not
adequately and fairly reflect the cost to such Lenders of funding their LIBOR
Loans or CAD CDOR Loans, respectively, for such Interest Period or (ii) the
making or funding of LIBOR Loans or CAD CDOR Loans become impracticable,

then the Administrative Agent shall forthwith give notice thereof to the
Borrowers and the Lenders, whereupon until the Administrative Agent gives
subsequent notice to the Borrowers

 

70



--------------------------------------------------------------------------------

that the circumstances giving rise to such suspension no longer exist, the
obligations of the Lenders to make or maintain LIBOR Loans or CAD CDOR Loans
shall be suspended; provided that if the Administrative Agent provides any such
notice to the Borrowers, the applicable Borrower may elect to either prepay or
convert such LIBOR Loans to U.S. Base Rate Loans in accordance with the
provisions of the final sentence of Section 10.1. The Administrative Agent shall
not make a determination described in Section 10.2(a), and no Lender shall
advise the Administrative Agent as described in Section 10.2(b), unless the
Administrative Agent or such Lender, as applicable, is then generally making or
will thereafter generally make similar determinations or deliver similar advice,
in each case, under comparable credit facilities with similar provisions to this
Section 10.2 to which it is a party with borrowers that are similarly situated
to and of similar creditworthiness to the relevant Borrower.

Notwithstanding the foregoing, if the Administrative Agent has made the
determination described in clause (a) of this Section 10.2, the Administrative
Agent, in consultation with the Borrowers and the Required Lenders, may
establish an alternative interest rate for the Impacted Loans (in a manner
consistent with the manner in which it has established such alternative interest
rates under other credit facilities to which it is a party with borrowers that
are similarly situated to and of similar creditworthiness to the Borrowers), in
which case, such alternative rate of interest shall apply with respect to the
Impacted Loans unless and until (1) the Administrative Agent revokes the notice
delivered with respect to the Impacted Loans under clause (a) of the first
sentence of this Section 10.2, (2) the Administrative Agent or the Required
Lenders notify the Administrative Agent and the Borrowers that such alternative
interest rate does not adequately and fairly reflect the cost to such Lenders of
funding the Impacted Loans, or (3) any Lender determines that any law has made
it unlawful, or that any Governmental Authority has asserted that it is
unlawful, for such Lender or its applicable Lending Office to make, maintain or
fund Loans whose interest is determined by reference to such alternative rate of
interest or to determine or charge interest rates based upon such rate or any
Governmental Authority has imposed material restrictions on the authority of
such Lender to do any of the foregoing and provides the Administrative Agent and
the Borrowers written notice thereof.

Section 10.3. Increased Cost and Reduced Return. (a) If, on or after the date
hereof, the adoption of any applicable law, rule or regulation (and for purposes
of this Agreement, the Dodd-Frank Act and the Basel III Rules are deemed to have
been adopted and gone into effect after the date hereof), or any change therein,
or any change in the interpretation or administration thereof by any
Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or any L/C Issuer (or its Lending Office) with any request or
directive (whether or not having the force of law) of any such authority,
central bank or comparable agency:

(i) shall impose, modify or deem applicable any reserve, special deposit or
similar requirement (including, without limitation, any such requirement imposed
by the Board of Governors of the Federal Reserve System, but excluding with
respect to any LIBOR Loans any such requirement included in an applicable
Eurocurrency Reserve Percentage) against assets of, deposits with or for the
account of, or credit extended by, any Lender (or its Lending Office) or any
L/C Issuer (or its Lending Office) or shall

 

71



--------------------------------------------------------------------------------

impose on any Lender (or its Lending Office) or any L/C Issuer (or its Lending
Office) or on the interbank market any other condition affecting its LIBOR
Loans, its Notes, its CAD CDOR Loans, its Letter(s) of Credit, or its
participation in any thereof, any Reimbursement Obligation owed to it, or its
obligation to make LIBOR Loans or CAD CDOR Loans, or to issue a Letter of
Credit, or to participate therein; or

(ii) shall subject any Lender (or its Lending Office) or any L/C Issuer (or its
Lending Office) to any Taxes (other than (A) Indemnified Taxes and (B) Excluded
Taxes) on its Loans, its Notes, its Letter(s) of Credit, or its participation in
any thereof, any Reimbursement Obligation owed to it, or on its obligation to
make Loans, or to issue a Letter of Credit, or to participate therein, or its
deposits, reserves, other liabilities or capital attributable thereto;

and the result of any of the foregoing is to increase the cost to such Lender
(or its Lending Office) or such L/C Issuer (or its Lending Office) of making or
maintaining any LIBOR Loan or CAD CDOR Loans (or in the case of Taxes, any
Loan), issuing or maintaining a Letter of Credit, or participating therein, or
to reduce the amount of any sum received or receivable by such Lender (or its
Lending Office) or such L/C Issuer (or its Lending Office) under this Agreement
or under any other Loan Document with respect thereto, by an amount deemed by
such Lender or L/C Issuer to be material, then, within 15 days after demand by
such Lender or L/C Issuer (with a copy to the Administrative Agent), the U.S.
Borrower shall pay or cause the relevant Loan Party to pay to such Lender or
L/C Issuer such additional amount or amounts as will compensate such Lender or
L/C Issuer for such increased cost or reduction; provided that such amounts
shall be no greater than amounts that such Lender or L/C Issuer is generally
charging other borrowers or account parties similarly situated to and of similar
creditworthiness to the Borrowers.

(b) If, after the date hereof, any Lender, any L/ C Issuer, or the
Administrative Agent shall have determined that the adoption of any applicable
law, rule or regulation regarding capital adequacy or liquidity (and for
purposes of this Agreement, the Dodd-Frank Act and the Basel III Rules are
deemed to have been adopted and gone into effect after the date hereof), or any
change therein, or any change in the interpretation or administration thereof by
any Governmental Authority, central bank or comparable agency charged with the
interpretation or administration thereof, or compliance by any Lender (or its
Lending Office) or any L/C Issuer (or its Lending Office) or any corporation
controlling such Lender or L/C Issuer with any request or directive regarding
capital adequacy or liquidity (whether or not having the force of law) of any
such authority, central bank or comparable agency, has had the effect of
reducing the rate of return on such Lender’s or L/C Issuer’s or such
corporation’s capital as a consequence of its obligations hereunder to a level
below that which such Lender or L/C Issuer or such corporation could have
achieved but for such adoption, change or compliance (taking into consideration
such Lender’s or L/C Issuer’s or such corporation’s policies with respect to
capital adequacy or liquidity) by an amount deemed by such Lender or L/C Issuer
to be material, then from time to time, within 15 days after demand by such
Lender or L/C Issuer (with a copy to the Administrative Agent), each Borrower
shall pay to such Lender or L/C Issuer, as applicable, such additional amount or
amounts as will compensate such Lender or L/C Issuer for such reduction;
provided that such amounts shall be no greater than amounts that such Lender or
L/C

 

72



--------------------------------------------------------------------------------

Issuer is generally charging other borrowers or account parties similarly
situated to and of similar creditworthiness to the Borrowers.

(c) A certificate of a Lender or L/C Issuer claiming compensation under this
Section 10.3 and setting forth the additional amount or amounts to be paid to it
hereunder shall be conclusive if reasonably determined. In determining such
amount, subject to the provisos at the end of clauses (a) and (b) above, such
Lender or L/C Issuer may use any reasonable averaging and attribution methods.
Notwithstanding the foregoing, the Borrowers shall not be obligated to
compensate any Lender or L/C Issuer for any increased costs or reductions
incurred more than 90 days prior to the date the Lender or L/C Issuer, as the
case may be, notifies such Borrower of its intention to claim compensation
therefor and no Lender shall be entitled to claim any amounts pursuant to this
Section 10.3, unless such Lender is then generally claiming or generally will
claim such amounts in similar circumstances under comparable credit facilities
with similar provisions to this Section 10.3 to which it is a party with
borrowers that are similarly situated to and of similar creditworthiness to the
relevant Borrower.

Section 10.4. Lending Offices. Each Lender and L/C Issuer may, at its option,
elect to make its Loans and issue its Letters of Credit hereunder at the branch,
office or affiliate specified on the Administration Questionnaire provided by it
to the Administrative Agent (each a “Lending Office”) for each type of Loan
available hereunder and for each Borrower hereunder or at such other of its
branches, offices or affiliates as it may from time to time elect and designate
in a written notice to the Borrowers and the Administrative Agent. All terms of
this Agreement shall apply to any such Lending Office and the Loans, Letters of
Credit, participations in L/C Obligations and any Notes issued hereunder shall
be deemed held by each Lender or each L/C Issuer, as the case may be, for the
benefit of any such Lending Office. To the extent reasonably possible, a Lender
shall designate an alternative branch or funding office with respect to its
LIBOR Loans or CAD CDOR Loans to reduce any liability of the Borrowers to such
Lender under Section 10.3 hereof or to avoid the unavailability of LIBOR Loans
or CAD CDOR Loans under Section 10.2 hereof, so long as such designation is not
otherwise disadvantageous to the Lender.

Section 10.5. Discretion of Lender as to Manner of Funding. Notwithstanding any
other provision of this Agreement, each Lender shall be entitled to fund and
maintain its funding of all or any part of its Loans in any manner it sees fit,
it being understood, however, that for the purposes of this Agreement all
determinations hereunder with respect to LIBOR Loans or CAD CDOR Loans shall be
made as if each Lender had actually funded and maintained each LIBOR Loan or CAD
CDOR Loan through the purchase of deposits in the applicable interbank
eurodollar market having a maturity corresponding to such Loan’s Interest Period
and bearing an interest rate equal to LIBOR or CDOR for such Interest Period.

SECTION 11. THE ADMINISTRATIVE AGENT.

Section 11.1. Appointment and Authorization of Administrative Agent. Each Lender
and each L/C Issuer hereby appoints Bank of America as the Administrative Agent
under the Loan Documents and hereby authorizes the Administrative Agent to take
such action as the

 

73



--------------------------------------------------------------------------------

Administrative Agent on its behalf and to exercise such powers under the Loan
Documents as are delegated to the Administrative Agent by the terms thereof,
together with such powers as are reasonably incidental thereto. The Lenders and
the L/C Issuers expressly agree that the Administrative Agent is not acting as a
fiduciary of the Lenders or the L/C Issuers in respect of the Loan Documents,
the Borrowers or otherwise, and nothing herein or in any of the other Loan
Documents shall result in any duties or obligations on the Administrative Agent
or any of the Lenders or the L/C Issuers except as expressly set forth herein or
therein.

Section 11.2. Administrative Agent and its Affiliates. The Administrative Agent
shall have the same rights and powers under this Agreement and the other Loan
Documents as any other Lender and may exercise or refrain from exercising such
rights and power as though it were not the Administrative Agent, and the
Administrative Agent and its affiliates may accept deposits from, lend money to,
and generally engage in any kind of business with any Borrower or any Affiliate
of any Borrower as if it were not the Administrative Agent under the Loan
Documents. The term “Lender” as used herein and in all other Loan Documents,
unless the context otherwise clearly requires, includes the Administrative Agent
in its individual capacity as a Lender (if applicable).

Section 11.3. Action by Administrative Agent. If the Administrative Agent
receives from any Borrower a written notice of an Event of Default pursuant to
Section 8.5 hereof, the Administrative Agent shall promptly give each of the
Lenders and the L/C Issuers written notice thereof. The obligations of the
Administrative Agent under the Loan Documents are only those expressly set forth
therein. Without limiting the generality of the foregoing, the Administrative
Agent shall not be required to take any action hereunder with respect to any
Default or Event of Default, except as expressly provided in Section 9.2. Unless
and until the Required Lenders give such direction, the Administrative Agent may
(but shall not be obligated to) take or refrain from taking such actions as it
deems appropriate and in the best interest of all the Lenders and L/C Issuers;
provided that (a) in no event shall the Administrative Agent be required to take
any action or refrain from taking any action in violation of applicable law or
of any provision of any Loan Document, and (b) the Administrative Agent shall in
all cases be fully justified in failing or refusing to act hereunder or under
any other Loan Document unless it first receives any further assurances of its
indemnification from the Lenders that it may require, including prepayment of
any related expenses and any other protection it requires against any and all
costs, expense, and liability which may be incurred by it by reason of taking,
continuing to take or refraining from taking any such action. The Administrative
Agent shall be entitled to assume that no Default or Event of Default exists
unless notified in writing to the contrary by a Lender, an L/C Issuer, or a
Borrower. In all cases in which the Loan Documents do not require the
Administrative Agent to take specific action, the Administrative Agent shall be
fully justified in using its discretion in failing to take or in taking any
action thereunder. Any instructions of the Required Lenders, or of any other
group of Lenders called for under the specific provisions of the Loan Documents,
shall be binding upon all the Lenders and the holders of the Obligations.

Section 11.4. Consultation with Experts. The Administrative Agent may consult
with legal counsel, independent public accountants, and other experts selected
by it and shall not be

 

74



--------------------------------------------------------------------------------

liable for any action taken or omitted to be taken by it in good faith in
accordance with the advice of such counsel, accountants or experts.

Section 11.5. Liability of Administrative Agent; Credit Decision. Neither the
Administrative Agent nor any of its directors, officers, agents or employees
shall be liable (a) for any action taken or not taken by it in connection with
the Loan Documents with the consent or at the request of the Required Lenders
or (b) in the absence of its own gross negligence or willful misconduct as
determined by a court of competent jurisdiction in a final non-appealable
judgment. Neither the Administrative Agent nor any of its directors, officers,
agents or employees shall be responsible for or have any duty to ascertain,
inquire into or verify (i) any statement, warranty or representation made in
connection with this Agreement, any other Loan Document or any Credit Event;
(ii) the performance or observance of any of the covenants or agreements of any
Borrower or any Subsidiary contained herein or in any other Loan Document;
(iii) the satisfaction of any condition specified in Section 7 hereof, except
receipt of items required to be delivered to the Administrative Agent; or
(iv) the validity, effectiveness, genuineness, enforceability, perfection,
value, worth or collectability hereof or of any other Loan Document or of any
other documents or writing furnished in connection with any Loan Document; and
the Administrative Agent makes no representation of any kind or character with
respect to any such matter mentioned in this sentence. The Administrative Agent
may execute any of its duties under any of the Loan Documents by or through
employees, agents, and attorneys-in-fact and shall not be answerable to the
Lenders, the L/C Issuers, the Borrowers, or any other Person for the default or
misconduct of any such agents or attorneys-in-fact selected with reasonable
care. The Administrative Agent shall not incur any liability by acting in
reliance upon any notice, consent, certificate, other document or statement
(whether written or oral) believed by it to be genuine or to be sent by the
proper party or parties. In particular and without limiting any of the
foregoing, the Administrative Agent shall have no responsibility for confirming
the accuracy of any compliance certificate or other document or instrument
received by it under the Loan Documents. The Administrative Agent may treat the
payee of any Obligation as the holder thereof until written notice of transfer
shall have been filed with the Administrative Agent signed by such payee in form
satisfactory to the Administrative Agent. Each Lender and each L/C Issuer
acknowledges that it has independently and without reliance on the
Administrative Agent or any other Lender or L/C Issuer, and based upon such
information, investigations and inquiries as it deems appropriate, made its own
credit analysis and decision to extend credit to the Borrowers in the manner set
forth in the Loan Documents. It shall be the responsibility of each Lender and
each L/C Issuer to keep itself informed as to the creditworthiness of any
Borrower and its Subsidiaries, and the Administrative Agent shall have no
liability to any Lender or any L/C Issuer with respect thereto. Without limiting
the generality of the foregoing, the Administrative Agent shall not, except as
expressly set forth herein and in the other Loan Documents, have any duty to
disclose, and shall not be liable for the failure to disclose, any information
relating to any of the Borrowers or any of their Affiliates that is communicated
to or obtained by the Person serving as the Administrative Agent or any of its
Affiliates in any capacity.

Section 11.6. Indemnity. The Lenders shall ratably, in accordance with their
respective Revolver Percentages, indemnify and hold the Administrative Agent,
each L/C Issuer and their

 

75



--------------------------------------------------------------------------------

respective directors, officers, employees, agents, and representatives harmless
from and against any liabilities, losses, costs or expenses suffered or incurred
by it under any Loan Document or in connection with the transactions
contemplated thereby, regardless of when asserted or arising, except to the
extent they are promptly reimbursed for the same by any Borrower and except to
the extent that any event giving rise to a claim was caused by the gross
negligence or willful misconduct of the party seeking to be indemnified as
determined by a court of competent jurisdiction in a final non-appealable
judgment. The obligations of the Lenders under this Section 11.6 shall survive
termination of this Agreement. The Administrative Agent and each L/C Issuer
shall be entitled to offset amounts received for the account of a Lender under
this Agreement against unpaid amounts due from such Lender to the Administrative
Agent, any L/C Issuer, or the Swing Line Lender hereunder (whether as fundings
of participations, indemnities or otherwise, and with any amounts offset for the
benefit of the Administrative Agent to be held by it for its own account and
with any amounts offset for the benefit of an L/C Issuer or the Swing Line
Lender to be remitted by the Administrative Agent to of for the account of such
L/C Issuer or the Swing Line Lender, as applicable), but shall not be entitled
to offset against amounts owed to the Administrative Agent, any L/C Issuer or
the Swing Line Lender by any Lender arising outside of this Agreement and the
other Loan Documents.

Section 11.7. Resignation of Administrative Agent and Successor Administrative
Agent. The Administrative Agent may resign at any time by giving written notice
thereof to the Lenders, the L/C Issuers, and the Borrowers. Upon any such
resignation of the Administrative Agent, the Required Lenders shall have the
right to appoint a successor Administrative Agent, subject to the consent (which
shall not be unreasonably withheld or delayed) of the Borrowers if no Event of
Default shall have occurred and be continuing. If no successor Administrative
Agent shall have been so appointed by the Required Lenders, and shall have
accepted such appointment, within 30 days after the resigning Administrative
Agent’s giving of notice of resignation then the resigning Administrative Agent
shall use commercially reasonable efforts to, on behalf of the Lenders,
immediately appoint a successor Administrative Agent, which may be any Lender
hereunder or, with the consent (which shall not be unreasonably withheld or
delayed) of the Borrowers if no Event of Default shall have occurred and be
continuing, any commercial bank, or an Affiliate of a commercial bank, having an
office in the United States of America and having a combined capital and surplus
of at least $200,000,000. Upon the acceptance of its appointment as the
Administrative Agent hereunder, such successor Administrative Agent shall
thereupon succeed to and become vested with all the rights and duties of the
resigning Administrative Agent under the Loan Documents. Whether or not a
successor has been appointed, the resigning Administrative Agent shall be
discharged from its duties and obligations under the Loan Documents on the
earlier of the date upon which the successor Administrative Agent assumes its
duties and the day that is sixty (60) days after the resigning Administrative
Agent’s giving of notice of resignation. After any resigning Administrative
Agent’s resignation hereunder as Administrative Agent, the provisions of this
Section 11 and all protective provisions of the other Loan Documents shall inure
to its benefit as to any actions taken or omitted to be taken by it while it was
Administrative Agent, but no successor Administrative Agent shall in any event
be liable or responsible for any actions of its predecessor. If the
Administrative Agent resigns and no successor is appointed, the rights and
obligations of such Administrative Agent shall be

 

76



--------------------------------------------------------------------------------

automatically assumed by the Required Lenders and the Borrowers shall be
directed to make all payments due each Lender and each L/C Issuer hereunder
directly to such Lender or L/C Issuer.

Section 11.8. L/C Issuer and Swing Line Lender. Each L/C Issuer shall act on
behalf of the Lenders with respect to any Letters of Credit issued by such L/C
Issuer and the documents associated therewith, and the Swing Line Lender shall
act on behalf of the Lenders with respect to any Swing Loans made by the Swing
Line Lender hereunder. Each L/C Issuer and the Swing Line Lender shall have all
of the benefits and immunities (a) provided to the Administrative Agent in this
Section 11 with respect to any acts taken or omissions suffered by the
applicable L/C Issuer in connection with Letters of Credit issued by such L/C
Issuer or proposed to be issued by it and the Applications pertaining to such
Letters of Credit or by the Swing Line Lender in connection with Swing Loans
made or to be made by the Swing Line Lender hereunder as fully as if the term
“Administrative Agent”, as used in this Section 11, included each such
L/C Issuer and the Swing Line Lender with respect to such acts or omissions and
(b) as additionally provided in this Agreement with respect to such L/C Issuer
or the Swing Line Lender, as applicable. Any resignation by Bank of America as
Administrative Agent pursuant to Section 11.7 shall also constitute its
resignation as L/C Issuer and Swing Line Lender. If Bank of America resigns as
an L/C Issuer, it shall retain all the rights, powers, privileges and duties of
an L/C Issuer hereunder with respect to all Letters of Credit outstanding as of
the effective date of its resignation as L/C Issuer and all L/C Obligations with
respect thereto, including the right to require the Lenders to make U.S. Base
Rate Loans or fund risk participations in Reimbursement Obligations pursuant to
Section 1.3. If Bank of America resigns as Swing Line Lender, it shall retain
all the rights of the Swing Line Lender provided for hereunder with respect to
Swing Loans made by it and outstanding as of the effective date of such
resignation, including the right to require the Lenders to make U.S. Base Rate
Loans or fund risk participations in outstanding Swing Loans pursuant to
Section 1.7. Upon the appointment by the Borrowers of a successor L/C Issuer or
Swing Line Lender hereunder (which successor shall in all cases be a Lender
other than a Defaulting Lender), (a) such successor shall succeed to and become
vested with all of the rights, powers, privileges and duties of the retiring L/C
Issuer or Swing Line Lender, as applicable, (b) the retiring L/C Issuer and
Swing Line Lender shall be discharged from all of their respective duties and
obligations hereunder or under the other Loan Documents, and (c) the successor
L/C Issuer shall issue letters of credit in substitution for the Letters of
Credit, if any, outstanding at the time of such succession or make other
arrangements satisfactory to Bank of America to effectively assume the
obligations of Bank of America with respect to such Letters of Credit.

Section 11.9. Designation of Additional Agents. The Administrative Agent shall
have the continuing right, for purposes hereof, at any time and from time to
time to designate one or more of the Lenders (and/or its or their Affiliates) as
“syndication agents,” “documentation agents,” “book runners,” “lead arrangers,”
“arrangers,” “co-agents” or other designations for purposes hereto, but such
designation shall have no substantive effect, and neither the Lead Arrangers,
syndication agents or co-agents named herein nor any such Lenders and their
Affiliates shall have any additional powers, duties or responsibilities as a
result of being named herein or of being so designated by the Administrative
Agent. The Administrative Agent may

 

77



--------------------------------------------------------------------------------

perform its duties hereunder through one or more of its branches (including its
Canada branch), employees or attorneys-in-fact.

Section 11.10. [Reserved].

Section 11.11. Administrative Agent May File Proofs of Claim. In case of the
pendency of any proceeding under any bankruptcy, insolvency, fraudulent
conveyance or similar laws affecting creditors’ rights generally or any other
judicial proceeding relative to any Loan Party, the Administrative Agent
(irrespective of whether the principal of any Loan shall then be due and payable
as herein expressed or by declaration or otherwise and irrespective of whether
the Administrative Agent shall have made any demand on the Borrower) shall be
entitled and empowered, by intervention in such proceeding or otherwise:

(a) to file and prove a claim for the whole amount of the principal and interest
owing and unpaid in respect of the Loans and all other Obligations that are
owing and unpaid and to file such other documents as may be necessary or
advisable in order to have the claims of the Lenders and the Administrative
Agent (including any claim for the reasonable compensation, expenses,
disbursements and advances of the Lenders and the Administrative Agent and their
respective agents and counsel and all other amounts due the Lenders and the
Administrative Agent under Sections 2.1 and 13.15 hereof) allowed in such
judicial proceeding; and

(b) to collect and receive any monies or other property payable or deliverable
on any such claims and to distribute the same;

and any custodian, receiver, assignee, trustee, liquidator, sequestrator or
other similar official in any such judicial proceeding is hereby authorized by
each Lender to make such payments to the Administrative Agent and, if the
Administrative Agent shall consent to the making of such payments directly to
the Lenders, to pay to the Administrative Agent any amount due for the
reasonable compensation, expenses, disbursements and advances of the
Administrative Agent and its agents and counsel, and any other amounts due the
Administrative Agent under Sections 2.1 and 13.15 hereof.

Nothing contained herein shall be deemed to authorize the Administrative Agent
to authorize or consent to or accept or adopt on behalf of any Lender any plan
of reorganization, arrangement, adjustment or composition affecting the
Obligations or the rights of any Lender to authorize the Administrative Agent to
vote in respect of the claim of any Lender or in any such proceeding.

SECTION 12. THE GUARANTEE.

Section 12.1. The Guarantee. To induce the Lenders and the L/C Issuers to
provide the credits described herein and in consideration of benefits expected
to accrue to the Borrowers by reason of the Revolving Credit Commitments, the
Loans and the Letters of Credit and for other good and valuable consideration,
receipt of which is hereby acknowledged, the U.S. Borrower hereby
unconditionally and irrevocably guarantees to the Administrative Agent, for the
ratable

 

78



--------------------------------------------------------------------------------

benefit of the Administrative Agent, the Lenders, and the L/C Issuers, the due
and punctual payment of all present and future Obligations of the Canadian
Borrower, including, but not limited to, the due and punctual payment by the
Canadian Borrower of principal of and interest on the Loans, the Reimbursement
Obligations, and the due and punctual payment of all other Obligations now or
hereafter owed by the Canadian Borrower under the Loan Documents, in each case
as and when the same shall become due and payable, whether at stated maturity,
by acceleration, or otherwise, according to the terms hereof or any other
applicable Loan Document (including all interest, costs, fees, and charges after
the entry of an order for relief against the Canadian Borrower in a case under
the Bankruptcy and Insolvency Act (Canada), as amended, or the Companies
Creditors Arrangement Act (Canada), as amended, or the Winding-Up and
Restructuring Act (Canada), as amended, or any similar proceeding, whether or
not such interest, costs, fees and charges would be an allowed claim against the
Canadian Borrower in any such proceeding). In case of failure by the Canadian
Borrower punctually to pay any of its Obligations, the U.S. Borrower hereby
unconditionally agrees to make such payment or to cause such payment to be made
punctually as and when the same shall become due and payable, whether at stated
maturity, by acceleration, or otherwise, and as if such payment were made by the
Canadian Borrower.

Section 12.2. Guarantee Unconditional. The obligations of the U.S. Borrower
under this Section 12 shall be unconditional and absolute and, without limiting
the generality of the foregoing, shall not be released, discharged, or otherwise
affected by:

(a) any extension, renewal, settlement, compromise, waiver, or release in
respect of any obligation of the Canadian Borrower or other obligor or of any
other guarantor under this Agreement or any other Loan Document or by operation
of law or otherwise;

(b) any change in the corporate existence, structure, or ownership of, or any
insolvency, bankruptcy, reorganization, or other similar proceeding affecting
any Borrower or other obligor, any other guarantor, or any of their respective
assets, or any resulting release or discharge of any obligation of any Borrower
or other obligor or of any other guarantor contained in any Loan Document;

(c) the existence of any claim, set-off, or other rights which the Canadian
Borrower or other obligor or any other guarantor may have at any time against
the Administrative Agent, any Lender, any L/C Issuer or any other Person,
whether or not arising in connection herewith;

(d) any failure to assert, or any assertion of, any claim or demand or any
exercise of, or failure to exercise, any rights or remedies against any Borrower
or other obligor, any other guarantor, or any other Person or Property;

(e) any application of any sums by whomsoever paid or howsoever realized to any
obligation of any Borrower or other obligor, regardless of what obligations of
any Borrower or other obligor remain unpaid;

 

79



--------------------------------------------------------------------------------

(f) any invalidity or unenforceability relating to or against any Borrower or
other obligor or any other guarantor for any reason of this Agreement or of any
other Loan Document or any provision of applicable law or regulation purporting
to prohibit the payment by any Borrower or other obligor or any other guarantor
of the principal of or interest on any Loan or any Reimbursement Obligation or
any other amount payable under the Loan Documents; or

(g) any other act or omission to act or delay of any kind by the Administrative
Agent, any Lender, any L/C Issuer, or any other Person or any other circumstance
whatsoever that might, but for the provisions of this paragraph, constitute a
legal or equitable discharge of the obligations of the U.S. Borrower under this
Section 12.

The Guaranty is a guaranty of payment and not of collection.

Section 12.3. Discharge Only upon Payment in Full; Reinstatement in Certain
Circumstances. The U.S. Borrower’s obligations under this Section 12 shall
remain in full force and effect until the Revolving Credit Commitments are
terminated, all Letters of Credit have expired, and the principal of and
interest on all Loans and all other amounts payable by all Borrowers under this
Agreement and under all other Loan Documents (other than contingent
indemnification obligations for which no claim has been made) have been paid. If
at any time any payment of the principal of or interest on any Loan or any
Reimbursement Obligation or any other amount payable by any Borrower under the
Loan Documents is rescinded or must be otherwise restored or returned upon the
insolvency, bankruptcy, or reorganization of any Borrower, or otherwise, the
U.S. Borrower’s obligations under this Section 12 with respect to such payment
shall be reinstated at such time as though such payment had become due but had
not been made at such time.

Section 12.4. Subrogation. The U.S. Borrower agrees it will not exercise any
rights which it may acquire by way of subrogation by any payment made hereunder,
or otherwise, until all the Obligations (other than contingent indemnification
obligations for which no claim has been made) shall have been paid in full
subsequent to the termination of all the Revolving Credit Commitments and
expiration of all Letters of Credit. If any amount shall be paid to the U.S.
Borrower on account of such subrogation rights at any time prior to the later of
(x) the payment in full of the Obligations and all other amounts payable by the
Borrowers hereunder and under the other Loan Documents (other than contingent
indemnification obligations for which no claim has been made) and (y) the
termination of the Revolving Credit Commitments and expiration of all Letters of
Credit, such amount shall be held in trust for the benefit of the Administrative
Agent, the Lenders, and the L/C Issuers and shall forthwith be paid to the
Administrative Agent for the benefit of the Lenders and the L/C Issuers or be
credited and applied upon the Obligations, whether matured or unmatured, in
accordance with the terms of this Agreement.

Section 12.5. Waivers. With respect to its obligations under this Section 12,
the U.S. Borrower irrevocably waives acceptance hereof, presentment, demand,
protest, and any notice not provided for herein, as well as any requirement that
at any time any action be taken by the Administrative Agent, any Lender, any
L/C Issuer, or any other Person against any Borrower or other obligor, another
guarantor, or any other Person.

 

80



--------------------------------------------------------------------------------

Section 12.6. Limit on Recovery. Notwithstanding any other provision hereof, the
right of recovery against the U.S. Borrower under this Section 12 shall not
exceed $1.00 less than the lowest amount which would render the U.S. Borrower’s
obligations under this Section 12 void or voidable under applicable law,
including, without limitation, fraudulent conveyance law.

Section 12.7. Stay of Acceleration. If acceleration of the time for payment of
any amount payable by the Canadian Borrower under this Agreement or any other
Loan Document is stayed upon the insolvency, bankruptcy or reorganization of the
Canadian Borrower, all such amounts otherwise subject to acceleration with
respect to the Canadian Borrower under the terms of this Agreement or the other
Loan Documents shall nonetheless be payable by the U.S. Borrower hereunder
forthwith on demand by the Administrative Agent made at the request of the
Required Lenders.

Section 12.8. Benefit to Guarantor. The Canadian Borrower and the U.S. Borrower
are engaged in related businesses and integrated to such an extent that the
financial strength and flexibility of the Canadian Borrower has a direct impact
on the success of the U.S. Borrower. The U.S. Borrower acknowledges that it will
derive substantial direct and indirect benefit from the extensions of credit
hereunder.

Section 12.9. No Liability of Canadian Borrower for U.S. Borrower Obligations.
Notwithstanding anything herein or in the other Loan Documents to the contrary,
(i) the Canadian Borrower shall not be liable or in any manner responsible for,
or be deemed to have guaranteed, directly or indirectly, whether as a primary
obligor, guarantor, indemnitor, or otherwise, and none of its assets shall
secure, directly or indirectly, any Obligations of the U.S. Borrower and
(ii) the Canadian Borrower shall not be obligated to make any payment under any
of the Loan Documents on behalf of, or with respect to, any Obligations of the
U.S. Borrower.

SECTION 13. MISCELLANEOUS.

Section 13.1. Taxes. (a) Payments Free of Taxes; Obligation to Withhold;
Payments on Account of Taxes.

(i) Any and all payments by or on account of any obligation of any Loan Party
under any Loan Document shall be made without deduction or withholding for any
Taxes, except as required by applicable law. If any applicable law (as
determined in the good faith discretion of the Administrative Agent or Loan
Party) require the deduction or withholding of any Tax from any such payment by
the Administrative Agent or a Loan Party, then the Administrative Agent or such
Loan Party shall be entitled to make such deduction or withholding, upon the
basis of the information and documentation to be delivered pursuant to
subsection (e) below.

(ii) If any Loan Party or the Administrative Agent shall be required by
applicable law to withhold or deduct any Taxes from any payment, then (A) such
Loan Party or the Administrative Agent shall withhold or make such deductions as
are determined by such Loan Party or the Administrative Agent to be required
based upon

 

81



--------------------------------------------------------------------------------

the information and documentation it has received pursuant to subsection
(e) below, (B) such Loan Party or the Administrative Agent shall timely pay the
full amount withheld or deducted to the relevant Governmental Authority in
accordance with applicable law and (C) to the extent that the withholding or
deduction is made on account of Indemnified Taxes, the sum payable by the
applicable Loan Party shall be increased as necessary so that after any required
withholding or the making of all required deductions for Indemnified Taxes
(including deductions for Indemnified Taxes applicable to additional sums
payable under this Section 13.1) the applicable Recipient receives an amount
equal to the sum it would have received had no such withholding or deduction of
Indemnified Taxes been made.

(b) Payment of Other Taxes by the Borrowers. Without limiting the provisions of
subsection (a) above, the Borrowers, shall timely pay or cause the relevant Loan
Party to pay to the relevant Governmental Authority in accordance with
applicable law, or at the option of the Administrative Agent timely reimburse it
for the payment of, any Other Taxes.

(c) Tax Indemnifications.

(i) Without duplication of any additional amounts paid pursuant to
Section 13.1(a), the Borrowers shall, or shall cause the relevant Loan Party to,
indemnify each Recipient, and shall make payment in respect thereof within ten
(10) days after demand therefor, for the full amount of any Indemnified Taxes
(including Indemnified Taxes imposed or asserted on or attributable to amounts
payable under this Section 13.1) payable or paid by such Recipient or required
to be withheld or deducted from a payment to such Recipient, and any reasonable
expenses arising therefrom or with respect thereto, whether or not such
Indemnified Taxes were correctly or legally imposed or asserted by the relevant
Governmental Authority. A certificate as to the amount of such payment or
liability delivered to a Borrower by a Lender (with a copy to the Administrative
Agent), or by the Administrative Agent on its own behalf or on behalf of a
Lender, shall be conclusive absent manifest error. In the event such certificate
reflects Indemnified Taxes that were paid by the Administrative Agent to a
Governmental Authority, the Administrative Agent shall also deliver to the
relevant Borrower the original or a certified copy of a receipt issued by such
Governmental Authority evidencing such payment, a copy of any return required by
law to report such payment or other evidence of such payment reasonably
satisfactory the Borrower.

(ii) Each Lender shall severally indemnify, and shall make payment in respect
thereof within ten (10) days after demand therefor, (x) the Administrative Agent
against any Indemnified Taxes attributable to such Lender (but only to the
extent that any Loan Party has not already indemnified the Administrative Agent
for such Indemnified Taxes and without limiting the obligation of the Loan
Parties to do so), (y) the Administrative Agent and the Loan Parties, as
applicable, against any Taxes attributable to such Lender’s failure to comply
with the provisions of Section 13.11 relating to the maintenance of a
Participant Register and (z) the Administrative Agent and the Loan Parties, as
applicable, against any Excluded Taxes attributable to such Lender, in each
case, that are payable or

 

82



--------------------------------------------------------------------------------

paid by the Administrative Agent or a Loan Party in connection with any Loan
Document, and any reasonable expenses arising therefrom or with respect thereto,
whether or not such Taxes were correctly or legally imposed or asserted by the
relevant Governmental Authority. A certificate as to the amount of such payment
or liability delivered to any Lender by the Administrative Agent shall be
conclusive absent manifest error. Each Lender hereby authorizes the
Administrative Agent to set off and apply any and all amounts at any time owing
to such Lender, as the case may be, under this Agreement or any other Loan
Document against any amount due to the Administrative Agent under this clause
(ii).

(d) Evidence of Payments. Upon request by the Administrative Agent, after any
payment of Taxes by any Loan Party to a Governmental Authority as provided in
this Section 13.1, such Loan Party shall deliver to the Administrative Agent the
original or a certified copy of a receipt issued by such Governmental Authority
evidencing such payment, a copy of any return required by law to report such
payment or other evidence of such payment reasonably satisfactory to the
Administrative Agent.

(e) Status of Lenders; Tax Documentation.

(i) Any Lender that is entitled to an exemption from or reduction of withholding
Tax with respect to payments made under any Loan Document shall deliver to the
applicable Borrower and the Administrative Agent, at the time or times
reasonably requested by such Borrower or the Administrative Agent, such properly
completed and executed documentation reasonably requested by such Borrower or
the Administrative Agent as will permit such payments to be made without
withholding or at a reduced rate of withholding. In addition, any Lender, if
reasonably requested by a Borrower or the Administrative Agent, shall deliver
such other documentation prescribed by applicable law or reasonably requested by
such Borrower or the Administrative Agent as will enable such Borrower or the
Administrative Agent to determine whether or not such Lender is subject to
information reporting or withholding (including backup withholding) requirements
or is entitled to the benefits of any applicable income tax treaty or
convention. Notwithstanding anything to the contrary in the preceding two
sentences, the completion, execution and submission of such documentation (other
than such documentation set forth in Section 13.1(e)(ii)(A), (ii)(B) and (ii)(D)
below) shall not be required if in the Lender’s reasonable judgment such
completion, execution or submission would subject such Lender to any material
unreimbursed cost or expense or would materially prejudice the legal or
commercial position of such Lender.

(ii) Without limiting the generality of the foregoing, if the applicable
Borrower is the U.S. Borrower:

(A) any Lender that is a U.S. Person (or, if such Lender is disregarded as an
entity separate from its owner for U.S. federal tax purposes, the Person treated
as its owner for U.S. federal income tax purposes) shall deliver to the U.S.
Borrower and the Administrative Agent (in such number of copies as shall be

 

83



--------------------------------------------------------------------------------

requested by the recipient) on or prior to the date on which such Lender becomes
a Lender under this Agreement (and from time to time thereafter upon the
reasonable request of a Borrower or the Administrative Agent), duly completed
and executed originals of IRS Form W-9 certifying that such Lender or such U.S.
Person, as applicable, is exempt from U.S. federal backup withholding Tax;

(B) any Foreign Lender (or, if such Foreign Lender is disregarded as an entity
separate from its owner for U.S. federal tax purposes, the Person treated as its
owner for U.S. federal income tax purposes) shall, to the extent it is legally
entitled to do so, deliver to the U.S. Borrower and the Administrative Agent (in
such number of copies as shall be requested by the recipient) on or prior to the
date on which such Foreign Lender becomes a Lender under this Agreement (and
from time to time thereafter upon the reasonable request of a Borrower or the
Administrative Agent), whichever of the following is applicable:

(1) duly completed and executed originals of IRS Form W-8BEN or W-8BEN-E, as
applicable, establishing an exemption from, or reduction of, U.S. federal
withholding Tax pursuant to an applicable income tax treaty;

(2) duly completed and executed originals of IRS Form W-8ECI;

(3) in the case of a Foreign Lender (or, if such Foreign Lender is disregarded
as an entity separate from its owner for U.S. federal tax purposes, the Person
treated as its owner for U.S. federal tax purposes) claiming the benefits of the
exemption for portfolio interest under Section 881(c) of the Code, (x) a
certificate substantially in the form of Exhibit I-1 to the effect that such
Foreign Lender (or such other Person) is not a “bank” within the meaning of
Section 881(c)(3)(A) of the Code, a “10 percent shareholder” of a Borrower
within the meaning of Section 881(c)(3)(B) of the Code, or a “controlled foreign
corporation” described in Section 881(c)(3)(C) of the Code (a “U.S. Tax
Compliance Certificate”) and (y) duly completed and executed originals of IRS
Form W-8BEN or W-8BEN-E, as applicable;

(4) duly completed and executed originals of IRS Form W8IMY, accompanied by IRS
Form W-8ECI, IRS Form W-8BEN, a U.S. Tax Compliance Certificate substantially in
the form of Exhibit I-2 or Exhibit I-3, IRS Form W-9, and/or other certification
documents from each beneficial owner, as applicable; provided that if the
Foreign Lender is a partnership and one or more direct or indirect partners of
such Foreign Lender are claiming the portfolio interest exemption, such Foreign
Lender may provide a U.S. Tax Compliance Certificate substantially in the form
of Exhibit I-4 on behalf of each such direct and indirect partner;

 

84



--------------------------------------------------------------------------------

(C) any Foreign Lender shall, to the extent it is legally entitled to do so,
deliver to the U.S. Borrower and the Administrative Agent (in such number of
copies as shall be requested by the recipient) on or prior to the date on which
such Foreign Lender becomes a Lender under this Agreement (and from time to time
thereafter upon the reasonable request of a Borrower or the Administrative
Agent), executed originals of any other form prescribed by applicable law as a
basis for claiming exemption from or a reduction in U.S. federal withholding
Tax, duly completed, together with such supplementary documentation as may be
prescribed by applicable law to permit the U.S. Borrower or the Administrative
Agent to determine the withholding or deduction required to be made; and

(D) if a payment made to a Lender under any Loan Document would be subject to
U.S. federal withholding Tax imposed by FATCA if such Lender were to fail to
comply with the applicable reporting requirements of FATCA (including those
contained in Section 1471(b) or 1472(b) of the Code, as applicable), such Lender
shall deliver to the Borrowers and the Administrative Agent at the time or times
prescribed by law and at such time or times reasonably requested by the
applicable Borrower or the Administrative Agent such documentation prescribed by
applicable law (including as prescribed by Section 1471(b)(3)(C)(i) of the Code)
and such additional documentation reasonably requested by such Borrower or the
Administrative Agent as may be necessary for such Borrower and the
Administrative Agent to comply with their obligations under FATCA and to
determine that such Lender has complied with such Lender’s obligations under
FATCA or to determine the amount to deduct and withhold from such payment.
Solely for purposes of this clause (D), “FATCA” shall include any amendments
made to FATCA after the date of this Agreement.

(iii) Each Lender agrees that if any form or certification it previously
delivered pursuant to this Section 13.1 expires or becomes obsolete or
inaccurate in any respect, it shall promptly (x) update such form or
certification or (y) notify the applicable Borrower and the Administrative Agent
in writing of its legal inability to do so.

(iv) Each Lender shall promptly (A) notify the Borrowers and the Administrative
Agent of any change in circumstances which would modify or render invalid any
claimed exemption or reduction, and (B) if, pursuant to Section 13.1, any Lender
becomes entitled to (I) receive from the Borrowers any payment of any
Indemnified Taxes or additional amounts or (II) have a Borrower pay to any
Governmental Authority for the account of such Lender any Indemnified Taxes or
additional amounts, then, in each case, such Lender shall (at the request of the
relevant Borrower) take such steps as shall not be disadvantageous to it, in the
reasonable judgment of such Lender, and as may be reasonably necessary
(including the re-designation of its Lending Office) to avoid any requirement of
applicable law of any jurisdiction that a Borrower or the Administrative Agent
make any withholding or deduction for Taxes from amounts payable to such Lender.
The Borrowers hereby agree

 

85



--------------------------------------------------------------------------------

to pay all reasonable out-of-pocket costs and expenses incurred by any Lender in
connection with any such re-designation.

(f) Treatment of Certain Refunds. Unless required by applicable law, at no time
shall the Administrative Agent have any obligation to file for or otherwise
pursue on behalf of a Lender, or have any obligation to pay to any Lender, any
refund of Taxes withheld or deducted from funds paid for the account of such
Lender. If any Recipient determines in its sole discretion (which shall be
exercised in good faith) that it has received a refund of any Taxes as to which
it has been indemnified by any Loan Party or with respect to which any Loan
Party has paid additional amounts pursuant to this Section 13.1, it shall pay to
such Loan Party an amount equal to such refund (but only to the extent of
indemnity payments made, or additional amounts paid, by such Loan Party under
this Section 13.1 with respect to the Taxes giving rise to such refund), net of
all out-of-pocket expenses (including Taxes) incurred by such Recipient, and
without interest (other than any interest paid by the relevant Governmental
Authority with respect to such refund), provided that the Loan Party, upon the
request of the Recipient, agrees to repay the amount paid over to the Loan Party
(plus any penalties, interest (to the extent accrued from the date such refund
is paid over to the Loan Party) or other charges imposed by the relevant
Governmental Authority) to the Recipient in the event the Recipient is required
to repay such refund to such Governmental Authority. Notwithstanding anything to
the contrary in this paragraph (f), in no event will a Recipient be required to
pay any amount to a Loan Party pursuant to this paragraph (f) to the extent such
payment would place the Recipient in a less favorable net after-Tax position
than the Recipient would have been in if the Tax subject to indemnification and
giving rise to such refund had not been deducted, withheld or otherwise imposed
and the indemnification payments or additional amounts with respect to such Tax
had never been paid. This subsection shall not be construed to require any
Recipient to make available its Tax returns (or any other information relating
to its Taxes that it deems confidential) to any Loan Party or any other Person.

(g) Survival. Each party’s obligations under this Section 13.1 shall survive the
resignation or replacement of the Administrative Agent or any assignment of
rights by, or the replacement of, a Lender, the termination of the commitments
and the repayment, satisfaction or discharge of all other Obligations.

(h) Canadian Borrower. Notwithstanding anything to the contrary set forth
herein, in no event shall the Canadian Borrower have any obligations under this
Section 13.1 other than to the extent arising directly from or related directly
to the Canadian Borrower or any other Obligations of the Canadian Borrower, and
in no event shall the Canadian Borrower have any obligations under this
Section 13.1 arising from or related to the U.S. Borrower or any Obligations of
the U.S. Borrower. For the avoidance of doubt, nothing in this Section 13.1
shall establish joint and several or several obligations of the Borrowers.

Section 13.2. No Waiver, Cumulative Remedies. (a) No delay or failure on the
part of the Administrative Agent, any L/C Issuer or any Lender, or on the part
of the holder or holders of any of the Obligations, in the exercise of any power
or right under any Loan Document shall operate as a waiver thereof or as an
acquiescence in any default, nor shall any single or partial

 

86



--------------------------------------------------------------------------------

exercise of any power or right preclude any other or further exercise thereof or
the exercise of any other power or right. The rights and remedies hereunder of
the Administrative Agent, the L/C Issuers and the Lenders, and of the holder or
holders of any of the Obligations are cumulative to, and not exclusive of, any
rights or remedies which any of them would otherwise have.

(b) Notwithstanding anything to the contrary contained herein or in any other
Loan Document, the authority to enforce rights and remedies hereunder and under
the other Loan Documents against the Loan Parties shall be vested exclusively
in, and all actions and proceedings at law in connection with such enforcement
shall be instituted and maintained exclusively by, the Administrative Agent in
accordance with Sections 9.2 and 9.3 hereof for the benefit of all the Lenders;
provided, that the foregoing shall not prohibit (i) the Administrative Agent
from exercising on its own behalf the rights and remedies that inure to its
benefit (solely in its capacity as Administrative Agent) hereunder and under the
other Loan Documents, (ii) any Lender from exercising setoff rights in
accordance with Section 13.16 hereof (subject to the terms of Section 13.7
hereof) or (iii) any Lender from filing proofs of claim or appearing and filing
pleadings on its own behalf during the pendency of a proceeding relative to any
Loan Party under any bankruptcy, insolvency, fraudulent conveyance or similar
laws affecting creditors’ rights generally; and provided, further, that if at
any time there is no Person acting as Adminstrative Agent hereunder and under
the other Loan Documents, then (a) the Required Lenders shall have the rights
otherwise ascribed to the Administrative Agent pursuant to this Section and
(b) in addition to the matters set forth in clauses (ii) and (iii) of the
preceding proviso and subject to Section 13.7, any Lender may, with the consent
of the Required Lenders, enforce any rights and remedies available to it and as
authorized by the Required Lenders.

Section 13.3. Non-Business Days. If any payment hereunder becomes due and
payable on a day which is not a Business Day, the due date of such payment shall
be extended to the next succeeding Business Day on which date such payment shall
be due and payable. In the case of any payment of principal, or payment of fees
under Section 2.1(a) and 2.1(b) hereof, falling due on a day which is not a
Business Day, interest on such principal amount, or percentages on such fees, as
the case may be, shall continue to accrue during such extension at the rate per
annum then in effect, which accrued amount shall be due and payable on the next
scheduled date for the payment of interest or fees, as applicable.

Section 13.4. [Reserved].

Section 13.5. Survival of Representations. All representations and warranties
made herein or in any other Loan Document or in certificates given pursuant
hereto or thereto shall survive the execution and delivery of this Agreement and
the other Loan Documents, and shall continue in full force and effect with
respect to the date as of which they were made as long as any credit is in use
or available hereunder.

Section 13.6. Survival of Indemnities. All indemnities and other provisions
relative to reimbursement to the Lenders and the L/C Issuers of amounts
sufficient to protect the yield of the Lenders and the L/C Issuers with respect
to the Loans and Letters of Credit, including, but

 

87



--------------------------------------------------------------------------------

not limited to, Sections 1.12, 10.3, and 13.15 hereof, shall survive the
termination of this Agreement and the other Loan Documents and the payment of
the Obligations.

Section 13.7. Sharing of Set-Off. Each Lender agrees with each other Lender a
party hereto that if such Lender shall receive and retain any payment, whether
by set-off or application of deposit balances or otherwise, on any of the Loans
or Reimbursement Obligations in excess of its ratable share of payments on all
such Obligations then outstanding to the Lenders, then such Lender shall
purchase for cash at face value, but without recourse, ratably from each of the
other Lenders such amount of the Loans or Reimbursement Obligations, or
participations therein, held by each such other Lender (or interest therein) as
shall be necessary to cause such Lender to share such excess payment ratably
with all the other Lenders; provided, however, that (i) if any such purchase is
made by any Lender, and if such excess payment or part thereof is thereafter
recovered from such purchasing Lender, the related purchases from the other
Lenders shall be rescinded ratably and the purchase price restored as to the
portion of such excess payment so recovered, but without interest and (ii) the
provisions of this Section 13.7 shall not be construed to apply to (x) any
payment made by any Borrower pursuant to and in accordance with the express
terms of this Agreement (including the application of funds from the existence
of a Defaulting Lender or pursuant to Section 1.15) or (y) any payment obtained
by a Lender as consideration for the assignment of a sale or participation in
any of its Loans to any assignee or participant, other than to a Borrower or a
Subsidiary thereof (as to which the provisions of this Section 13.7 shall
apply). For purposes of this Section 13.7, amounts owed to or recovered by an
L/C Issuer in connection with Reimbursement Obligations in which Lenders have
been required to fund their participation shall be treated as amounts owed to or
recovered by such L/C Issuer as a Lender hereunder.

Section 13.8. Notices. Except as otherwise specified herein, all notices
hereunder and under the other Loan Documents shall be in writing (including,
without limitation, notice by email or telecopy) and shall be given to the
relevant party at its physical address, email address or (other than notices to
a Borrower) telecopier number set forth below, or such other physical address,
email address or telecopier number as such party may hereafter specify by notice
to the Administrative Agent and the Borrowers given by courier, by United States
or Canadian certified or registered mail, by telecopy or by email. Notices under
the Loan Documents to any Lender or any L/C Issuer shall be addressed to its
physical address, email or telecopier number set forth on its Administrative
Questionnaire; notices under the Loan Documents to any Borrower shall be
addressed to its respective physical address, email or telecopier number set
forth below; and notices under the Loan Documents to the Administrative Agent
shall be addressed to its physical address, email address or telecopy set forth
below:

 

to the U.S. Borrower:

One Strawberry Lane

Orrville, Ohio 44667

Attention:     Treasurer

Telephone:   (330) 684-3000

Email: treasury.team@jmsmucker.com

  

to the Administrative Agent (For payments and
requests for credit extensions):

Bank of America, N.A.

101 N. Tryon Street

Charlotte, NC 28255

Attention:     Monique Haley

Telephone:   (980) 388-1043

 

88



--------------------------------------------------------------------------------

 

 

 

to the Canadian Borrower:

One Strawberry Lane

Orrville, Ohio 44667

Attention:     Treasurer

Telephone:   (330) 684-3000

Email: treasury.team@jmsmucker.com

  

Telecopy:     (704) 719-8510

Email: monique.haley@baml.com

 

to the Administrative Agent (For other notices):

Bank of America, N.A.

135 S LaSalle St

Mail Code: IL4-135-09-61

Chicago, IL 60603

Attention:     Angela Larkin

Telephone:   (312) 828-3882

Telecopy:     (877) 206-8409

Email: angela.larkin@baml.com

Each such notice, request or other communication shall be effective (i) if given
by telecopier (other than notices to the Borrowers) or email, when such telecopy
or email is transmitted to the telecopier number or email address specified in
this Section 13.8 or in the relevant Administrative Questionnaire and, in the
case of a telecopy, a confirmation of such telecopy has been received by the
sender, (ii) if given by mail, 5 days after such communication is deposited in
the mail, certified or registered with return receipt requested, addressed as
aforesaid or (iii) if given by any other means, when delivered at the addresses
specified in this Section 13.8 or in the relevant Administrative Questionnaire;
provided that any notice given pursuant to Section 1 hereof shall be effective
only upon receipt.

EACH PLATFORM IS PROVIDED “AS IS” AND “AS AVAILABLE.” THE AGENT PARTIES (AS
DEFINED BELOW) DO NOT WARRANT THE ACCURACY OR COMPLETENESS OF THE BORROWER
MATERIALS OR THE ADEQUACY OF A PLATFORM, AND EXPRESSLY DISCLAIM LIABILITY FOR
ERRORS IN OR OMISSIONS FROM THE BORROWER MATERIALS. NO WARRANTY OF ANY KIND,
EXPRESS, IMPLIED OR STATUTORY, INCLUDING ANY WARRANTY OF MERCHANTABILITY,
FITNESS FOR A PARTICULAR PURPOSE, NON-INFRINGEMENT OF THIRD PARTY RIGHTS OR
FREEDOM FROM VIRUSES OR OTHER CODE DEFECTS, IS MADE BY ANY AGENT PARTY IN
CONNECTION WITH THE BORROWER MATERIALS OR A PLATFORM. In no event shall the
Administrative Agent or any of its Related Persons (collectively, the “Agent
Parties”) have any liability to the Borrower, any Lender or any other Person for
losses, claims, damages, liabilities or expenses of any kind (whether in tort,
contract or otherwise) arising out of a Borrower’s, any Loan Party’s or the
Administrative Agent’s transmission of Borrower Materials or notices through a
Platform, any other electronic platform or electronic messaging service, or
through the Internet, except to the extent resulting from the gross negligence,
bad faith or willful misconduct of any Agent Party or any of its Related
Persons, as determined by a final non-appealable judgment of a court with
competent jurisdiction.

 

89



--------------------------------------------------------------------------------

The Administrative Agent, each L/C Issuer and the Lenders shall be entitled to
rely and act upon any notices (including telephonic notices, Notice of
Borrowings and Applications) purportedly given by or on behalf of the Borrowers
even if (i) such notices were not made in a manner specified herein, were
incomplete or were not preceded or followed by any other form of notice
specified herein, or (ii) the terms thereof, as understood by the recipient,
varied from any confirmation thereof. The U.S. Borrower shall indemnify the
Administrative Agent, each L/C Issuer, each Lender and the Related Persons of
each of them from all losses, costs, expenses and liabilities resulting from the
reliance by such Person on each notice purportedly given by or on behalf of any
Borrower, except to the extent such losses, costs, expenses and liabilities
arise from any such Person’s (or any of its Related Persons’) gross negligence,
bad faith or willful misconduct as determined by a final, non-appealable
judgment of a court with competent jurisdiction. All telephonic notices to and
other telephonic communications with the Administrative Agent may be recorded by
the Administrative Agent, and each of the parties hereto hereby consents to such
recording.

Section 13.9. Counterparts. (a) This Agreement may be executed in any number of
counterparts, and by the different parties hereto on separate counterpart
signature pages, and all such counterparts taken together shall be deemed to
constitute one and the same instrument.

(b) Electronic Execution. The words “execution,” “execute,” “signed,”
“signature,” and words of like import in or related to any document to be signed
in connection with this Agreement and the transactions contemplated hereby
(including without limitation Assignment and Acceptance, amendments or other
modifications, Notices of Borrowing, waivers and consents) shall be deemed to
include electronic signatures, the electronic matching of assignment terms and
contract formations on electronic platforms approved by the Administrative
Agent, or the keeping of records in electronic form, each of which shall be of
the same legal effect, validity or enforceability as a manually executed
signature or the use of a paper-based recordkeeping system, as the case may be,
to the extent and as provided for in any applicable law, including the Federal
Electronic Signatures in Global and National Commerce Act, the New York State
Electronic Signatures and Records Act, or any other similar state laws based on
the Uniform Electronic Transactions Act; provided that notwithstanding anything
contained herein to the contrary the Administrative Agent is under no obligation
to agree to accept electronic signatures in any form or in any format unless
expressly agreed to by the Administrative Agent pursuant to procedures approved
by it.

Section 13.10. Successors and Assigns. This Agreement shall be binding upon the
parties hereto and their respective successors and assigns permitted hereby.
Except to the extent provided in Section 8.10 hereof, the Borrowers may not
assign any of their rights or obligations under any Loan Document without the
written consent of all of the Lenders and, with respect to any Letter of Credit
or the Application therefor, the applicable L/C Issuer. No Lender may assign or
otherwise transfer its rights or obligations hereunder except in accordance with
Section 13.12.

Section 13.11. Participants. Each Lender shall have the right at its own cost to
grant participations (to be evidenced by one or more agreements or certificates
of participation) in the Loans made and Reimbursement Obligations and/or
Revolving Credit Commitments held by

 

90



--------------------------------------------------------------------------------

such Lender at any time and from time to time to one or more other Persons;
provided that (a) no such participation shall relieve any Lender of any of its
obligations under this Agreement, (b) no such participant shall have any rights
under this Agreement except as provided in this Section 13.11, and (c) the
Administrative Agent shall have no obligation or responsibility to such
participant. Any agreement pursuant to which such participation is granted shall
provide that the granting Lender shall retain the sole right and responsibility
to enforce the obligations of each Borrower under this Agreement and the other
Loan Documents including, without limitation, the right to approve any
amendment, modification or waiver of any provision of the Loan Documents, except
that such agreement may provide that such Lender will not agree to any
modification, amendment or waiver of the Loan Documents that would reduce the
amount of or postpone any fixed date for payment of any Obligation in which such
participant has an interest. Any party to which such a participation has been
granted shall have the benefits of Section 1.12, Section 10.3 and Section 13.1
hereof (subject to the obligations and limitations of such Sections (and the
compliance of such participant therewith as if it were a Lender) to the same
extent as if it were a Lender and had acquired its interest by assignment
pursuant to Section 13.12 hereof) (it being understood that the documentation
required under Section 13.1(e) hereof shall be delivered to the Lender who sells
the participation). Each Lender that sells a participation shall, acting solely
for this purpose as a non-fiduciary agent of the Borrowers, maintain a register
on which it enters the name and address of each participant and the principal
amounts (and stated interest) of each participant’s interest in the Loans or
other obligations under the Loan Documents (the “Participant Register”);
provided that no Lender shall have any obligation to disclose all or any portion
of the Participant Register (including the identity of any participant or any
information relating to a participant’s interest in any commitments, loans or
its other obligations under any Loan Document) to any Person except to the
extent that such disclosure is necessary to establish that such commitment, loan
or other obligation is in registered form under Section 5f.103-1(c) of the
United States Treasury Regulations. The entries in the Participant Register
shall be conclusive absent manifest error, and such Lender shall treat each
Person whose name is recorded in the Participant Register as the owner of such
participation for all purposes of this Agreement notwithstanding any notice to
the contrary. For the avoidance of doubt, the Administrative Agent (in its
capacity as Administrative Agent) shall have no responsibility for maintaining a
Participant Register. Notwithstanding anything to the contrary in this
Section 13.11, no such participation shall be made to any Borrower or any of
their Affiliates or Subsidiaries, a natural person, or a Defaulting Lender or a
Person that would be a Defaulting Lender if it were a Lender.

Section 13.12. Assignments. (a) Any Lender may at any time assign to one or more
Eligible Assignees all or a portion of such Lender’s rights and obligations
under this Agreement (including all or a portion of its Revolving Credit
Commitment and the Loans at the time owing to it); provided that any such
assignment shall be subject to the following conditions:

(i) Minimum Amounts. (A) In the case of an assignment of the entire remaining
amount of the assigning Lender’s Revolving Credit Commitment and the Loans and
participation interest in L/C Obligations at the time owing to it or in the case
of an assignment to a Lender, an Affiliate of a Lender or an Approved Fund, no
minimum amount need be assigned; and (B) in any case not described in
subsection (a)(i)(A) of this

 

91



--------------------------------------------------------------------------------

Section, the aggregate amount of the Revolving Credit Commitment (which for this
purpose includes Loans and participation interest in L/C Obligations outstanding
thereunder) or, if the applicable Revolving Credit Commitment is not then in
effect, the principal outstanding balance of the Loans and participation
interest in L/C Obligations of the assigning Lender subject to each such
assignment (determined as of the date the Assignment and Acceptance with respect
to such assignment is delivered to the Administrative Agent or, if the
“Effective Date” is specified in the Assignment and Acceptance, as of such
“Effective Date”) shall not be less than $5,000,000, unless each of the
Administrative Agent and, so long as no Event of Default described in
Section 9.1(a), 9.1(j) or 9.1(k) hereof has occurred and is continuing, the
Borrowers otherwise consent (each such consent not to be unreasonably withheld
or delayed);

(ii) Proportionate Amounts. Each partial assignment shall be made as an
assignment of a proportionate part of all the assigning Lender’s rights and
obligations under this Agreement with respect to the Loan, participation
interest in L/C Obligations and Swing Loans or the Revolving Credit Commitment
assigned.

(iii) Required Consents. No consent shall be required for any assignment except
to the extent required by Section 13.12(a)(i)(B) and, in addition:

(A) the consent of the Borrowers (such consent not to be unreasonably withheld
or delayed) shall be required unless (x) an Event of Default described in
Section 9.1(a), 9.1(j) or 9.1(k) hereof has occurred and is continuing at the
time of such assignment or (y) such assignment is to a Lender, an Affiliate
(engaged in the business of making commercial loans) of a Lender or an Approved
Fund;

(B) the consent of the Administrative Agent (such consent not to be unreasonably
withheld or delayed) shall be required for assignments in respect of the
Revolving Credit if such assignment is to a Person that is not a Lender with a
Revolving Credit Commitment, an Affiliate of such Lender or an Approved Fund
with respect to such Lender; or

(C) the consent of each L/C Issuer (such consent not to be unreasonably withheld
or delayed) shall be required for any assignment that increases the obligation
of the assignee to participate in exposure under one or more Letters of Credit
(whether or not then outstanding); and

(D) the consent of the Swing Line Lender (such consent not to be unreasonably
withheld or delayed) shall be required for any assignment that increases the
obligation of the assignee to participate in exposure under one or more Swing
Loans (whether or not then outstanding);

(iv) Assignment and Acceptance. The parties to each assignment shall execute and
deliver to the Administrative Agent an Assignment and Acceptance, together with
a processing and recordation fee of $3,500 (unless waived by the Administrative
Agent),

 

92



--------------------------------------------------------------------------------

and the assignee, if it is not a Lender, shall deliver to the Administrative
Agent an Administrative Questionnaire.

(v) No Assignment to Borrower or Affiliates. No such assignment shall be made to
any Borrower or any of their Affiliates or Subsidiaries.

(vi) No Assignment to Natural Persons. No such assignment shall be made to a
natural person.

(vii) No Prohibited Transaction. No such assignment shall be made if such
assignment would result in a prohibited transaction under Section 406 of ERISA
or Section 4975 of the Code.

(viii) No Assignment to Defaulting Lenders. Notwithstanding anything to the
contrary in this Section 13.12, no such assignment shall be made to a Defaulting
Lender or a Person that would be a Defaulting Lender if it were a Lender.

Subject to acceptance and recording thereof by the Administrative Agent pursuant
to Section 13.12(b) hereof, from and after the effective date specified in each
Assignment and Acceptance, the assignee thereunder shall be a party to this
Agreement and, to the extent of the interest assigned by such Assignment and
Acceptance, have the rights and obligations of a Lender under this Agreement,
and the assigning Lender thereunder shall, to the extent of the interest
assigned by such Assignment and Acceptance, be released from its obligations
under this Agreement (and, in the case of an Assignment and Acceptance covering
all of the assigning Lender’s rights and obligations under this Agreement, such
Lender shall cease to be a party hereto) but shall continue to be entitled to
the benefits of Sections 13.6 and 13.15 with respect to facts and circumstances
occurring prior to the effective date of such assignment. Any assignment or
transfer by a Lender of rights or obligations under this Agreement that does not
comply with this Section 13.12 shall be treated for purposes of this Agreement
as a sale by such Lender of a participation in such rights and obligations in
accordance with Section 13.11 hereof.

(b) Register. The Administrative Agent, acting solely for this purpose as an
agent of each Borrower, shall maintain at one of its offices in New York City,
New York, a copy of each Assignment and Acceptance delivered to it and a
register for the recordation of the names and addresses of the Lenders, and the
Revolving Credit Commitments of, and principal amounts of the Loans owing by
each Borrower to, each Lender pursuant to the terms hereof from time to time
(the “Register”). The entries in the Register shall be conclusive, and the
Borrowers, the Administrative Agent, and the Lenders may treat each Person whose
name is recorded in the Register pursuant to the terms hereof as a Lender
hereunder for all purposes of this Agreement, notwithstanding notice to the
contrary. The Register shall be available for inspection by each Borrower and
any Lender, at any reasonable time and from time to time upon reasonable prior
notice.

(c) Any Lender may at any time pledge or grant a security interest in all or any
portion of its rights under this Agreement to secure obligations of such Lender,
including any

 

93



--------------------------------------------------------------------------------

such pledge or grant to a Federal Reserve Bank, and this Section 13.12 shall not
apply to any such pledge or grant of a security interest; provided that no such
pledge or grant of a security interest shall release a Lender from any of its
obligations hereunder or substitute any such pledgee or secured party for such
Lender as a party hereto; provided, further, that the right of any such pledgee
or grantee (other than any Federal Reserve Bank or another similarly situated
institution) to further transfer all or any portion of the rights pledged or
granted to it, whether by means of foreclosure or otherwise, shall be at all
times subject to the terms of this Agreement.

(d) Notwithstanding anything to the contrary herein, if at any time the Swing
Line Lender assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the Swing Line Lender may terminate its
commitments under the Swing Line. In the event of such termination of a Lender’s
commitments under the Swing Line, the Borrowers shall be entitled to appoint
another Lender to act as the successor Swing Line Lender hereunder (with such
Lender’s consent); provided, however, that the failure of the Borrowers to
appoint a successor shall not affect the resignation of the Swing Line Lender.
If the Swing Line Lender terminates its commitments under the Swing Line, the
Swing Line Lender shall retain all of the rights of the Swing Line Lender
provided hereunder with respect to Swing Loans made by it and outstanding as of
the effective date of such termination, including the right to require Lenders
to make Revolving Loans or fund participations in outstanding Swing Loans
pursuant to Section 1.7 hereof.

(e) Notwithstanding anything to the contrary herein, if at any time an L/C
Issuer assigns all of its Revolving Credit Commitments and Revolving Loans
pursuant to subsection (a) above, the L/C Issuer may, upon 30 days’ notice to
the Borrowers, resign as L/C Issuer. In the event of any such resignation of an
L/C Issuer, the Borrowers shall be entitled to appoint another Lender to act as
the successor L/C Issuer hereunder (with such Lender’s consent); provided,
however, that the failure of the Borrowers to appoint a successor shall not
affect the resignation of the L/C Issuer. If the L/C Issuer resigns in such
capacity, it shall retain all of the rights, powers, privileges and duties of an
L/C Issuer provided hereunder with respect to all Letters of Credit outstanding
as of the effective date of its resignation as L/C Issuer and all L/C
Obligations with respect thereto (including the right to require the Lenders to
make U.S. Base Rate Loans or fund risk participations in Reimbursement
Obligations pursuant to Section 1.3 hereof).

Section 13.13. Amendments. Any provision of this Agreement or the other Loan
Documents may be amended or waived if, but only if, such amendment or waiver is
in writing (with an executed copy thereof promptly delivered to the
Administrative Agent if it is not otherwise a party thereto) and is signed by
(a) the Borrowers, (b) the Required Lenders, and (c) if the rights or duties of
the Administrative Agent, the L/C Issuers, or the Swing Line Lender are affected
thereby, the Administrative Agent, the L/C Issuers, or the Swing Line Lender, as
applicable; provided that:

(i) no amendment or waiver pursuant to this Section 13.13 shall (A) increase any
Revolving Credit Commitment, or extend the Revolving Credit Termination Date, of
any Lender without the consent of such Lender or (B) reduce the amount of or
postpone the date for any scheduled payment of any principal of or interest on
any Loan or of any

 

94



--------------------------------------------------------------------------------

Reimbursement Obligation or of any fee payable hereunder without the consent of
the Lender to which such payment is owing or which has committed to make such
Loan or Letter of Credit (or participate therein) hereunder;

(ii) no amendment or waiver pursuant to this Section 13.13 shall, unless signed
by each Lender, change the definition of Required Lenders, change the provisions
of this Section 13.13, change any provision hereof in a manner that would alter
the pro rata sharing of payments or reduction of the Revolving Credit
Commitments, release the U.S. Borrower as a guarantor of the Canadian Borrower’s
Obligations, or affect the number of Lenders required to take any action
hereunder or under any other Loan Document; and

(iii) the BAML Fee Letter may be amended or its provisions waived with only the
consent of the U.S. Borrower and Bank of America;

Section 13.14. Headings. Section headings used in this Agreement are for
reference only and shall not affect the construction of this Agreement.

Section 13.15. Costs and Expenses; Indemnification. (a) Each Borrower agrees to
pay all reasonable and documented out-of-pocket fees and expenses of the
Administrative Agent and of each Lead Arranger in connection with the
preparation, due diligence, negotiation, syndication, and administration of the
Loan Documents (including, but not limited to the reasonable and documented
fees, disbursements and other charges counsel, which shall be limited to one
counsel to the Lead Arrangers and the Administrative Agent, and of any special
and local (but limited to one in any relevant jurisdiction) counsel to the
Lenders required to be retained by the Lead Arrangers and in the case of an
actual or perceived conflict of interest, one additional counsel for all
similarly situated Persons, taken as a whole in each appropriate jurisdiction),
whether or not the transactions contemplated herein are consummated. Each
Borrower agrees to pay to the Administrative Agent, each L/C Issuer and each
Lender, all out-of-pocket costs and expenses reasonably incurred or paid by the
Administrative Agent, such Lead Arranger, L/C Issuer, such Lender, or any such
holder, including reasonable and documented attorneys’ fees and disbursements
and court costs, in connection with the enforcement of any of the Loan Documents
(including all such costs and expenses incurred in connection with any
proceeding under the United States Bankruptcy Code, the Bankruptcy and
Insolvency Act (Canada) or the Companies Creditors Arrangement Act (Canada)
involving any Borrower as a debtor thereunder) or in connection with any
work-out or restructuring in respect of the Obligations hereunder.
Notwithstanding anything to the contrary set forth herein, in no event shall the
Canadian Borrower have any obligations under this Section 13.15(a) other than to
the extent arising directly from or related directly to the Canadian Borrower or
any other Obligations of the Canadian Borrower, and in no event shall the
Canadian Borrower have any obligations under this Section 13.15(a) arising from
or related to the U.S. Borrower or any Obligations of the U.S. Borrower. For the
avoidance of doubt, nothing in this Section 13.15(a) shall establish joint and
several or several obligations of the Borrowers.

 

95



--------------------------------------------------------------------------------

(b) Each Borrower further agrees to indemnify the Administrative Agent, each
Lead Arranger and L/C Issuer, each Lender, and, and each of their Affiliates and
successors and assigns and their respective directors, officers, employees,
agents, financial advisors, controlling Persons, consultants and other
representatives (each such Person being called an “Indemnitee”) from and against
all losses, claims, damages, penalties, judgments, liabilities and expenses
(including, without limitation, all reasonable and documented out-of-pocket fees
and disbursements of counsel (which charges shall be limited charges of one
counsel to all Indemnitees, taken together, and of any special and local (but
limited to one in any relevant jurisdiction) counsel to the such Indemnitees
required to be retained and in the case of an actual or perceived conflict of
interest among Indemnitees, one additional counsel for all similarly situated
Persons, taken as a whole in each appropriate jurisdiction) and all reasonable
and documented out-of-pocket expenses of litigation or preparation therefor,
whether or not the Indemnitee is a party thereto, or any settlement arrangement
arising from or relating to any such litigation) which any of them may pay or
incur arising out of or relating to any Loan Document or any of the transactions
contemplated thereby or the direct or indirect application or proposed
application of the proceeds of any Loan or Letter of Credit or any actual or
alleged presence or Release of Hazardous Materials on or from any Property owned
or operated by any Borrower or any Subsidiary or any liability under any
Environmental Law, except, in each case, (i) to the extent such losses, claims,
damages, penalties, judgments, liabilities and expenses resulted from such
Indemnitee’s or any of its Related Persons’ gross negligence, bad faith or
willful misconduct as determined by a final, non-appealable judgment of a court
with competent jurisdiction, (ii) to the extent resulting from any claim,
litigation, investigation or proceeding that does not involve the act or
omission of a Borrower or any of its Affiliates and that is brought by an
Indemnitee solely against another Indemnitee, other than claims against the Lead
Arrangers or Administrative Agent in its capacity in fulfilling its role as such
or (iii) to the extent arising from a material breach by such Indemnitee or any
of its Related Persons of its obligations under this Agreement as found by a
final, non-appealable judgment of a court with competent jurisdiction; provided,
that in no event shall the Canadian Borrower have any obligation under this
clause (b) other than to the extent arising directly from or related directly to
the Canadian Borrower or any other Obligations of the Canadian Borrower, and in
no event shall the Canadian Borrower have any obligations under this clause
(b) arising from or related to the U.S. Borrower or any Obligations of the U.S.
Borrower. For the avoidance of doubt, nothing in this clause (b) shall establish
joint and several or several obligations of the Borrowers.

(c) To the extent permitted by applicable law, no Borrower shall, nor shall any
Indemnitee or any Indemnitee’s Related Persons, assert, and each such Person
hereby waives, any claim against any other such Person, on any theory of
liability, for special, indirect, consequential or punitive damages (as opposed
to direct or actual damages) arising out of, in connection with, or as a result
of, this Agreement or the other Loan Documents or any agreement or instrument
contemplated hereby or thereby, the transactions contemplated hereby or thereby,
any Loan or Letter of Credit or the use of the proceeds thereof; provided that
this clause (c) shall not limit the indemnity obligations of any Borrower
hereunder. The obligations of each Borrower under this Section 13.15 shall
survive the termination of this Agreement.

 

96



--------------------------------------------------------------------------------

Section 13.16. Set-off. In addition to any rights now or hereafter granted under
the Loan Documents or applicable law and not by way of limitation of any such
rights, upon the occurrence of any Event of Default, each Lender, each
L/C Issuer, each subsequent holder of any Obligation, and each of their
respective affiliates, is hereby authorized by each Borrower at any time or from
time to time, without notice to any Borrower or to any other Person, any such
notice being hereby expressly waived, to set-off and to appropriate and to apply
any and all deposits (general or special, including, but not limited to,
indebtedness evidenced by certificates of deposit, whether matured or unmatured,
and in whatever currency denominated, but not including trust accounts) and any
other indebtedness at any time held or owing by such Lender, L/C Issuer,
subsequent holder, or affiliate, to or for the credit or the account of such
Borrower, whether or not matured, against and on account of the Obligations of
such Borrower to such Lender, L/C Issuer, or subsequent holder under the Loan
Documents, including, but not limited to, all claims of any nature or
description arising out of or connected with the Loan Documents, irrespective of
whether or not (a) such Lender, L/C Issuer, or subsequent holder shall have made
any demand hereunder or (b) the principal of or the interest on the Loans and
other amounts due hereunder shall have become due and payable pursuant to
Section 9 and although such obligations and liabilities, or any of them, may be
contingent or unmatured.

Section 13.17. Entire Agreement. The Loan Documents constitute the entire
understanding of the parties thereto with respect to the subject matter thereof
and any prior agreements, whether written or oral, with respect thereto are
superseded hereby.

Section 13.18. Governing Law. This Agreement and the other Loan Documents
(except as otherwise specified therein), and the rights and duties of the
parties hereto, shall be construed and determined in accordance with the
internal laws of the State of New York.

Section 13.19. Severability of Provisions. Any provision of any Loan Document
which is unenforceable in any jurisdiction shall, as to such jurisdiction, be
ineffective to the extent of such unenforceability without invalidating the
remaining provisions hereof or affecting the validity or enforceability of such
provision in any other jurisdiction, it being understood that the parties shall
endeavor in good faith negotiations to replace the illegal, invalid or
unenforceable provisions with legal, valid and enforceable provisions the
economic effect of which comes as close as possible to that of the illegal,
invalid or unenforceable provisions. All rights, remedies and powers provided in
this Agreement and the other Loan Documents may be exercised only to the extent
that the exercise thereof does not violate any applicable mandatory provisions
of law, and all the provisions of this Agreement and other Loan Documents are
intended to be subject to all applicable mandatory provisions of law which may
be controlling and to be limited to the extent necessary so that they will not
render this Agreement or the other Loan Documents invalid or unenforceable.

Section 13.20. Excess Interest. (a) Notwithstanding any provision to the
contrary contained herein or in any other Loan Document, no such provision shall
require the payment or permit the collection of any amount of interest in excess
of the maximum amount of interest permitted by applicable law to be charged for
the use or detention, or the forbearance in the collection, of all or any
portion of the Loans or other obligations outstanding under this

 

97



--------------------------------------------------------------------------------

Agreement or any other Loan Document (“Excess Interest”). If any Excess Interest
is provided for, or is adjudicated to be provided for, herein or in any other
Loan Document, then in such event (a) the provisions of this Section 13.20 shall
govern and control, (b) no Borrower nor any guarantor or endorser shall be
obligated to pay any Excess Interest, (c) any Excess Interest that the
Administrative Agent or any Lender may have received hereunder shall, at the
option of the Administrative Agent, be (i) applied as a credit against the then
outstanding principal amount of Obligations hereunder and accrued and unpaid
interest thereon (not to exceed the maximum amount permitted by applicable law),
(ii) refunded to the relevant Borrower, or (iii) any combination of the
foregoing, (d) the interest rate payable hereunder or under any other Loan
Document shall be automatically subject to reduction to the maximum lawful
contract rate allowed under applicable usury laws (the “Maximum Rate”), and this
Agreement and the other Loan Documents shall be deemed to have been, and shall
be, reformed and modified to reflect such reduction in the relevant interest
rate, and (e) no Borrower nor any guarantor or endorser shall have any action
against the Administrative Agent or any Lender for any damages whatsoever
arising out of the payment or collection of any Excess Interest. Notwithstanding
the foregoing, if for any period of time interest on any of any Borrower’s
Obligations is calculated at the Maximum Rate rather than the applicable rate
under this Agreement, and thereafter such applicable rate becomes less than the
Maximum Rate, the rate of interest payable on such Borrower’s Obligations shall
remain at the Maximum Rate until the Lenders have received the amount of
interest which such Lenders would have received during such period on such
Borrower’s Obligations had the rate of interest not been limited to the Maximum
Rate during such period.

(b) Canadian Interest. If any provision of this Agreement or any other Loan
Document would obligate the Canadian Borrower to make any payment of interest or
other amount payable to (including for the account of) any Lender in an amount,
or calculated at a rate, that would be prohibited by law or would result in a
receipt by such Lender of interest at a criminal rate (as such terms are
construed under the Criminal Code (Canada)) then, notwithstanding such
provision, such amount or rate shall be deemed to have been adjusted with
retroactive effect to the maximum amount or rate of interest, as the case may
be, as would not be so prohibited by law or so result in a receipt by such
Lender of interest at a criminal rate, such adjustment to be effected, to the
extent necessary, as follows: (i) first, by reducing the amount or rate of
interest required to be paid to such Lender under Section 1.4; and
(ii) thereafter, by reducing any fees, commissions, premiums and other amounts
required to be paid to such Lender that would constitute interest for purposes
of Section 347 of the Criminal Code (Canada). Notwithstanding the foregoing, and
after giving effect to all adjustments contemplated thereby, if a Lender shall
have received an amount in excess of the maximum amount permitted by that
section of the Criminal Code (Canada), then the Canadian Borrower shall be
entitled, by notice in writing to such Lender, to obtain reimbursement from such
Lender in an amount equal to such excess, and pending such reimbursement, such
amount shall be deemed to be an amount payable by such Lender to the Canadian
Borrower. Any amount or rate of interest referred to in this Agreement with
respect to the Revolving Credit Commitments to make Loans to and issue Letters
of Credit for the account of the Canadian Borrower shall be determined in
accordance with generally accepted actuarial practices and principles as an
effective annual rate of interest over the term that the Revolving Credit
Commitments to make Loans to and issue Letters of

 

98



--------------------------------------------------------------------------------

Credit for the account of the Canadian Borrower remains outstanding on the
assumption that any charges, fees or expenses that fall within the meaning of
“interest” (as defined in the Criminal Code (Canada)) shall, if they relate to a
specific period of time, be pro-rated over that period of time and otherwise be
pro-rated over the period during which such Revolving Credit Commitments are
available and, in the event of a dispute, a certificate of a Fellow of the
Canadian Institute of Actuaries appointed by the Administrative Agent shall be
conclusive for the purposes of such determination.

Section 13.21. Construction. The parties acknowledge and agree that the Loan
Documents shall not be construed more favorably in favor of any party hereto
based upon which party drafted the same, it being acknowledged that all parties
hereto contributed substantially to the negotiation of the Loan Documents. The
provisions of this Agreement relating to Subsidiaries shall only apply during
such times as any Borrower has one or more Subsidiaries.

Section 13.22. Lender’s and L/C Issuer’s Obligations Several. The obligations of
the Lenders and the L/C Issuers hereunder are several and not joint. Nothing
contained in this Agreement and no action taken by the Lenders or the
L/C Issuers pursuant hereto shall be deemed to constitute the Lenders and the
L/C Issuers a partnership, association, joint venture or other entity.

Section 13.23. Currency. Each reference in this Agreement to U.S. Dollars, to
Euros or to Canadian Dollars (the “relevant currency”) is of the essence. To the
fullest extent permitted by law, the obligation of each Borrower in respect of
any amount due in the relevant currency under this Agreement shall,
notwithstanding any payment in any other currency (whether pursuant to a
judgment or otherwise), be discharged only to the extent of the amount in the
relevant currency that the Person entitled to receive such payment may, in
accordance with normal banking procedures, purchase with the sum paid in such
other currency (after any premium and costs of exchange) on the Business Day
immediately following the day on which such Person receives such payment. If the
amount of the relevant currency so purchased is less than the sum originally due
to such Person in the relevant currency, the relevant Borrower agrees, as a
separate obligation and notwithstanding any such judgment, to indemnify such
Person against such loss, and if the amount of the specified currency so
purchased exceeds the sum of (a) the amount originally due to the relevant
Person in the specified currency plus (b) any amounts shared with other Lenders
as a result of allocations of such excess as a disproportionate payment to such
Person under Section 13.7 hereof, such Person agrees to remit such excess to the
relevant Borrower. Unless otherwise specified herein, all references to a
currency shall be deemed to refer to U.S. Dollars.

Section 13.24. Submission to Jurisdiction; Waiver of Jury Trial. The parties
hereby irrevocably and unconditionally submit to the exclusive jurisdiction of
any New York State court or Federal court of the United States of America
sitting in the Borough of Manhattan in New York City in respect of any suit,
action or proceeding arising out of or relating to this Agreement, the other
Loan Documents or any other action, proceeding or counterclaim between a
Borrower and an Indemnitee arising out of or relating to, the transactions
contemplated hereby or thereby. The parties hereto irrevocably agree that all
claims in respect of any such suit, action or

 

99



--------------------------------------------------------------------------------

proceeding may be heard and determined in any such court. The parties hereto
agree that service of any process, summons, notice or document by registered
mail addressed to the applicable party shall be effective service of process
against such party for any suit, action or proceeding relating to any such
dispute. The parties hereto irrevocably waive, to the fullest extent permitted
by law, any objection which they may now or hereafter have to the laying of the
venue of any such proceeding brought in such a court and any claim that any such
proceeding brought in such a court has been brought in an inconvenient forum. A
final judgment in any such suit, action or proceeding brought in any such court
may be enforced in any other courts to whose jurisdiction any party hereto is or
may be subject by suit upon judgment. THE BORROWERS, THE ADMINISTRATIVE AGENT,
THE L/C ISSUERS AND THE LENDERS HEREBY IRREVOCABLY WAIVE ANY AND ALL RIGHT TO
TRIAL BY JURY IN ANY LEGAL PROCEEDING ARISING OUT OF OR RELATING TO ANY LOAN
DOCUMENT OR THE TRANSACTIONS CONTEMPLATED THEREBY.

Section 13.25. USA Patriot Act; Proceeds of Crime (Money Laundering) and
Terrorist Financing Act (Canada). (a) Each Lender and each L/C Issuer that is
subject to the requirements of the USA Patriot Act hereby notifies each Borrower
that pursuant to the requirements of the Act, it is required to obtain, verify,
and record information that identifies such Borrower, which information includes
the name and address of each Borrower and other information that will allow such
Lender or such L/C Issuer to identify each Borrower in accordance with the USA
Patriot Act.

(b) The Canadian Borrower acknowledges that, pursuant to the Proceeds of Crime
(Money Laundering) and Terrorist Financing Act (Canada) and other applicable
anti-money laundering, anti-terrorist financing, government sanction and “know
your client” laws, whether within Canada or elsewhere (collectively, including
any guidelines or orders thereunder, “AML Legislation”), the Administrative
Agent, the L/C Issuers and the Lenders may be required to obtain, verify and
record information regarding the Canadian Borrower and its directors, authorized
signing officers, direct or indirect shareholders, partners or other Persons in
control of the Canadian Borrower and the transactions contemplated hereby. The
Canadian Borrower shall promptly provide all such information, including any
supporting documentation and other evidence, as may be requested by the
Administrative Agent or any Lender, or any prospective assignee or participant
of a Lender or the Administrative Agent, in order to comply with any applicable
AML Legislation, whether now or hereafter in existence.

If the Administrative Agent has ascertained the identity of the Canadian
Borrower, or any authorized signatories of the Canadian Borrower, for the
purposes of applicable AML Legislation, then the Administrative Agent shall:

(i) be deemed to have done so as an agent for each Lender, and this Agreement
shall constitute a “written agreement” in such regard between each Lender and
the Administrative Agent within the meaning of applicable AML Legislation; and

(ii) provide each Lender with copies of all information obtained in such regard
without any representation or warranty as to its accuracy or completeness.

 

100



--------------------------------------------------------------------------------

Notwithstanding the preceding sentence and except as may otherwise be agreed in
writing, each of the Lenders agrees that the Administrative Agent has no
obligation to ascertain the identity of the Canadian Borrower, or any authorized
signatories of the Canadian Borrower, on behalf of any Lender or to confirm the
completeness or accuracy of any information that the Administrative Agent
obtains from the Canadian Borrower, or any such authorized signatory, in doing
so.

Section 13.26. Confidentiality. The Administrative Agent, each Lender, and each
L/C Issuer severally agrees to maintain the confidentiality of the Information
(as defined below), except that Information may be disclosed (a) to its and its
Affiliates’ directors, officers, employees and agents, including accountants,
legal counsel and other advisors to the extent any such Person has a need to
know such Information (it being understood that the Persons to whom such
disclosure is made will first be informed of the confidential nature of such
Information and instructed to keep such Information confidential), (b) to the
extent requested by any regulatory authority (including any self-regulatory
authority, such as the National Association of Insurance Commissioners) having
jurisdiction over the Administrative Agent, L/C Issuer or Lender subject to such
disclosure, (c) to the extent required by applicable laws or regulations or by
any subpoena or similar legal process (in which case the Administrative Agent,
L/C Issuer or Lender subject to such disclosure agrees to inform you promptly
thereof prior to such disclosure to the extent not prohibited by law, rule or
regulation), (d) to any other party hereto, (e) in connection with the exercise
of any remedies hereunder or under any other Loan Document or any suit, action
or proceeding relating to this Agreement or any other Loan Document or the
enforcement of rights hereunder or thereunder, (f) subject to an agreement
containing provisions substantially the same as those of this Section 13.26, to
(i) any assignee of or participant in, or any prospective assignee of or
participant in, any of its rights or obligations under this Agreement or
(ii) any actual or prospective counterparty (or its advisors) to any swap or
derivative transaction relating to any Borrower or any Subsidiary and its
obligations, (g) with the prior written consent of the Borrowers, (h) to the
extent such Information (i) becomes publicly available other than as a result of
a breach of this Section 13.26 or (ii) becomes available to the Administrative
Agent, any Lender or any L/C Issuer on a non-confidential basis from a source
other than any Borrower or any Subsidiary or any of their directors, officers,
employees or agents, including accountants, legal counsel and other advisors, or
(iii) is independently developed by the Administrative Agent or any Lender,
(i) to rating agencies if requested or required by such agencies in connection
with a rating relating to the Loans or Revolving Credit Commitments hereunder,
(j) for purposes of establishing a “due diligence” defense or (k) to entities
which compile and publish information about the syndicated loan market, provided
that only basic information about the pricing and structure of the transaction
evidenced hereby may be disclosed pursuant to this subsection (j).For purposes
of this Section 13.26, “Information” means all information received from any
Borrower or any of the Subsidiaries or from any other Person on behalf of any
Borrower or any Subsidiary relating to any Borrower or any Subsidiary or any of
their respective businesses. The respective obligations of the Administrative
Agent and the Lenders under this Section 13.26 shall survive, to the extent
applicable to such Person, for a period of two years after the earliest of
(x) the payment in full of the Obligations and the termination of this
Agreement, (y) any assignment of its rights and obligations under this Agreement
and (z) in the case of the Administrative Agent, its resignation or removal.

 

101



--------------------------------------------------------------------------------

Section 13.27. Acknowledgement and Consent to Bail-In of EEA Financial
Institutions. Notwithstanding anything to the contrary herein or in any other
Loan Document, each party hereto acknowledges that any liability of any EEA
Financial Institution arising under this Agreement or any other Loan Document,
to the extent such liability is unsecured, may be subject to the Write-Down and
Conversion Powers of an EEA Resolution Authority and agrees and consents to, and
acknowledges and agrees to be bound by:

(a) the application of any Write-Down and Conversion Powers by an EEA Resolution
Authority to any such liabilities arising hereunder or under any other Loan
Document which may be payable to it by any party hereto or thereto that is an
EEA Financial Institution; and

(b) the effects of any Bail-In Action on any such liability, including, if
applicable, (i) a reduction in full or in part or cancellation of any such
liability; (ii) a conversion of all, or a portion of, such liability into shares
or other instruments of ownership in such EEA Financial Institution, its parent
undertaking, or a bridge institution that may be issued to it or otherwise
conferred on it, and that such shares or other instruments of ownership will be
accepted by it in lieu of any rights with respect to any such liability under
this Agreement or any other Loan Document; or (iii) the variation of the terms
of such liability in connection with the exercise of the Write-Down and
Conversion Powers of any EEA Resolution Authority.

Section 13.28. No Fiduciary Duty. Each Borrower agrees that in connection with
all aspects of the transactions contemplated hereby and any communications in
connection therewith, such Borrower and its respective Affiliates, on the one
hand, and the Administrative Agent, the Lenders, the L/C Issuers and their
respective Affiliates, on the other hand, will have a business relationship that
does not create, by implication or otherwise, any fiduciary duty on the part of
the Administrative Agent, the Lenders, the L/C Issuers or their respective
Affiliates and no such duty will be deemed to have arisen in connection with any
such transactions or communications.

[SIGNATURE PAGES TO FOLLOW]

 

102



--------------------------------------------------------------------------------

This Revolving Credit Agreement is entered into between us for the uses and
purposes hereinabove set forth as of the date first above written.

 

BORROWERS: THE J.M SMUCKER COMPANY, By:  

/s/ Sonal P. Robinson

Name:   Sonal P. Robinson Title:   Vice President and Treasurer SMUCKER FOODS OF
CANADA CORP., By:  

/s/ Sonal P. Robinson

Name:   Sonal P. Robinson Title:   Vice President and Treasurer

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

ADMINISTRATIVE AGENT: BANK OF AMERICA, N.A., By:  

/s/ Angela Larkin

Name:   Angela Larkin Title:   Assistant Vice President

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

LENDERS AND L/C ISSUERS:

AGFIRST FARM CREDIT BANK,

as Lender

By:  

/s/ Neda Beal

Name:   Neda Beal Title:   Vice President, Capital Markets

BANK OF AMERICA, N.A.,

as Lender, L/C Issuer and Swing Line

Lender By:  

/s/ J. Casey Cosgrove

Name:   J. Casey Cosgrove Title:   Director

BANK OF CHINA, NEW YORK BRANCH,

as Lender

By:  

/s/ Raymond Qiao

Name:   Raymond Qiao Title:   Managing Director

BANK OF MONTREAL,

as Lender and L/C Issuer

By:  

/s/ Marc Maslanka

Name:   Marc Maslanka Title:   Vice President

BANK OF MONTREAL,

as a Lender and L/C Issuer

By:  

/s/ Sean Gallaway

Name:   Sean Gallaway Title:   Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

COBANK, ACB, as Lender By:  

/s/ Patrick Sauer

Name:   Patrick Sauer Title:   Vice President

FIFTH THIRD BANK,

as Lender

By:  

/s/ Bryan Deye

Name:   Bryan Deye Title:   AVP By:  

/s/ Charles Ritchie

Name:   Charles Ritchie Title:   Vice President

THE HUNTINGTON NATIONAL BANK,

as Lender

By:  

/s/ John Weathers

Name:   John Weathers Title:   SVP, Portfolio Manager

JPMORGAN CHASE BANK, N.A.,

as Lender and L/C Issuer

By:  

/s/ Eric Bergeson

Name:   Eric Bergeson Title:   Authorized Officer

JPMORGAN CHASE BANK, N.A.,

TORONTO BRANCH

as Lender and L/C Issuer

By:  

/s/ Deborah Booth

Name:   Deborah Booth Title:   Executive Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

PNC BANK, NATIONAL ASSOCIATION, as Lender and L/C Issuer By:  

/s/ Denise Jakubovic-Klingler

Name:   Denise Jakubovic-Klingler Title:   Vice President

U.S. BANK NATIONAL ASSOCIATION,

as Lender

By:  

/s/ Ken Gorski

Name:   Ken Gorski Title:   Vice President

WELLS FARGO BANK, N.A.,

as Lender

By:  

/s/ James Travagline

Name:   James Travagline Title:   Managing Director

 

[Signature Page to Revolving Credit Agreement]



--------------------------------------------------------------------------------

SCHEDULE 1

COMMITMENTS

 

Lender

   Revolver Commitment      Total Pro-Rata Share  

Bank of America, N.A.

   $ 235,000,000.00        13.428571429 % 

Bank of Montreal

   $ 235,000,000.00        13.428571429 % 

JPMorgan Chase Bank, N.A.

   $ 235,000,000.00        13.428571429 % 

PNC Bank, National Association

   $ 235,000,000.00        13.428571429 % 

Fifth Third Bank

   $ 162,500,000.00        9.285714286 % 

Wells Fargo Bank, N.A.

   $ 162,500,000.00        9.285714286 % 

CoBank, ACB

   $ 150,000,000.00        8.571428571 % 

The Huntington National Bank

   $ 100,000,000.00        5.714285714 % 

U.S. Bank National Association

   $ 100,000,000.00        5.714285714 % 

Bank of China, New York Branch

   $ 75,000,000.00        4.285714286 % 

AgFirst Farm Credit Bank

   $ 60,000,000.00        3.428571429 %    

 

 

    

 

 

 

Total

   $ 1,750,000,000.00        100.000000000 %    

 

 

    

 

 

 

LETTER OF CREDIT SUBLIMIT

 

L/C Issuer

   Letter of Credit Sublimit      Total Pro-Rata Share  

Bank of America, N.A.

   $ 25,000,000.00        25.000000000 % 

JPMorgan Chase Bank, N.A.

   $ 25,000,000.00        25.000000000 % 

Bank of Montreal

   $ 25,000,000.00        25.000000000 % 

PNC Bank, National Association

   $ 25,000,000.00        25.000000000 %    

 

 

    

 

 

 

Total

   $ 100,000,000.00        100.000000000 %    

 

 

    

 

 

 



--------------------------------------------------------------------------------

SCHEDULE 8.7

EXISTING INDEBTEDNESS AND GUARANTIES

 

1. Notes and Term Loan

 

  a. $500,000,000 in principal amount of 1.75% Senior Notes due March 15, 2018

 

  b. $500,000,000 in principal amount of 2.50% Senior Notes due March 15, 2020

 

  c. $750,000,000 in principal amount of 3.50% Senior Notes due October 15, 2021

 

  d. $400,000,000 in principal amount of 3.00% Senior Notes due March 15, 2022

 

  e. $1,000,000,000 in principal amount of 3.50% Senior Notes due March 15, 2025

 

  f. $650,000,000 in principal amount of 4.25% Senior Notes due March 15, 2035

 

  g. $600,000,000 in principal amount of 4.38% Senior Notes due March 15, 2045

 

  h. $550,000,000 Term Loan due March 23, 2020

 

2. Overdraft Line of Credit. Amounts under that certain Overdraft Line of Credit
between Bank of Montreal and Smucker Foods of Canada Corp. in an aggregate
principal amount not to exceed $20,000,000.

 

3. Capitalized Lease Obligations.

 

  a. Smucker Foods of Canada Corp.: as of July 31, 2017, approximately $51,000
of Capitalized Lease Obligations.

 

  b. U.S. Borrower: as of July 31, 2017, approximately $5,906,000 of Capitalized
Lease Obligations

 

4. Industrial Revenue Bonds. The Folger Coffee Company has indebtedness under
the following lease agreement in connection with certain Industrial Revenue
Bonds listed below.

 

  a. A Lease Agreement, dated as of June 1, 2003, between St. Tammany Parish
Economic and Industrial Development District and The Folger Coffee Company in
connection with $25,000,0000 St. Tammany Parish Economic and Industrial
Development District Taxable Revenue Bonds (The Folger Coffee Company Project)
Series 2003.

 

5. Ohio Department of Development Loan. Cognovit Promissory Note dated
December 28, 2010 between the Borrower (as obligor) and the Director of
Development of the State of Ohio in principal amount outstanding, as of July 31,
2017, of approximately $863,727.



--------------------------------------------------------------------------------

6. Letter of Credit Facilities. The U.S. Borrower has obligations under
bilateral credit arrangements with the Persons listed below (with the face
amount of letters of credit described below as of July 31, 2017).

 

  a. BMO Harris Bank N. A. has issued six (6) standby letters of credit in an
aggregate face amount of US $5,497,376.20.

 

  b. Bank of Montreal has issued one (1) standby letter of credit in the
aggregate face amount of CAD 168,398.87.

 

  c. Bank of America has issued two (2) standby letters of credit in the
aggregate face amount of US $16,200,000.00.

 

  d. J.P. Morgan has issued two (2) standby letters of credit in the aggregate
face amount of US $336,517.61.

 

7. Big Heart Research and Development Loan. Amounts committed under that certain
Loan Agreement, dated as of August 8, 2016, between the Director of the Ohio
Development Services Agency and Big Heart Pet, Inc., and the guarantee thereof
by the U.S. Borrower. The aggregate principal amount committed as of the date
hereof is $2,000,000.00.

 

8. Commercial Paper. Amounts outstanding in respect of commercial paper issued
by the U.S. Borrower. As of July 31, 2017, the aggregate principal amount of
such commercial paper was $284,000,000.00.



--------------------------------------------------------------------------------

EXHIBIT A

FORM OF NOTICE OF PAYMENT REQUEST

[Date], 20[●]

[Name of Lender]

[Address]

Attention: [●]

Reference is made to the Revolving Credit Agreement, dated as of September 1,
2017 (as amended, restated, amended and restated, extended, renewed,
supplemented or otherwise modified from time to time, the “Credit Agreement”),
by and among The J. M. Smucker Company, an Ohio corporation (the “U.S.
Borrower”), Smucker Foods of Canada Corp., a federally incorporated Canadian
corporation (the “Canadian Borrower”), Bank of America, N.A., as Administrative
Agent and the several financial institutions from time to time party thereto as
Lenders. Capitalized terms used herein and not defined herein have the meanings
assigned to them in the Credit Agreement. [The [U.S.][Canadian]Borrower has
failed to pay its Reimbursement Obligation in the amount of [CAD ]$        .
Your Revolver Percentage of the unpaid Reimbursement Obligation is
[CAD ]$        .] [                     has been required to return a payment by
the [U.S.][Canadian]Borrower of a Reimbursement Obligation in the amount of
[CAD ]$        . Your Revolver Percentage of the returned Reimbursement
Obligation is [CAD ]$        .]

 

Very truly yours,

                                     ,

as an L/C Issuer

By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT B

FORM OF NOTICE OF BORROWING

Date:[            ], 20[●]

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Revolving Credit Agreement, dated as of September 1, 2017 (as amended,
restated, amended and restated, extended, renewed, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among The J. M.
Smucker Company, an Ohio corporation (the “U.S. Borrower”), Smucker Foods of
Canada Corp., a federally incorporated Canadian corporation (the “Canadian
Borrower”), Bank of America, N.A., as Administrative Agent and the Lenders

Ladies and Gentlemen:

The [U.S.][Canadian] Borrower refers to the Credit Agreement (capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Credit Agreement) and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the Borrowing specified below:

 

  1. The Business Day of the proposed Borrowing is             , 20[●].

 

  2. The aggregate amount of the proposed Borrowing is [€][CAD $][$]         .1

 

  3. The Borrowing is being advanced under the Revolving Credit.

 

  4. The Borrowing is to be comprised of [U.S. Base Rate][LIBOR][CAD CDOR]
Loans.

 

  5. [The duration of the Interest Period for the [LIBOR][CAD CDOR] Loans
included in the Borrowing shall be [●] months.2]

I, [                    ], the [Chief Financial Officer] of the [U.S.][Canadian]
Borrower, hereby certify, solely in my capacity as an officer of the U.S.
Borrower and not in individual capacity, that the following statements will be
true and correct on the date of the proposed Borrowing set forth above, before
and after giving effect to such Borrowing and to the application of the proceeds
therefrom:

(a)    each of the representations and warranties set forth in Section 6 of the
Credit Agreement (except in the case of any Credit Event occurring after the
Closing

 

1  In accordance with Section 1.1 of the Credit Agreement, the U.S. Borrower may
borrow in U.S. Dollars and Euros and the Canadian Borrower may only borrower in
Canadian Dollars.

2 

May be 1, 2, 3, or 6 months.



--------------------------------------------------------------------------------

Date, those contained in Sections 6.6 and 6.11 of the Credit Agreement) is true
and correct in all material respects, except to the extent such representations
and warranties expressly relate to an earlier date, in which case such
representations and warranties are true and correct as of such earlier date;
provided that any representation and warranty that is qualified as to
“materiality”, “Material Adverse Effect” or similar language shall be true and
correct in all respects; and

(b)    no Default or Event of Default has occurred and is continuing or would
result from such proposed Borrowing.

 

[The J. M. Smucker Company]

[Smucker Foods of Canada Corp.]

By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT C

FORM OF NOTICE OF CONTINUATION/CONVERSION

Date:            , 20[●]

 

To: Bank of America, N.A., as Administrative Agent for the Lenders parties to
the Revolving Credit Agreement, dated as of September 1, 2017 (as amended,
restated, amended and restated, extended, renewed, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among The J. M.
Smucker Company, an Ohio corporation (the “U.S. Borrower”), Smucker Foods of
Canada Corp., a federally incorporated Canadian corporation (the “Canadian
Borrower”), Bank of America, N.A., as Administrative Agent and the Lenders

Ladies and Gentlemen:

The [U.S.][Canadian] Borrower refers to the Credit Agreement (capitalized terms
used herein and not defined herein have the meanings assigned to them in the
Credit Agreement) and hereby gives you notice irrevocably, pursuant to
Section 1.6 of the Credit Agreement, of the [conversion][continuation] of the
Loans specified below:

 

  1. The conversion/continuation Date is            , 20[●].

 

  2. The aggregate amount of the Revolving Loans to be [converted][continued] is
[€][CAD $][$]            .

 

  3. The Revolving Loans are to be [converted into][continued as] [U.S. Base
Rate][LIBOR][CAD CDOR] Loans.

 

  4. [The duration of the Interest Period for the Revolving Loans included in
the [conversion][continuation] shall be [●]months.1]

 

1  May be 1, 2, 3, or 6 months.



--------------------------------------------------------------------------------

[The J. M. Smucker Company]

[Smucker Foods of Canada Corp.]

By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

EXHIBIT D-1

FORM OF REVOLVING NOTE

            , 20[●]

FOR VALUE RECEIVED, the undersigned, [The J. M. Smucker Company, an Ohio
corporation][Smucker Foods of Canada Corp., a federally incorporated Canadian
corporation] (the “Maker”), hereby promises to pay to                      (the
“Lender”) or its registered assigns on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Charlotte, North Carolina (or such other location as the
Administrative Agent may designate to the Maker), in immediately available funds
in [the currency in which each Revolving Loan is advanced][Canadian Dollars],
the aggregate unpaid principal amount of all Revolving Loans made by the Lender
to the Maker pursuant to the Credit Agreement, together with interest on the
principal amount of each Revolving Loan from time to time outstanding at the
rates, and payable in the manner and on the dates, specified in the Credit
Agreement.

This Note is one of the Revolving Notes referred to in the Revolving Credit
Agreement, dated as of September 1, 2017 (as amended, restated, amended and
restated, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The J. M. Smucker Company, an Ohio
corporation (the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally
incorporated Canadian corporation (the “Canadian Borrower”), Bank of America,
N.A., as Administrative Agent and the several financial institutions from time
to time party thereto as Lenders, and this Note and the holder hereof are
entitled to all the benefits provided for thereby or referred to therein. All
capitalized terms used in this Note, except terms otherwise defined herein,
shall have the same meaning as in the Credit Agreement.

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.

Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

Subject to the provisions of the Credit Agreement, the Maker hereby waives
demand, presentment, protest or notice of any kind hereunder.

[Signature page follows]



--------------------------------------------------------------------------------

[The J. M. Smucker Company]

[Smucker Foods of Canada Corp.]

By  

 

Name  

 

Title  

 

[Signature Page to Revolving Note]



--------------------------------------------------------------------------------

EXHIBIT D-2

FORM OF SWING NOTE

            , 20[●]

FOR VALUE RECEIVED, the undersigned, The J. M. Smucker Company, an Ohio
corporation (the “Maker”), hereby promises to pay to Bank of America, N.A. (the
“Lender”) or its registered assigns on the Revolving Credit Termination Date of
the hereinafter defined Credit Agreement, at the principal office of the
Administrative Agent in Charlotte, North Carolina (or such other location as the
Administrative Agent may designate to the Maker), in immediately available funds
in U.S. Dollars, the aggregate unpaid principal amount of all Swing Loans made
by the Lender to the Maker pursuant to the Credit Agreement, together with
interest on the principal amount of each Swing Loan from time to time
outstanding at the rates, and payable in the manner and on the dates, specified
in the Credit Agreement.

This Note is the Swing Note referred to in the Revolving Credit Agreement, dated
as of September 1, 2017 (as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among The J. M. Smucker Company, an Ohio corporation (the
“U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders, and this Note and the holder hereof are entitled to
all the benefits provided for thereby or referred to therein. All capitalized
terms used in this Note, except terms otherwise defined herein, shall have the
same meaning as in the Credit Agreement.

This Note shall be governed by and construed in accordance with the internal
laws of the State of New York.

Voluntary prepayments may be made hereon and this Note may be declared due prior
to the expressed maturity hereof, all in the events, on the terms and in the
manner as provided for in the Credit Agreement.

Subject to the provisions of the Credit Agreement, the Maker hereby waives
demand, presentment, protest or notice of any kind hereunder.

[Signature page follows]



--------------------------------------------------------------------------------

The J. M. Smucker Company By  

 

Name  

 

Title  

 

[Signature Page to Swing Note]



--------------------------------------------------------------------------------

EXHIBIT E

THE J. M. SMUCKER COMPANY

SMUCKER FOODS OF CANADA CORP.

FORM OF COMPLIANCE CERTIFICATE

 

To:   Bank of American, N.A., as
Administrative Agent under, and the
Lenders and L/C Issuers parties to, the
Credit Agreement described below   

This Compliance Certificate is furnished to the Administrative Agent, the
L/C Issuers and the Lenders pursuant to that certain Revolving Credit Agreement,
dated as of September 1, 2017 (as amended, restated, amended and restated,
extended, renewed, supplemented or otherwise modified from time to time, the
“Credit Agreement”), by and among The J. M. Smucker Company, an Ohio corporation
(the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders. Unless otherwise defined herein, the terms used in
this Compliance Certificate have the meanings ascribed thereto in the Credit
Agreement.

The undersigned hereby certifies, solely in his or her capacity as an officer of
the U.S. Borrower and not in his or her individual capacity, as follows:

 

  1.    I, [                    ], am the [Chief Financial Officer] of the U.S.
Borrower;

 

  2. I have reviewed the terms of the Credit Agreement and I have made, or have
caused to be made under my supervision, a detailed review of the transactions
and conditions of the U.S. Borrower and its Subsidiaries during the accounting
period from [period begin date] to [period end date] covered by the financial
statements reflected in the Form [10-Q OR 10-K] of the U.S. Borrower filed with
the U.S. Securities and Exchange Commission (the “SEC”) on [date]. These
financial statements can be obtained from the SEC’s website at
http://www.sec.gov/edgar.shtml and from the U.S. Borrower’s website at
http://www.smucker.com;

3.    The examinations described in paragraph 2 above did not disclose, and I
have no knowledge of, the existence of any condition or the occurrence of any
event which constitutes a Default or Event of Default during or at the end of
the accounting period covered by the referenced financial statements or as of
the date of this Compliance Certificate, except as set forth below;



--------------------------------------------------------------------------------

4.    The financial statements required by Section 8.5 of the Credit Agreement
and being furnished (or deemed furnished) to you concurrently with this
Compliance Certificate fairly present in all material respects the consolidated
financial condition of the U.S. Borrower and its Subsidiaries as of the date of
such statement and the consolidated results of their operations and cash flows
for the periods then ended in accordance with GAAP [(subject to the absence of
footnote disclosures and year-end audit adjustments)]; and

5.    Schedule I hereto sets forth financial data and computations evidencing
the U.S. Borrower’s compliance with certain covenants of the Credit Agreement,
all of which data and computations are, to the best of my knowledge, true,
complete and correct and have been made in accordance with the relevant sections
of the Credit Agreement.

Described below are the exceptions, if any, to paragraph 3 above by listing, in
detail, the nature of the condition or event, the period during which it has
existed and the action which the U.S. Borrower has taken, is taking, or proposes
to take with respect to each such condition or event:

 

 

 

    

 

    

 

    

 

  

The foregoing certifications, together with the computations set forth in
Schedule I hereto and the financial statements delivered with this Certificate
in support hereof, are made and delivered this      day of              20    .

[Signature page follows]



--------------------------------------------------------------------------------

The J. M. Smucker Company By  

 

Name  

 

Title  

 



--------------------------------------------------------------------------------

SCHEDULE I

TO COMPLIANCE CERTIFICATE

THE J. M. SMUCKER COMPANY

SMUCKER FOODS OF CANADA CORP.

COMPLIANCE CALCULATIONS

FOR REVOLVING CREDIT AGREEMENT DATED AS OF SEPTEMBER 1, 2017

CALCULATIONS AS OF             , 20[●]

 

 

 

 

A.     Total Leverage Ratio (Section 8.20(a))

  

1.      

   Total Funded Debt    $               

2.      

   Net Income for past 4 quarters    $               

3.      

   Interest Expense for past 4 quarters    $               

4.      

   Federal, state, and local Income taxes for past 4 quarters    $             
 

5.      

   Depreciation and amortization expense for past 4 quarters    $               

6.      

   Non-cash share based compensation expense for past 4 quarters    $
              

7.      

   [Reserved]      [Reserved ] 

8.      

   Non-cash losses, impairment and other similar charges (other than those
representing a reserve for or an actual cash item in any future period) for past
4 quarters    $               

9.      

   Fees and expenses incurred during for past 4 quarters for Acquisitions,
dispositions, investments and debt or equity issuances (whether or not
successful) during such period    $               

10.    

   other extraordinary, unusual, non-recurring or one-time cash expenses, losses
and charges for past 4 quarters, including restructuring, merger and integration
charges, not to exceed (x) $150,000,000 for past 4 quarters and (y) $300,000,000
in the aggregate over the term of the Credit Agreement    $               

11.    

   EBITDA for any entity or asset acquired pursuant to an Acquisition for past 4
quarters    $               

12.    

   Non-cash gains for past 4 quarters    $               

13.    

   EBITDA for any entity, business line or business unit sold for past 4
quarters    $               



--------------------------------------------------------------------------------

14.    Sum of Lines A2, A3, A4, A5, A6, A8, A9, A10 and A11 minus Lines A12 and
A13 (“EBITDA”)

   $               

15.    Ratio of Line A1 to A14

             :1.0  

16.    Line A15 ratio must not exceed

     [    ]4:1.0  

17.    The U.S. Borrower is in compliance (circle yes or no)

     yes/no  

B.     Interest Coverage Ratio (Section 8.20(b))

  

1.      EBITDA for past 4 quarters

   $               

2.      Interest Expense for past 4 quarters

   $               

3.      Ratio of Line B1 to Line B2

             :1.0  

4.      Line B3 ratio must not be less than

     3.5:1.0  

5.      The U.S. Borrower is in compliance (circle yes or no)

     yes/no  

 

4  Applicable Total Leverage Ratio to be inserted.



--------------------------------------------------------------------------------

EXHIBIT F

FORM OF LETTER OF CREDIT REPORT

 

TO:    Bank of America, N.A., as Administrative Agent RE:    Revolving Credit
Agreement, dated as of September 1, 2017 (as amended, restated, amended and
restated, extended, renewed, supplemented or otherwise modified from time to
time, the “Credit Agreement”), by and among The J. M. Smucker Company, an Ohio
corporation (the “U.S. Borrower”), Smucker Foods of Canada Corp., a federally
incorporated Canadian corporation (the “Canadian Borrower”), Bank of America,
N.A., as Administrative Agent and the several financial institutions from time
to time party thereto as Lenders. Capitalized terms used herein and not defined
herein have the meanings assigned to them in the Credit Agreement. DATE:   
[Date], 20[●]

 

 

The undersigned, [insert name of L/C Issuer] (the “L/C Issuer”) hereby delivers
this report to the Administrative Agent, pursuant to the terms of Section 1.3(j)
of the Credit Agreement.

The L/C Issuer plans to issue, amend, renew, increase or extend the follow
Letter(s) of Credit on [Date], 20[●].

 

L/C No.

   Maximum
Face
Amount      Current
Face
Amount      Currency      Financials or
Performance
SBLC      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal      Date of
Amendment      Amount of
Amendment                                                                       
                                                  

[The L/C Issuer made a payment, with respect to L/C No.             , on [Date],
20[●] in the amount of [$]            ].



--------------------------------------------------------------------------------

[The [U.S.][Canadian] Borrower failed to reimburse the L/C Issuer for a payment
made in the amount of [CAD ]$[●] pursuant to L/C No.              on [Date],
20[●].]

Set forth in the table below is a description of each Letter of Credit issued by
the undersigned and outstanding on the date hereof.

 

L/C No.

   Maximum
Face
Amount      Current
Face
Amount      Currency      Financials or
Performance
SBLC      Beneficiary
Name      Issuance
Date      Expiry
Date      Auto
Renewal      Date of
Amendment      Amount of
Amendment                                                                       
                                                  

Delivery of an executed counterpart of a signature page of this notice by fax
transmission or other electronic mail transmission (e.g. “pdf” or “tif”) shall
be as effective as delivery of a manually executed counterpart of this notice.

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]



--------------------------------------------------------------------------------

[L/C ISSUER],

as L/C Issuer

By:  

 

Name:  

 

Title:  

 

[Signature Page to Letter of Credit Report]



--------------------------------------------------------------------------------

EXHIBIT G

FORM OF ASSIGNMENT AND ACCEPTANCE

This Assignment and Acceptance (this “Assignment and Acceptance”) is dated as of
the Effective Date set forth below and is entered into by and between
[the][each]1 Assignor identified in item 1 below ([the][each, an] “Assignor”)
and [the][each]2 Assignee identified in item 2 below ([the][each, an]
“Assignee”). [It is understood and agreed that the rights and obligations of
[the Assignors][the Assignees]3 hereunder are several and not joint.]4
Capitalized terms used but not defined herein shall have the meanings given to
them in the Credit Agreement identified below, receipt of a copy of which is
hereby acknowledged by the Assignee. The Standard Terms and Conditions set forth
in Annex 1 attached hereto are hereby agreed to and incorporated herein by
reference and made a part of this Assignment and Acceptance as if set forth
herein in full.

For an agreed consideration, [the][each] Assignor hereby irrevocably sells and
assigns to [the Assignee][the respective Assignees], and [the][each] Assignee
hereby irrevocably purchases and assumes from [the Assignor][the respective
Assignors], subject to and in accordance with the Standard Terms and Conditions
and the Credit Agreement, as of the Effective Date inserted by the
Administrative Agent as contemplated below (i) all of [the Assignor’s][the
respective Assignors’] rights and obligations in [its capacity as a
Lender][their respective capacities as Lenders] under the Credit Agreement and
any other documents or instruments delivered pursuant thereto in the amount[s]
and equal to the percentage interest[s] identified below of all the outstanding
rights and obligations under the Revolving Credit (including, without
limitation, the Letters of Credit and the Swing Loans included in the Revolving
Credit) and (ii) to the extent permitted to be assigned under applicable law,
all claims, suits, causes of action and any other right of [the Assignor (in its
capacity as a Lender)][the respective Assignors (in their respective capacities
as Lenders)] against any Person, whether known or unknown, arising under or in
connection with the Credit Agreement, any other documents or instruments
delivered pursuant thereto or the loan transactions governed thereby or in any
way based on or related to any of the foregoing, including, but not limited to,
contract claims, tort claims, malpractice claims, statutory claims and all other
claims at law or in equity related to the rights and obligations sold and
assigned pursuant to clause (i) above (the rights and obligations sold and
assigned by [the][any] Assignor to [the][any] Assignee pursuant to clauses
(i) and (ii) above being referred to herein collectively as [the][an] “Assigned

 

1  For bracketed language here and elsewhere in this form relating to the
Assignor(s), if the assignment is from a single Assignor, choose the first
bracketed language. If the assignment is from multiple Assignors, choose the
second bracketed language.

2  For bracketed language here and elsewhere in this form relating to the
Assignee(s), if the assignment is to a single Assignee, choose the first
bracketed language. If the assignment is to multiple Assignees, choose the
second bracketed language.

3  Select as appropriate.

4 

Include bracketed language if there are either multiple Assignors or multiple
Assignees.



--------------------------------------------------------------------------------

Interest”). Each such sale and assignment is without recourse to [the][any]
Assignor and, except as expressly provided in this Assignment and Acceptance,
without representation or warranty by [the][any] Assignor.

 

1.    Assignor[s]:   

 

         [                                    
                                                        ]       [Assignor is[
not] a Defaulting Lender]    2.    Assignee[s]:   

 

        

 

         [for each Assignee, indicate [Affiliate][Approved Fund] of [Lender]] 3.
   Borrower(s):   

 

   4.    Administrative Agent: Bank of America, N.A. 5.    Credit Agreement:    
Revolving Credit Agreement, dated as of September 1, 2017 (as amended, restated,
amended and restated, extended, renewed, supplemented or otherwise modified from
time to time, the “Credit Agreement”), by and among The J. M. Smucker Company,
an Ohio corporation (the “U.S. Borrower”), Smucker Foods of Canada Corp., a
federally incorporated Canadian corporation (the “Canadian Borrower” and,
together with the U.S. Borrower, each a “Borrower” and, together, the
“Borrowers”), Bank of America, N.A., as Administrative Agent and the several
financial institutions from time to time party thereto as Lenders.



--------------------------------------------------------------------------------

6. Assigned Interest[s]:

 

Assignor[s]5    Assignee[s]6     

Aggregate
Amount of
Commitment/

Loans for all
Lenders7

    

Amount of
Commitment/

Loans Assigned

    

Percentage
Assigned of
Commitment/

Loans8

    CUSIP
Number         $                   $                                  %         
$                   $                                  %          $             
     $                                  %   

[7.      Trade Date:                         ]9

Effective Date:             , 20     [TO BE INSERTED BY ADMINISTRATIVE AGENT AND
WHICH SHALL BE THE EFFECTIVE DATE OF RECORDATION OF TRANSFER IN THE REGISTER
THEREFOR.]

8.    [The][Each] Assignee represents and warrants as of the Effective Date to
the Administrative Agent, [the][each] Assignor and its [respective] Affiliates,
and not, for the avoidance of doubt, for the benefit of the US Borrower or any
other Loan Party, that [the][such] Assignee is not and will not be (1) an
employee benefit plan subject to Title I of the Employee Retirement Income
Security Act of 1974, as amended (“ERISA”), (2) a plan or account subject to
Section 4975 of the Internal Revenue Code of 1986 (the “Code”); (3) an entity
deemed to hold “plan assets” of any such plans or accounts for purposes of ERISA
or the Code; or (4) a “governmental plan” within the meaning of ERISA.

 

5  List each Assignor, as appropriate.

6  List each Assignee and, if available, its market entity identifier, as
appropriate.

7  Amounts in this column and in the column immediately to the right to be
adjusted by the counterparties to take into account any payments or prepayments
made between the Trade Date and the Effective Date.

8  Set forth, to at least 9 decimals, as a percentage of the Commitment/Loans of
all Lenders thereunder.

9  To be completed if the Assignor and the Assignee intend that the minimum
assignment amount is to be determined as of the Trade Date.



--------------------------------------------------------------------------------

The terms set forth in this Assignment and Acceptance are hereby agreed to:

 

ASSIGNOR[S]10 [NAME OF ASSIGNOR]

By:  

 

Title:  

ASSIGNEE[S]11 [NAME OF ASSIGNEE]

By:  

 

Title:  

 

[Consented to and]12 Accepted: BANK OF AMERICA, N.A., as Administrative Agent

By:  

 

Title:  

[Consented to:]13 [                                    
                            ]

By:  

 

Title:  

 

10  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

11  Add additional signature blocks as needed. Include both Fund/Pension Plan
and manager making the trade (if applicable).

12  To be added only if the consent of the Administrative Agent is required by
the terms of the Credit Agreement.

13  To be added only if the consent of a Borrower and/or other parties (e.g.,
the Swing Line Lender or an L/C Issuer) is required by the terms of the Credit
Agreement.



--------------------------------------------------------------------------------

ANNEX 1 TO ASSIGNMENT AND ACCEPTANCE

STANDARD TERMS AND CONDITIONS FOR

ASSIGNMENT AND ACCEPTANCE

1.    Representations and Warranties.

1.1.    Assignor. [The][Each] Assignor (a) represents and warrants that (i) it
is the legal and beneficial owner of [the][the relevant] Assigned Interest, (ii)
[the][such] Assigned Interest is free and clear of any lien, encumbrance or
other adverse claim, (iii) it has full power and authority, and has taken all
action necessary, to execute and deliver this Assignment and Acceptance and to
consummate the transactions contemplated hereby and (iv) it is [not] a
Defaulting Lender; and (b) assumes no responsibility with respect to (i) any
statements, warranties or representations made in or in connection with the
Credit Agreement or any other Loan Document, (ii) the execution, legality,
validity, enforceability, genuineness, sufficiency or value of the Loan
Documents or any collateral thereunder, (iii) the financial condition of the
Borrowers, any of their Subsidiaries or Affiliates or any other Person obligated
in respect of any Loan Document or (iv) the performance or observance by the
Borrowers, any of their Subsidiaries or Affiliates or any other Person of any of
their respective obligations under any Loan Document.

1.2.    Assignee. [The][Each] Assignee (a) represents and warrants that (i) it
has full power and authority, and has taken all action necessary, to execute and
deliver this Assignment and Acceptance and to consummate the transactions
contemplated hereby and to become a Lender under the Credit Agreement, (ii) it
is an Eligible Assignee and this Assignment and Acceptance meets all other
applicable requirements of Section 13.12 of the Credit Agreement (subject to
such consents, if any, as may be required under Section 13.12(a)(iii) of the
Credit Agreement), (iii) from and after the Effective Date, it shall be bound by
the provisions of the Credit Agreement as a Lender thereunder and, to the extent
of [the][the relevant] Assigned Interest, shall have the obligations of a Lender
thereunder, (iv) it is sophisticated with respect to decisions to acquire assets
of the type represented by [the][such] Assigned Interest and either it, or the
Person exercising discretion in making its decision to acquire [the][such]
Assigned Interest, is experienced in acquiring assets of such type, (v) it has
received a copy of the Credit Agreement, and has received or has been accorded
the opportunity to receive copies of the most recent financial statements
delivered pursuant to Section 8.5 thereof, as applicable, and such other
documents and information as it deems appropriate to make its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, (vi) it has, independently and without
reliance upon the Administrative Agent or any other Lender and based on such
documents and information as it has deemed appropriate, made its own credit
analysis and decision to enter into this Assignment and Acceptance and to
purchase [the][such] Assigned Interest, and (vii) if it is a Foreign Lender,
attached hereto is any documentation required to be delivered by it pursuant to
the terms of the Credit Agreement, duly completed and executed by [the][such]
Assignee; and (b) agrees that (i) it will, independently and without reliance
upon the Administrative Agent, [the][any] Assignor or any other Lender, and
based on such documents and information as it shall deem appropriate at the
time, continue to make its own credit decisions in taking or not taking action
under the Loan Documents, and



--------------------------------------------------------------------------------

(ii) it will perform in accordance with their terms all of the obligations which
by the terms of the Loan Documents are required to be performed by it as a
Lender.

2.    Payments. From and after the Effective Date, the Administrative Agent
shall make all payments in respect of [the][each] Assigned Interest (including
payments of principal, interest, fees and other amounts) to [the][the relevant]
Assignor for amounts which have accrued to but excluding the Effective Date and
to [the][the relevant] Assignee for amounts which have accrued from and after
the Effective Date. Notwithstanding the foregoing, the Administrative Agent
shall make all payments of interest, fees or other amounts paid or payable in
kind from and after the Effective Date to [the][the relevant] Assignee.

3.    General Provisions. This Assignment and Acceptance shall be binding upon,
and inure to the benefit of, the parties hereto and their respective successors
and assigns. This Assignment and Acceptance may be executed in any number of
counterparts, which together shall constitute one instrument. Delivery of an
executed counterpart of a signature page of this Assignment and Acceptance by
facsimile or by email as a “.pdf” or “.tiff” attachment shall be effective as
delivery of a manually executed counterpart of this Assignment and Acceptance.
This Assignment and Acceptance shall be governed by, and construed in accordance
with, the law of the State of New York.



--------------------------------------------------------------------------------

EXHIBIT H

FORM OF COMMITMENT AMOUNT INCREASE REQUEST

            ,         

 

To: Bank of American, N.A., as Administrative Agent for the Lenders parties to
the Revolving Credit Agreement, dated as of September 1, 2017 (as amended,
restated, amended and restated, extended, renewed, supplemented or otherwise
modified from time to time, the “Credit Agreement”), by and among The J. M.
Smucker Company, an Ohio corporation (the “U.S. Borrower”), Smucker Foods of
Canada Corp., a federally incorporated Canadian corporation (the “Canadian
Borrower”), Bank of America, N.A., as Administrative Agent and the several
financial institutions from time to time party thereto as Lenders

Ladies and Gentlemen:

The undersigned, [The J. M. Smucker Company]/[Smucker Foods of Canada Corp.],
hereby refers to the Credit Agreement and requests that the Administrative Agent
consent to an increase in the aggregate Revolving Credit Commitments (the
“Commitment Amount Increase”), in accordance with Section 1.2 of the Credit
Agreement, to be effected by [an increase in the Revolving Credit Commitment of
[name of existing Lender][the addition of [name of new Lender] (the “New
Lender”) as a Lender under the terms of the Credit Agreement]. Capitalized terms
used herein without definition shall have the same meanings herein as such terms
have in the Credit Agreement.

After giving effect to such Commitment Amount Increase, the Revolving Credit
Commitment of the [Lender][New Lender] shall be $        .

[Include paragraphs 1-4 for a New Lender]

1.    The New Lender hereby confirms that it has received a copy of the Loan
Documents and the exhibits related thereto, together with copies of the
documents which were required to be delivered under the Credit Agreement as a
condition to the making of the Loans and other extensions of credit thereunder.
The New Lender acknowledges and agrees that it has made and will continue to
make, independently and without reliance upon the Administrative Agent or any
other Lender and based on such documents and information as it has deemed
appropriate, its own credit analysis and decisions relating to the Credit
Agreement. The New Lender further acknowledges and agrees that the
Administrative Agent has not made any representations or warranties about the
credit worthiness of any Borrower or any other party to the Credit Agreement or
any other Loan Document or with respect to the legality, validity, sufficiency
or enforceability of the Credit Agreement or any other Loan Document or the
value of any security therefor.



--------------------------------------------------------------------------------

2.    Except as otherwise provided in the Credit Agreement, effective as of the
date of acceptance hereof by the Administrative Agent, the New Lender (i) shall
be deemed automatically to have become a party to the Credit Agreement and have
all the rights and obligations of a “Lender” under the Credit Agreement as if it
were an original signatory thereto and (ii) agrees to be bound by the terms and
conditions set forth in the Credit Agreement as if it were an original signatory
thereto.

3.    The New Lender shall deliver to the Administrative Agent an Administrative
Questionnaire.

4.    [The New Lender has delivered, if appropriate, to the Borrowers and the
Administrative Agent (or is delivering to the Borrowers and the Administrative
Agent concurrently herewith) the tax forms referred to in Section 13.1 of the
Credit Agreement.]1

THIS AGREEMENT SHALL BE DEEMED TO BE A CONTRACTUAL OBLIGATION UNDER, AND SHALL
BE GOVERNED BY AND CONSTRUED IN ACCORDANCE WITH, THE LAWS OF THE STATE OF NEW
YORK.

The Commitment Amount Increase shall be effective when the executed consent of
the Administrative Agent is received or otherwise in accordance with Section 1.2
of the Credit Agreement, but not in any case prior to             , 20[●]. It
shall be a condition to the effectiveness of the Commitment Amount Increase that
all expenses referred to in Section 1.2 of the Credit Agreement shall have been
paid.

Each Borrower hereby certifies that no Default or Event of Default has occurred
and is continuing.

 

 

1  Insert bracketed paragraph if New Lender is organized under the law of a
jurisdiction other than the United States of America or a state thereof.

 

2



--------------------------------------------------------------------------------

Please indicate the Administrative Agent’s consent to such Commitment Amount
Increase by signing the enclosed copy of this letter in the space provided
below.

 

Very truly yours, [THE J. M. SMUCKER COMPANY]

By  

 

Name  

 

Title  

 

[SMUCKER FOODS OF CANADA CORP.]

By  

 

Name  

 

Title  

 

[NEW OR EXISTING LENDER INCREASING     COMMITMENTS]

By  

 

Name  

 

Title  

 

 

The undersigned hereby consents on this          day of             ,         
to the above-requested Commitment Amount Increase.

BANK OF AMERICA, N.A.,

as Administrative Agent

By  

 

Name  

 

Title  

 

 

3



--------------------------------------------------------------------------------

EXHIBIT I-1

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 1, 2017 (as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among The J. M. Smucker Company, an Ohio corporation (the
“U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders, and reference is made thereto for full particulars of
the matters described therein.

Pursuant to the provisions of Section [13.1] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the Loan(s) (as well as any Note(s) evidencing such Loan(s)) in respect of
which it is providing this certificate, (ii) it is not a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of is trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iii) it is not
a ten percent shareholder of the Borrower within the meaning of
Section 871(h)(3)(B) of the Code and (iv) it is not a controlled foreign
corporation related to the Borrower as described in Section 881(c)(3)(C) of the
Code.

The undersigned has furnished the Administrative Agent and the Borrower with a
certificate of its non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as
applicable). By executing this certificate, the undersigned agrees that (1) if
the information provided on this certificate changes, the undersigned shall
promptly so inform the Borrower and the Administrative Agent, and (2) the
undersigned shall have at all times furnished the Borrower and the
Administrative Agent with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF LENDER]

By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-2

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Not Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 1, 2017 (as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among The J. M. Smucker Company, an Ohio corporation (the
“U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders, and reference is made thereto for full particulars of
the matters described therein.

Pursuant to the provisions of Section [13.1] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record and beneficial owner
of the participation in respect of which it is providing this certificate,
(ii) it is not a bank extending credit pursuant to a loan agreement entered into
in the ordinary course of is trade or business within the meaning of
Section 881(c)(3)(A) of the Code, (iii) it is not a ten percent shareholder of
the Borrower within the meaning of Section 871(h)(3)(B) of the Code, and (iv) it
is not a controlled foreign corporation related to the Borrower as described in
Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with a certificate of its
non-U.S. Person status on IRS Form W-8BEN-E (or W-8BEN, as applicable). By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender in writing, and (2) the undersigned shall have at all times
furnished such Lender with a properly completed and currently effective
certificate in either the calendar year in which each payment is to be made to
the undersigned, or in either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-3

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Participants That Are Partnerships For U.S. Federal Income Tax
Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 1, 2017 (as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among The J. M. Smucker Company, an Ohio corporation (the
“U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders, and reference is made thereto for full particulars of
the matters described therein.

Pursuant to the provisions of Section [13.1] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the
participation in respect of which it is providing this certificate, (ii) its
direct or indirect partners/members are the sole beneficial owners of such
participation, (iii) with respect such participation, neither the undersigned
nor any of its direct or indirect partners/members is a bank extending credit
pursuant to a loan agreement entered into in the ordinary course of its trade or
business within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of
its direct or indirect partners/members is a ten percent shareholder of the
Borrower within the meaning of Section 871(h)(3)(B) of the Code and (v) none of
its direct or indirect partners/members is a controlled foreign corporation
related to the Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished its participating Lender with IRS Form W-8IMY
accompanied by one of the following forms from each of its partners/members that
is claiming the portfolio interest exemption: (i) an IRS Form W-8BEN-E (or
W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied by an IRS Form
W-8BEN-E (or W-8BEN, as applicable) from each of such partner’s/member’s
beneficial owners that is claiming the portfolio interest exemption. By
executing this certificate, the undersigned agrees that (1) if the information
provided on this certificate changes, the undersigned shall promptly so inform
such Lender and (2) the undersigned shall have at all times furnished such
Lender with a properly completed and currently effective certificate in either
the calendar year in which each payment is to be made to the undersigned, or in
either of the two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.

 

[NAME OF PARTICIPANT]

By:  

 

Name:  

 

Title:  

 

Date:             , 20[    ]



--------------------------------------------------------------------------------

EXHIBIT I-4

FORM OF U.S. TAX COMPLIANCE CERTIFICATE

(For Foreign Lenders That Are Partnerships For U.S. Federal Income Tax Purposes)

Reference is hereby made to the Revolving Credit Agreement, dated as of
September 1, 2017 (as amended, restated, amended and restated, extended,
renewed, supplemented or otherwise modified from time to time, the “Credit
Agreement”), by and among The J. M. Smucker Company, an Ohio corporation (the
“U.S. Borrower”), Smucker Foods of Canada Corp., a federally incorporated
Canadian corporation (the “Canadian Borrower”), Bank of America, N.A., as
Administrative Agent and the several financial institutions from time to time
party thereto as Lenders, and reference is made thereto for full particulars of
the matters described therein.

Pursuant to the provisions of Section [13.1] of the Credit Agreement, the
undersigned hereby certifies that (i) it is the sole record owner of the Loan(s)
(as well as any Note(s) evidencing such Loan(s)) in respect of which it is
providing this certificate, (ii) its direct or indirect partners/members are the
sole beneficial owners of such Loan(s) (as well as any Note(s) evidencing such
Loan(s)), (iii) with respect to the extension of credit pursuant to this Credit
Agreement or any other Loan Document, neither the undersigned nor any of its
direct or indirect partners/members is a bank extending credit pursuant to a
loan agreement entered into in the ordinary course of its trade or business
within the meaning of Section 881(c)(3)(A) of the Code, (iv) none of its direct
or indirect partners/members is a ten percent shareholder of the Borrower within
the meaning of Section 871(h)(3)(B) of the Code and (v) none of its direct or
indirect partners/members is a controlled foreign corporation related to the
Borrower as described in Section 881(c)(3)(C) of the Code.

The undersigned has furnished the Administrative Agent and the Borrower with IRS
Form W-8IMY accompanied by one of the following forms from each of its
partners/members that is claiming the portfolio interest exemption: (i) an IRS
Form W-8BEN-E (or W-8BEN, as applicable) or (ii) an IRS Form W-8IMY accompanied
by an IRS Form W-8BEN-E (or W-8BEN, as applicable) from each of such
partner’s/member’s beneficial owners that is claiming the portfolio interest
exemption. By executing this certificate, the undersigned agrees that (1) if the
information provided on this certificate changes, the undersigned shall promptly
so inform the Borrower and the Administrative Agent, and (2) the undersigned
shall have at all times furnished the Borrower and the Administrative Agent with
a properly completed and currently effective certificate in either the calendar
year in which each payment is to be made to the undersigned, or in either of the
two calendar years preceding such payments.

Unless otherwise defined herein, terms defined in the Credit Agreement and used
herein shall have the meanings given to them in the Credit Agreement.



--------------------------------------------------------------------------------

[NAME OF LENDER] By:  

 

Name:  

 

Title:  

 